

 
 
 
AMENDED AND RESTATED
 
MEMBERSHIP INTEREST PURCHASE AGREEMENT
 
BY AND AMONG
 
FORTRESS AMERICA ACQUISITION CORPORATION,


VTC, L.L.C.,


VORTECH, LLC,


THOMAS P. ROSATO


AND


GERARD J. GALLAGHER






Effective June 26, 2006






--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
This Table of Contents is for convenience of reference only and is not intended
to define, limit or describe the scope, intent or meaning of any provision of
this Agreement.
 




ARTICLE I
Definitions and Rules of Construction
2
1.1
Definitions.
2
1.2
Rules of Construction.
13
ARTICLE II
Closing; Purchase Price; Adjustments; Escrow
14
2.1
Closing.
14
2.2
Purchase Consideration; Employee Payments and Stock Grants.
15
2.4
Cash Consideration and Net Working Capital Adjustments.
21
2.5
Financial Issue Resolution Process.
23
2.6
Members’ Representative.
23
ARTICLE III
Representations and Warranties of the Members and the Companies
24
3.1
Organization and Power.
24
3.2
Authorization and Enforceability.
25
3.3
No Violation.
25
3.4
Consents.
26
3.5
Financial Statements.
26
3.6
Relationships with Affiliates.
27
3.7
Indebtedness to/from Officers, Directors, Members and Employees.
27
3.8
No Adverse Change.
27
3.9
Conduct of the Business.
28
3.10
Capital Structure; Equity Interests.
28
3.11
Title to Membership Interests.
28
3.12
Articles, Operating Agreements and Records.
29
3.13
Assets - In General.
29
3.14
Real Property Interests.
29
3.15
Personal Property.
29
3.16
Intellectual Property Rights.
30

3.17
Scheduled Contracts and Proposals.
31
3.18
Government Contracting.
33
3.19
Clients.
40
3.20
Backlog.
40
3.21
Compliance with Laws.
40
3.22
Environmental Matters.
40
3.23
Licenses and Permits.
40
3.24
Absence of Certain Business Practices.
41
3.25
Litigation.
41
3.26
Personnel Matters.
42
3.27
Labor Matters.
44
3.28
ERISA.
44
3.29
Tax Matters.
47

 

--------------------------------------------------------------------------------


3.30
Insurance.
49
3.31
Bank Accounts.
50
3.32
Powers of Attorney.
50
3.33
No Broker.
50
3.34
Security Clearances.
50
3.35
No Unusual Transactions.
51
3.36
Full Disclosure.
53
ARTICLE IV
Representations and Warranties of FAAC
53
4.1
Organization and Power.
53
4.2
Authorization and Enforceability.
54
4.3
No Violation.
54
4.4
Consents.
54
4.5
Authorization of Stock Consideration.
54
4.6
Capitalization.
55
4.7
Public Disclosure Documents.
55
4.8
Litigation.
56
4.9
Brokers.
56
4.10
Full Disclosure.
56
ARTICLE V
Covenants 
56
5.1
Conduct of the Companies.
56
5.2
Access to Information Prior to the Closing; Confidentiality.
56
5.3
Best Efforts.
57
5.4
Consents.
57
5.5
Access to Books and Records Following the Closing.
57
5.6
Members’ Post-Closing Confidentiality Obligation.
58
5.7
Expenses.
58
5.8
Certain Closing Payments.
58
5.9
No Solicitation of Competitive Transactions.
60
5.10
Personnel.
60
5.11
Certain Tax Matters.
61
5.12
Public Announcements.
63
5.13
Communications with Customers and Suppliers.
64
5.14
Evergreen Agreement.
64
5.15
Covenants Regarding Management of FAAC.
64
5.16
Welfare Plans
65
5.17
Cooperation in Connection with Proxy Materials.
65
5.18
Continuing Related Party Transactions.
66
5.19
Update of Disclosure Schedules.
67
5.20
Threatened Litigation.
67

 

--------------------------------------------------------------------------------


ARTICLE VI
Deliveries by All Parties at Closing
68
6.1
Conditions to All Parties Obligations.
68
6.2
Conditions to the Members Obligations.
68
6.3
Conditions to FAAC’s Obligations.
69
ARTICLE VII
Deliveries by Members and the Companies at Closing
70
7.1
Members’ and the Companies’ Closing Certificate.
70
7.2
Consents.
71
7.3
Estimated Closing Balance Sheet.
71
7.4
Resignations of Directors and Officers.
71
7.5
Termination of Credit Facility/Facilities.
71
7.6
Release of Liens.
72
7.7
Phantom Membership Interest Releases.
72
7.8
Comfort Letters.
72
7.9
Evergreen Release.
72

7.10
Senior Executive Employment Agreements.
72
7.11
Key Employee Employment Agreements.
72
7.12
Stock Consideration Documents.
72
7.13
Voting Agreement.
72
7.14
Escrow Agreements.
72
7.15
Related Party Termination Agreements.
72
7.16
New VTC Lease and VTC Lease Appraisal.
73
7.17
Further Instruments.
73
ARTICLE VIII
Deliveries by FAAC at Closing
73
8.1
Officer’s Certificate.
73
8.2
Closing Consideration and Escrow Deposits.
73
8.3
Stock Consideration Documents.
74
8.4
Senior Executive Employment Agreement.
74
8.5
Key Employee Employment Agreements.
74
8.6
Management of FAAC.
74
8.7
Escrow Agreements.
74
8.8
Employee Stock Grants.
74
8.9
Further Instruments.
74
ARTICLE IX
Survival and Indemnification
74
9.1
Survival of Representations and Warranties.
74
9.2
Indemnification.
75
9.3
General Indemnity Escrow Account.
80
9.4
Effect of Investigation.
80
ARTICLE X
Termination 
81
10.1
Termination.
81
10.2
Procedure and Effect of Termination.
81

ARTICLE XI
Miscellaneous
82
11.1
Further Assurances.
82
11.2
Notices.
82
11.3
Governing Law.
83
11.4
Entire Agreement.
83
11.5
Severability.
83
11.6
Amendment.
84
11.7
Effect of Waiver or Consent.
84

 

--------------------------------------------------------------------------------


11.8
Rights and Remedies Cumulative.
84
11.9
Parties in Interest; Limitation on Rights of Others.
84
11.10
Assignability.
84
11.11
Dispute Resolution and Arbitration.
85
11.12
Jurisdiction; Court Proceedings; Waiver of Jury Trial.
86
11.13
No Other Duties.
86
11.14
Reliance on Counsel and Other Advisors.
87
11.15
Waiver of Rights Against Company’s Trust Fund.
87
11.16
Counterparts.
87


--------------------------------------------------------------------------------




SCHEDULES


Schedule
Title
1.1
Bonds
3.1(b)
Jurisdictions where each of the Companies is qualified or licensed to do
business; good standing
3.4(a)
Consents
3.5(c)
Undisclosed Liabilities
3.5(e)
Letters of Credit and Guarantees
3.5(f)
Contingent or Deferred Acquisition Expenses or Payments
3.6
Interest of Affiliates and Members in Property or Contracts of the Companies
3.9(a)
Cooperative Business Arrangements
3.9(b)
Letters of Intent and Non-Competition Agreements
3.9(c)
Non-Disclosure Arrangements
3.10(a)
Owners of Equity Interests of the Companies
3.13
Assets-In General
3.14
Real Property Interests
3.15(a)
Personal Property, owned or leased
3.15(b)
UCC Financing Statements
3.16(a)
Commercial Software and Intellectual Property Rights
3.16(b)
Intellectual Property Rights used by, but not owned by the Companies
3.16(c)
Rights of other Persons to Intellectual Property Rights or Intellectual Property
3.16(d)
No Infringement
3.16(f)
Government Data and Software Rights
3.17(a)
List of Scheduled Contracts
3.17(b)
Status of Scheduled Contracts
3.17(c)
List and Status of Bids, Proposals or Quotations

 

--------------------------------------------------------------------------------


3.18(b)
List of Government Contracts and Government Subcontracts
3.18(c)
List of Bids
3.18(d)
List of Teaming Agreements
3.18(e)
List of Company Subcontracts
3.18(f)
List of Marketing Agreements
3.18(g)
Status of Government Contracts, Subcontracts and Bids
3.18(i)
Audits
3.18(j)
Financing Arrangements
3.18(k)
Protests
3.18(l)
Claims
3.18(m)
Multiple Award Schedules
3.18(n)
Government Furnished Property
3.18(o)
Former Government Officials
3.18(p)
Ethics Policy
3.18(q)
Timekeeping Policy
3.20
Backlog
3.23(a)
Permits
3.25(a)
Litigation Pending or Threatened
3.25(b)
Claims
3.25(c)
Indemnification Obligations
3.26(a)
List and Positions of Personnel
3.26(b)
Phantom Membership Interest Payments
3.26(d)
Personnel Policies and Manuals
3.26(e)
Personnel Agreements
3.26(f)
Discontinuation of Employment

 

--------------------------------------------------------------------------------


3.26(h)
Leased Employees/Independent Contractors
3.28(b)
List of Plans
3.28(g)
Filings
3.28(j)
Time of Vesting or Payment
3.28(l)
Compliance
3.28(m)
Self Insured Plans
3.29
Tax Matters
3.30(a)
Insurance Policies
3.30(b)
Insurance Claims
3.31
Bank Accounts
3.34
Facility Clearances
3.35
No Unusual Transactions


--------------------------------------------------------------------------------



EXHIBITS
 


A
Financial Statements
B
Form Convertible Promissory Note
C
Acquisition Agreement
D
Registration Rights Agreement
E
Lock Up Agreement
F
Lock Up Escrow Agreement
G
Restricted Stock Plan
H
Restricted Stock Agreement
I-1
Balance Sheet Escrow Agreement
I-2
General Indemnity Escrow Agreement
J
Phantom Membership Interest Release
K
Evergreen Acquisition Agreement
L-1
Rosato Employment Agreement
L-2
Gallagher Employment Agreement
M
Key Employee Employment Agreement
N
Voting Agreement
O
Members/Companies Closing Certificate
P
FAAC Closing Certificate




 


--------------------------------------------------------------------------------




AMENDED AND RESTATED
 
MEMBERSHIP INTEREST PURCHASE AGREEMENT
 
AMENDED AND RESTATED MEMBERSHIP INTEREST PURCHASE AGREEMENT (“Agreement”), dated
June 26, 2006 (the “Effective Date”), by and among (i) Fortress America
Acquisition Corporation, a Delaware corporation (“FAAC”); (ii) VTC, L.L.C., a
Maryland limited liability company (“VTC”); (iii) Vortech, LLC, a Maryland
limited liability company (“Vortech”); Thomas P. Rosato and Gerard J. Gallagher
(who together own all of the outstanding membership interests of both VTC and
Vortech (each a “Member” and jointly the “Members”)); and (iv) Thomas P. Rosato
in his capacity as the “Members’ Representative” (as defined in Section 2.6(a)).
 
RECITALS:
 
R-1. The Members are the holders and owners of all of the issued and outstanding
“Equity Interests” (as hereinafter defined) of each VTC and Vortech (the
“Membership Interests”).
 
R-2. By the terms of a Membership Interest Purchase Agreement dated June 5, 2006
(the “Initial Agreement”), FAAC agreed to purchase from the Members and the
Members agreed to sell to FAAC the Membership Interests for certain
consideration described therein including cash in the amount of Nineteen Million
Dollars ($19,000,000.00), a convertible promissory note in the amount of Eight
Million Dollars ($8,000,000) and FAAC common stock having a value of Eleven
Million Five Hundred Thousand Dollars ($11,500,000.00) as determined using the
“Average Share Value” as defined therein.
 
R-3. FAAC and the Members have agreed to modify certain portions of the
consideration payable by FAAC to the Members for the Membership Interests by
(i) reducing the amount of cash payable by FAAC to the Members from
$19,000,000.00 to Eleven Million Dollars ($11,000,000.00), (ii) increasing the
amount payable by convertible promissory notes from $8,000,000 to Ten Million
Dollars ($10,000,000) and (iii) increasing the amount of FAAC common stock
issuable to the Members from FAAC common stock having a value of $11,500,000 to
FAAC common stock having a value of Seventeen Million Five Hundred Thousand
Dollars ($17,500,000.00).
 
R-4. The parties hereto wish to amend and restate the Initial Purchase Agreement
to reflect the changes to the cash and FAAC common stock components of the
consideration payable by FAAC to the Members for the Membership Interests.
 
R-5. On or before the Effective Date and the “Closing Date” (as hereinafter
defined), FAAC intends to change its name to “Fortress International Group,
Inc.”
 
NOW THEREFORE, in consideration of the premises and the representations,
warranties, covenants and agreements contained in this Agreement, and intending
to be legally bound hereby, the parties hereby amend and restate the Initial
Purchase Agreement in its entirety:
 

1

--------------------------------------------------------------------------------





 
ARTICLE I
Definitions and Rules of Construction       
 
1.1 Definitions.
 
As used in this Agreement, the following terms shall have the meanings as set
forth below:
 
“Acquired Business” means the collective operations and business activities of
the Companies as conducted and existing as of the Closing Date.
 
“Acquisition Agreement” has the meaning set forth in Section 2.2(d).
 
“Acquisition Proposal” has the meaning set forth in Section 5.9(a).
 
“Active” has the meaning set forth in Section 3.18(a).
 
“Adjusted Closing Net Working Capital” has the meaning set forth in
Section 2.4(b).
 
“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. For purposes of this definition, “control” of a Person means the
power, directly or indirectly, either to (a) vote 10% or more of the securities
having ordinary voting power for the election of directors of such Person or
(b) direct or cause the direction of the management and policies of such Person,
whether by contract or otherwise.
 
“Agreement” has the meaning set forth in the Preamble.
 
“Acquisition Agreement” has the meaning set forth in Section 2.2(d).
 
“Acquisition Proposal” has the meaning set forth in Section 5.8.
 
“Assumed Debt” has the meaning set forth in Section 2.2(c).
 
“Audited Financial Statements” means collectively the audited consolidated
balance sheets and statements of income, changes in shareholders’ equity, and
cash flow together with accompanying notes of the Companies as of December 31,
2003 and December 31, 2004 together with the December 31, 2005 Financial
Statements.
 
“Auditor” has the meaning set forth in Section 2.5.
 
“Average Share Value” shall mean Five and 46/100 Dollars ($5.46) per share which
the undersigned agree was the average closing price of a share of FAAC common
stock on the Nasdaq OTC market for the twenty (20) consecutive trading days
prior to public announcement by FAAC of the contemplated purchase of the
Membership Interests pursuant to this Agreement (June 5, 2006).
 

2

--------------------------------------------------------------------------------





 
“Balance Sheet Escrow Account” has the meaning set forth in Section 2.3.
 
“Balance Sheet Escrow Agreement” has the meaning set forth in Section 2.3.
 
“Balance Sheet Escrow Property” has the meaning set forth in Section 2.3.
 
“Balance Sheet Escrow Shares” has the meaning set forth in Section 2.3.
 
“Base Net Working Capital Amount” means One Million Dollars ($1,000,000).
 
“Benefit Arrangement” has the meaning set forth in Section 3.28(a).
 
“Bid” has the meaning set forth in Section 3.18(a).
 
“Bonus Pool” has the meaning set forth in Section 3.26(b).
 
“Business Day” shall mean any day other than a Saturday, Sunday, or any Federal
holiday. If any period expires on a day that is not a Business Day or any event
or condition is required by the terms of this Agreement to occur or be fulfilled
on a day that is not a Business Day, such period shall expire or such event or
condition shall occur or be fulfilled, as the case may be, on the next
succeeding Business Day.
 
“Cash Consideration” has the meaning set forth in Section 2.4.
 
“Claimant” has the meaning set forth in Section 11.11(a).
 
“Claims” means jointly all Third-Party Claims and Direct Claims.
 
“Closing” has the meaning set forth in Section 2.1.
 
“Closing Balance Sheet” has the meaning set forth in Section 2.4(d).
 
“Closing Date” has the meaning set forth in Section 2.1.
 
“Closing Net Working Capital” has the meaning set forth in Section 2.4(b).
 
“Closing Purchase Consideration” has the meaning set forth in Section 2.2.
 
“COC” has the meaning set forth in Section 3.18(m).
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time, or
corresponding provisions of subsequent superseding federal revenue Laws.
 
“Commercial Software” means commercially available Software licensed pursuant to
a standard license agreement with a value of more than $1,000 and excluding any
software, as to which a license is implied by sale of a product.
 
“Companies” means Vortech and VTC together and “Company” refers to either of
them.
 

3

--------------------------------------------------------------------------------





 
“Companies’ Information” has the meaning set forth in Section 5.17.
 
“Company Subcontract” has the meaning set forth in Section 3.18(a).
 
“Confidentiality Agreement” has the meaning set forth in Section 5.2.
 
“Consultant” means all persons who (i) are or have been engaged as consultants
by either of the Companies or (ii) otherwise provide services to either of the
Companies under a contractual arrangement.
 
“Contemplated Transactions” means the transactions contemplated by this
Agreement and the other Transaction Documents.
 
“Continuing Related Party Transactions” has the meaning set forth in Section
3.6.
 
“Convertible Promissory Note” and “Convertible Promissory Notes” have the
meanings set forth in Section 2.2(b).
 
“Copyrights” means all United States and foreign copyright registrations and
applications therefor.
 
“Damages” has the meaning set forth in Section 2.6(b).
 
“December 2005 Balance Sheet” means the audited consolidated balance sheets of
the Companies as of December 31, 2005 included in the December 2005 Financial
Statements.
 
“December 2005 Financial Statements” means the audited consolidated balance
sheets and statements of income, changes in shareholders’ equity, and cash flow
together with accompanying notes of the Companies as of December 31, 2005, a
copy of which is included in the Financial Statements attached as Exhibit A.
 
“Direct Claim” and “Direct Claims” mean any claim or claims (other than Third
Party Claims) by an Indemnified Party against an Indemnifying Party for which
the Indemnified Party may seek indemnification under this Agreement.
 
“Direct Claim Notice” has the meaning set forth in Section 9.2(d).
 
“Direct Claim Notice Period” has the meaning set forth in Section 9.2(d).
 
“Disclosure Schedules” has the meaning set forth in the definition of
“Schedule.”
 
“Disclosure Schedule Update Losses” means Losses that may be sustained, suffered
or incurred by FAAC Indemnitees and that are related to facts and circumstances
reflected in the Updated Disclosure Schedules, but not in the Disclosure
Schedules dated as of the date of this Agreement.
 
“Dispute Notice” has the meaning set forth in Section 11.11(a).
 

4

--------------------------------------------------------------------------------





 
“D&O Indemnification Claims” means actions, suits, claims trials, written
demands, arbitrations, proceedings and actions relating to indemnification under
or with respect to indemnification provisions in the Companies Articles of
Organization or Operating Agreements (collectively, the “D&O Indemnification
Claims”)
 
“Earn Out Closing Price Thresholds” and “Earn Out Closing Price Threshold” have
the meanings set forth in Section 2.2(e).
 
“Earn Out Consideration” has the meaning set forth in Section 2.2(e).
 
“Earn Out Dispute Notice” has the meaning set forth in Section 2.2(e).
 
“Earn Out Notice Period” has the meaning set forth in Section 2.2(e).
 
“Earn Out Threshold Share Value” has the meaning set forth in Section 2.2(e).
 
“Earn Out Statement” has the meaning set forth in Section 2.2(e).
 
“Effective Date” has the meaning set forth in the Preamble.
 
“Effected Earn Out Closing Price Thresholds” has the meaning set forth in
Section 2.2(e).
 
“Employee Bonuses” has the meaning set forth in Section 3.26(b).
 
“Employee Stock Grants” and “Employee Stock Grant” have the meanings set forth
in Section 2.2(g).
 
“Entity” means any general partnership, limited partnership, limited liability
partnership, limited liability company, corporation, joint venture, trust,
business trust, cooperative, association, foreign trust or foreign business
organization.
 
“Environmental Laws” means any and all Federal, state, local and foreign
statutes, laws (including case or common law), regulations, ordinances, rules,
judgments, orders, decrees, codes, injunctions, permits, concessions, grants,
franchises, licenses, or agreements relating to human health, the environment or
omissions, discharges or releases of pollutants, contaminants, Hazardous
Substances or wastes into the environment including, without limitation, ambient
air, surface water, ground water, facilities, structures, or land, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of pollutants, contaminants, Hazardous
Substances or wastes or the investigation, clean-up or other remediation
thereof. Without limiting the generality of the foregoing, “Environmental Laws”
include: (a) the Resource Conservation and Recovery Act, 42 U.S.C. § 6901
et seq., as amended; (b) the Comprehensive Environmental Response, Compensation
and Liability Act of 1980, 26 U.S.C. § 4611 and 42 U.S.C. § 9601 et seq., as
amended; (c) the Superfund Amendment and Reauthorization Act of 1984, as
amended; (d) the Clean Air Act, 42 U.S.C. § 7401 et seq., as amended; (e) the
Clean Water Act, 33 U.S.C. 5 1251 et seq.; (f) the Safe Drinking Water Act, 42
U.S.C. § 300f et seq.; and (g) the Occupational Safety and Health Act of 1976,
29 U.S.C.A. § 651, as amended, and all rules and regulations promulgated
thereunder.
 

5

--------------------------------------------------------------------------------





 
“Environmental Liabilities” means all liabilities, whether vested or unvested,
fixed or unfixed, actual or potential, that arise under or relate to
Environmental Laws, as applied to the facilities and business of the Companies,
including, without limitation: (i) the investigation, clean-up or remediation of
contamination or environmental degradation or damage caused by or arising from
the generation, use handling, treatment, storage, transportation, disposal,
discharge, release or emission of Hazardous Substances; (ii) personal injury,
wrongful death or property damage claims; or (iii) claims for natural resource
damages.
 
“Equity Interest” of any Person means any and all shares, rights to purchase,
warrants or options (whether or not currently exercisable), participations or
other equivalents of or interests in (however designated) the equity (including
without limitation common stock, preferred stock and limited liability company,
partnership and joint venture interests) of such Person.
 
“ERISA” has the meaning set forth in Section 3.28(a).
 
“ERISA Affiliate” has the meaning set forth in Section 3.28(a).
 
“Escrow Account” and “Escrow Accounts” have the meanings referred to in Section
2.3.
 
“Escrow Agent” means and refers to SunTrust Bank.
 
“Escrow Agreements” has the meaning set forth in Section 2.3.
 
“Escrow Deposits” has the meaning set forth in Section 2.3.
 
“Escrowed Property” has the meaning set forth in Section 2.3.
 
“Estimated Closing Balance Sheet” has the meaning set forth in Section 2.4(b).
 
“Estimated Closing Cash Purchase Price” has the meaning set forth in
Section 2.4(a).
 
“Evergreen” has the meaning set forth in Section 3.33.
 
“Evergreen Agreement” has the meaning set forth in Section 3.33.
 
“Evergreen Fees” has the meaning set forth in Section 5.14.
 
“Evergreen Release” has the meaning set forth in Section 5.14.
 
“Evergreen Stock Payment” has the meaning set forth in Section 5.8.
 
“Evergreen Stock Payment Amount” has the meaning set forth in Section 5.8.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended and the
rules and regulations promulgated thereunder.
 

6

--------------------------------------------------------------------------------





 
“Executive Employment Agreements” has the meaning set forth in Section 5.10.
 
“FAAC” refers to Fortress America Acquisition Corporation, a Delaware
corporation.
 
“FAAC Indemnitees” has the meaning set forth in Section 9.2(b)(i).
 
“FAAC Securities” has the meaning set forth in Section 4.6.
 
“Financial Statements” means collectively (i) the Audited Financial Statements
and (ii) the Interim Financial Statements, copies of all of which are attached
hereto as Exhibit A.
 
“Financing Statements” has the meaning set forth in Section 3.15(b).
 
“Forfeited Shares” has the meaning set forth in Section 2.2(g).
 
“Form 5500” means the Internal Revenue Service Form 5500 Annual Return/ Report
of Employee Benefit Plan.
 
“GAAP” means generally accepted accounting principles as set forth in the
opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board or in such other statements by such
other Person as may be approved by a significant segment of the accounting
profession in the United States.
 
“Gallagher” refers to Gerard J. Gallagher.
 
“General Indemnity Escrow” means the escrow established under the General
Indemnity Escrow Agreement to hold the General Indemnity Escrow Property.
 
“General Indemnity Escrow Account” has the meaning set forth in Section 2.3.
 
“General Indemnity Escrow Agreement” has the meaning set forth in Section 2.3.
 
“General Indemnity Escrow Property” has the meaning set forth in Section 2.3.
 
“General Indemnity Escrow Shares” has the meaning set forth in Section 2.3.
 
“Governmental Authority” means any nation or government, any foreign or domestic
Federal, state, county, municipal or other political instrumentality or
subdivision thereof and any foreign or domestic entity or body exercising
executive, legislative, judicial, regulatory, administrative or taxing functions
of or pertaining to government.
 
“Government Contract” has the meaning set forth in Section 3.18(a).
 
“Government Contractor” means a prime contractor or subcontractor to a contract
or subcontract, at any tier, as applicable, issued by a Governmental Authority.
 
“Government-Furnished Property” has the meaning set forth in Section 3.18(n).
 

7

--------------------------------------------------------------------------------





 
“Government Subcontract” has the meaning set forth in Section 3.18(a).
 
“Hazardous Substances” means any substance that is toxic, ignitable, reactive,
corrosive, radioactive, caustic, or regulated as a hazardous substance,
contaminant, toxic substance, toxic pollutant, hazardous waste, special waste,
or pollutant, including, without limitation, petroleum, its derivatives,
by-products and other hydrocarbons, poly-chlorinated bi-phenyls and asbestos
regulated under, or that is the subject of, applicable Environmental Laws.
 
“Highest Average Trading Price” has the meaning set forth in Section 2.2(e).
 
“Indebtedness” means (a) indebtedness of either of the Companies for borrowed
money (including, without limitation, any pre-payment penalties and costs
associated with pre-payment of such indebtedness) but excluding the Assumed
Debt; (b) obligations of either of the Companies evidenced by bonds (all of
which performance bonds are shown on Schedule 1.1 of the Disclosure Schedules),
notes, debentures, bankers acceptances or similar instruments; (c) obligations
of either of the Companies under installment sales, conditional sale, title
retention or similar agreements or arrangements creating an obligation with
respect to the deferred purchase price of property or services (other than
customary trade credit); (d) obligations of either of the Companies secured by a
Lien on any property; and (e) guarantees by either of the Companies in respect
of Indebtedness.
 
“Indemnified Party” means and refers to a party that has the right under
ARTICLE IX to seek indemnification from an Indemnifying Party.
 
“Indemnifying Party” means and refers to a party that has the obligation under
ARTICLE IX to indemnify an Indemnified Party.
 
“Initial Purchase Agreement” has the meaning set forth in Recital R-2.
 
“Intellectual Property” means Software and Technology.
 
“Intellectual Property Rights” means rights that exist under Laws respecting
Copyrights, Patents, Trademarks and Trade Secrets.
 
“Interim Financial Statements” means the internally prepared unaudited
consolidated interim balance sheets and related interim consolidated statements
of operations, changes in Members equity and cash flows of the Companies for the
period January 1, 2006 through March 31, 2006, a copy of which is included as
part of the Financial Statements attached as Exhibit A hereto.
 
“IRS” means and refers to the Internal Revenue Service.
 
“Key Employee Employment Agreements” has the meaning set forth in
Section 5.10(c).
 
“Key Employees” has the meaning set forth in Section 5.10(a).
 

8

--------------------------------------------------------------------------------





“Knowledge of the Companies” means the actual knowledge of each of Rosato and
Gallagher.
 
“Knowledge of FAAC” means the actual knowledge of Harvey L. Weiss or C. Thomas
McMillen.
 
“Laws” means (a) all constitutions, treaties, laws, statutes, codes,
regulations, ordinances, orders, decrees, rules, or other requirements with
similar effect of any Governmental Authority, (b) all judgments, orders, writs,
injunctions, decisions, rulings, decrees and awards of any Governmental
Authority, and (c) all provisions of the foregoing, in each case binding on or
affecting the Person referred to in the context in which such word is used;
“Law” means any one of them and the words “Laws” and “Law” include Environmental
Laws.
 
“Lien” means any lien, statutory or otherwise, security interest, mortgage, deed
of trust, priority, pledge, charge, conditional sale, title retention agreement,
financing lease or other encumbrance or similar right of others, or any
agreement to give any of the foregoing.
 
“Lock Up Agreement” has the meaning set forth in Section 2.2(d)(iv).
 
“Lock Up Escrow Agreement” has the meaning set forth in Section 2.2(d)(iv).
 
“Lock Up Period” has the meaning set forth in Section 2.2(e).
 
“Lock Up Termination Date” means July 13, 2008.
 
“Losses” has the meaning set forth in Section 9.2(a)(i).
 
 
“Material Adverse Effect” means any change, event or effect that is, or would
reasonably be expected to be, materially adverse to (i) the business, assets
(whether tangible or intangible), liabilities, financial condition, operations,
results of operations or prospects of the Companies, or (ii) the Companies’
ability to consummate the transactions contemplated by this Agreement, except,
in each case, any change, event or effect directly resulting from (A) decreases
in working capital substantially consistent with the Companies’ internal
projections; (B) any adverse conditions, occurring after the date hereof,
affecting the Companies industries as a whole or the U.S. or world economies as
a whole, that do not disproportionately affect the Companies; or (C) taking any
action required by this Agreement.
 
“Material Negotiations” has the meaning set forth in Section 5.9(b).
 
“Maximum Earn Out Closing Price Threshold” has the meaning set forth in Section
2.2(e).
 
“Members” and “Member” have the meanings referred to in the Preamble.
 
“Members Indemnitees” has the meaning set forth in Section 9.2(a).
 
“Membership Interests” means all of the issued and outstanding Equity Interests
of the Companies, all of which are owned by the Members.
 

9

--------------------------------------------------------------------------------





 
“Members’ Proportionate Interests” means each of the Members’ proportionate
interest relative to the other Members, as determined by the number of
Membership Interests held by each Member on the Closing Date over the total
number of Membership Interests held by the Members in each Company as of the
Closing Date. Each of the Members owns fifty percent (50%) of each Company and
accordingly each member has an aggregate fifty percent (50%) interest in the
Companies.
 
“Members’ Representative” has the meaning set forth in Section 2.6.
 
“Members’ Transaction Costs” has the meaning set forth in Section 5.7.
 
“Minimum Threshold Share Price” has the meaning set forth in Section 2.2(e).
 
“Non-Key Employees” has the meaning set forth in Section 5.10(a).
 
“New VTC Lease” has the meaning set forth in Section 5.18.
 
“Participating Employees” has the meaning set forth in Section 2.2(g).
 
“Patents” means issued patents, including United States and foreign patents and
applications therefor; divisions, reissues, continuations,
continuations-in-part, reexaminations, renewals and extensions of any of the
foregoing; and utility models and utility model applications.
 
“Pension Plan” has the meaning set forth in Section 3.28(a).
 
“Permits” has the meaning set forth in Section 3.23(a).
 
“Person” means any individual, person, Entity, or Governmental Authority, and
the heirs, executors, administrators, legal representatives, successors and
assigns of the “Person” when the context so permits.
 
“Personal Property” has the meaning set forth in Section 3.15(a).
 
“Personnel” has the meaning set forth in Section 3.26(a).
 
“Phantom Membership Interest Plan” has the meaning set forth in Section 3.26(b).
 
“Phantom Membership Interest Release” has the meaning set forth in
Section 3.26(b).
 
“Plan” has the meaning set forth in Section 3.28(a).
 
“Post-Closing Tax Period” has the meaning set forth in Section 5.11(c)(ii)(A).
 
“Pre-Closing Tax Period” has the meaning set forth in Section 5.11(c)(i).
 
“Prior Period Returns” has the meaning set forth in Section 5.11(b).
 

10

--------------------------------------------------------------------------------





 
“Proposals” has the meaning set forth in Section 3.17(c).
 
“Proposed Closing Balance Sheet” has the meaning set forth in Section 2.4(d).
 
“Proposed Transaction” has the meaning set forth in Section 5.9(b).
 
“Proxy Materials” has the meaning set forth in Section 5.17.
 
“Public Disclosure Documents” has the meaning set forth in Section 4.7(a).
 
“Purchase Consideration” has the meaning set forth in Section 2.2.
 
“Real Property Interests” has the meaning set forth in Section 3.14.
 
“Registration Rights Agreement” has the meaning set forth in Section 2.2(b)(vi).
 
“Related Party Termination Agreements” has the meaning set forth in
Section 6.3(q).
 
“Related Party Transactions” and “Related Party Transaction” have the meanings
set forth in Section 3.6.
 
“Respondent” has the meaning set forth in Section 11.11(a).
 
“Representative” has the meaning set forth in Section 5.9(a).
 
“Rosato” refers to Thomas P. Rosato.
 
“SBIR” has the meaning set forth in Section 3.18(g).
 
“Schedule” as used in this Agreement together with a numerical designation,
means a schedule contained in the Disclosure Schedules of even date herewith
delivered by the Companies and/or the Members in connection with the execution
and delivery of this Agreement (the “Disclosure Schedules”).
 
“Scheduled Contracts” has the meaning set forth in Section 3.17(a).
 
“SEC” means the United States Securities and Exchange Commission.
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules
promulgated thereunder.
 
“Self Insured Plan” and “Self Insured Plans” have the meaning set forth in
Section 3.28(m).
 
“Senior Executives” has the meaning set forth in Section 5.10(a).
 
“Senior Executive Employment Agreements” has the meaning set forth in
Section 5.10(b).
 

11

--------------------------------------------------------------------------------





 
“Signia Threatened Litigation” has the meaning set forth in Section 5.20.
 
“Software” means the manifestation, in tangible or physical form, including, but
not limited to, in magnetic media, firmware, and documentation, of computer
programs and databases, such computer programs and databases to include, but not
limited to, management information systems, and personal computer programs. The
tangible manifestation of such programs may be in the form of, among other
things, source code, flow diagrams, listings, object code, and microcode.
Software does not include any Technology.
 
“State Government” has the meaning set forth in Section 3.18(a).
 
“Stock Consideration” has the meaning set forth in Section 2.2(d).
 
“Stock Consideration Amount” has the meaning set forth in Section 2.2(d).
 
“Stock Grant Documents” has the meaning set forth in Section 2.2(g).
 
“Stock Grant Shares” has the meaning set forth in Section 2.2(g).
 
“Stock Grant Shares Value” has the meaning set forth in Section 2.2(d).
 
“Straddle Period” and “Straddle Periods” have the meanings set forth in Section
5.11(c)(i).
 
“Subcontract” has the meaning set forth in Section 3.18(a)(iv).
 
“Subsidiary” means and refers to any corporation, association or other business
entity of which more than fifty (50) percent of the issued and outstanding
shares of capital stock or equity interests is owned or controlled, directly or
indirectly, by either of the Companies, or FAAC, as the case may be, and in
which either of the Companies or FAAC, as the case may be, has the power,
directly or indirectly, to elect a majority of the directors.
 
“Survival Date” has the meaning set forth in Section 9.1.
 
“Surviving Representations” has the meaning set forth in Section 9.1.
 
“Tax” or “Taxes has the meaning set forth in Section 3.29(d).
 
“Tax Return” and “Tax Returns” has the meaning set forth in Section 3.29(d).
 
“Taxing Authority” means any government or any subdivision, agency, commission
or authority thereof, or any quasi-governmental or private body having
jurisdiction over the assessment, determination, collection or other imposition
of Taxes.
 
“Teaming Agreement” has the meaning set forth in Section 3.18(a).
 

12

--------------------------------------------------------------------------------





 
“Technology” means all types of technical information and data, whether or not
reduced to tangible or physical form, including, but not limited to: know-how;
product definitions and designs; research and development, engineering,
manufacturing, process, test, quality control, procurement, and service
specifications, procedures, standards, and reports; blueprints; drawings;
materials specifications, procedures, standards, and lists; catalogs; technical
information and data relating to marketing and sales activity; and formulae.
Technology does not include any Software.
 
“Terminated at Closing Related Party Transactions” has the meaning set forth in
Section 3.6.
 
“Third-Party Claims” means a claim made by an Indemnified Party against an
Indemnifying Party in connection with any third party litigation, arbitration,
action, suit, proceeding, claim or demand made upon the Indemnified Party for
which the Indemnified Party may seek indemnification from the Indemnifying Party
under the terms of this Agreement.
 
“Threshold Share Price Range” has the meaning set forth in Section 2.2(e).
 
“Trademarks” means all United States and foreign trademark and service mark
registrations and applications therefor.
 
“Trade Secrets” means information in any form that is considered to be
proprietary information by the owner, is maintained on a confidential or secret
basis by the owner, and is not generally known to other parties.
 
“Transaction Documents” has the meaning set forth in Section 3.2.
 
“Uncapped Non-Threshold Indemnifications” has the meaning set forth in Section
9.2(f).
 
“Updated Disclosure Schedules” has the meaning set forth in Section 5.19.
 
“U.S. Government” has the meaning set forth in Section 3.17(a).
 
“VEBA” has the meaning set forth in Section 3.28(d).
 
“Vortech” refers to Vortech, LLC, a Maryland limited liability company.
 
“VTC” refers to VTC, L.L.C., a Maryland limited liability company.
 
“VTC Lease Appraisal” has the meaning set forth in Section 5.18.
 
“VTC Lease Commitment” has the meaning set forth in Section 5.18.
 
“Welfare Plan” has the meaning set forth in Section 3.28(a).
 
1.2 Rules of Construction.
 
Unless the context otherwise requires:
 
(a) A capitalized term has the meaning assigned to it;
 

13

--------------------------------------------------------------------------------





 
(b) An accounting term not otherwise defined has the meaning assigned to it in
accordance with GAAP;
 
(c) References in the singular or to “him,” “her,” “it,” “itself,” or other like
references, and references in the plural or the feminine or masculine reference,
as the case may be, shall also, when the context so requires, be deemed to
include the plural or singular, or the masculine or feminine reference, as the
case may be;
 
(d) References to Articles, Sections and Exhibits shall refer to articles,
sections and exhibits of this Agreement, unless otherwise specified;
 
(e) The headings in this Agreement are for convenience and identification only
and are not intended to describe, interpret, define or limit the scope, extent,
or intent of this Agreement or any provision thereof;
 
(f) This Agreement shall be construed without regard to any presumption or other
rule requiring construction against the party that drafted and caused this
Agreement to be drafted;
 
(g) References to “best efforts” in this Agreement shall require commercially
reasonable best efforts, and not commercially unreasonable expenditures of
money, time or other resources; and
 
(h) A monetary figure given in United States dollars shall be deemed to refer to
the equivalent amount of foreign currency when used in a context that refers to
or includes operations conducted principally outside of the United States.
 
ARTICLE II
Closing; Purchase Price; Adjustments; Escrow         
 
2.1 Closing.
 
The closing (the “Closing”) of the Contemplated Transactions shall take place at
the offices of Squire, Sanders & Dempsey L.L.P., 8000 Towers Crescent Drive,
Tysons Corner, Virginia 22182-2700, at 10:00 A.M. local time on the third (3rd)
Business Day after the conditions and deliveries referred to in ARTICLES VI, VII
and VIII have been satisfied, or at such other time, date and place that shall
be mutually agreed upon by the parties hereto (the “Closing Date”). At the
Closing, each of the Members shall sell, transfer, convey or assign and deliver
to FAAC, and FAAC shall purchase, acquire and accept from the Members, the
Membership Interests, free and clear of any and all Liens or rights of any third
party (and each of the Members shall thereafter cease to have any rights or
interests as a member of either of the Companies other than any rights granted
to the Members pursuant to the terms of this Agreement and the other Transaction
Documents) and FAAC shall (a) deliver to the Members’ Representative on behalf
of the Members the Closing Purchase Consideration pursuant to Section 2.2 and
(b) grant to certain of the Companies’ employees the Employee Stock Grants
pursuant to Section 2.2 below.
 

14

--------------------------------------------------------------------------------





 
2.2 Purchase Consideration; Employee Payments and Stock Grants.
 
As payment in full for all of the Membership Interests, FAAC shall pay to the
Members’ Representative at Closing the “Closing Purchase Consideration” that
shall consist of (a) the “Cash Consideration”; (b) the “Convertible Promissory
Note”; (c) the “Assumed Debt”; and (d) the “Stock Consideration.” Subsequent to
the Closing the Members may be entitled to receive additional “Earn Out
Consideration.” The Closing Purchase Consideration together with any Earn Out
Consideration is hereinafter jointly referred to as the “Purchase
Consideration.” Rosato and Gallagher hereby agree that it is their intention
that notwithstanding that each of them owns fifty percent (50%) of the
Membership Interests the wish to allocate the Purchase Consideration such that
the Purchase Consideration is allocated as follows.



 
Cash*
Stock**
 
General Indemnity Escrow
Balance Sheet
Lock Up
***Earn Out
Rosato
$ 4,400,000
1,274,725
43,956
140,219
418,220
Gallagher
$ 6,600,000
849,817
29,304
222,723
418,220
 
$11,000,000
2,124,542
73,260
362,942
836,440



* Subject to adjustment pursuant to Section 2.4.
** Subject to adjustment for Assumed Debt.
*** Maximum number of share subject to Earn Out.


(a) Cash Consideration. At the Closing cash in the amount of the Cash
Consideration shall be paid by wire transfer of immediately available funds to
an account or accounts designated by the Members’ Representative. The Members’
Representative shall be responsible for directing the distribution of the Cash
Consideration to the Members (60% to Gallagher and 40% to Rosato) and FAAC shall
be entitled to fully rely on such directions.
 
(b) Convertible Promissory Note. Ten Million Dollars ($10,000,000) of the
Closing Purchase Consideration shall be evidenced by and payable under the terms
of two (2) Convertible Notes, each in the amount of Five Million Dollars
($5,000,000) one payable to Rosato and the other to Gallagher in the form
attached hereto as Exhibit B (each a “Convertible Promissory Note” and
collectively the “Convertible Promissory Notes”).
 
(c) Assumed Debt. Up to One Hundred Sixty One Thousand Dollars ($161,000) of the
Closing Purchase Consideration may be paid and evidenced by long term debt of
the Companies that (i) is assumable by FAAC and (ii) FAAC agrees, in writing, to
assume on or before the Closing Date (the “Assumed Debt”).
 
(d) Stock Consideration. Subject to Sections 2.3 and 5.8 a portion of the
Closing Purchase Consideration equal to Seventeen Million Five Hundred Thousand
Dollars ($17,500,000) and which the parties hereto agree less (1) the amount of
the Assumed Debt and (2) the value (the “Stock Grant Shares Value”) of Stock
Grant Shares, as determined pursuant to Section 2.2(d)(i) below (the “Stock
Consideration Amount”) shall be paid in the form of FAAC’s common stock (“Stock
Consideration”).
 

15

--------------------------------------------------------------------------------





 
(i) Stock Grant Shares Value. The Stock Grant Shares Value shall be determined
by multiplying the number of Stock Grant Shares (576,559 shares) by the Average
Share Value.
 
(ii) FAAC Shares Constituting Stock Consideration. The number of FAAC shares of
common stock to be issued as Stock Consideration shall be determined on the
Closing Date by dividing the Stock Consideration Amount by the Average Share
Value.
 
(iii) Delivery of Stock Certificates. At the Closing stock certificates
evidencing the Stock Consideration shall be delivered by FAAC as follows:
(A) pursuant to Section 2.3 stock certificates for (1) the Balance Sheet Escrow
Shares and (2) the General Indemnity Escrow Shares shall be delivered to the
Escrow Agent; (B) pursuant to Section 2.2(d)(v) below, all remaining shares of
FAAC common stock otherwise deliverable to the Members’ Representative on behalf
of Rosato and Gallagher shall be delivered by FAAC to the escrow agent under the
Lock Up Escrow Agreements signed by Rosato and Gallagher respectively; and
(C) pursuant to Section 5.8(c) below, 33,913 shares of FAAC common stock
otherwise deliverable to Rosato and 33,912 shares of FAAC common stock otherwise
deliverable to Gallagher shall be delivered by FAAC, on Rosato’s and Gallagher’s
behalf, to Evergreen (or other recipients identified by Evergreen).
 
(iv) Acquisition Agreement; Registration Rights Agreement and Lock Up Agreement.
At the Closing, each Member and FAAC will execute and deliver (A) an Acquisition
Agreement in the form attached hereto as Exhibit C (the “Acquisition
Agreement”); (B) a Registration Rights Agreement in the form attached hereto as
Exhibit D (the “Registration Rights Agreement”); (C) a Lock Up Agreement in the
form attached hereto as Exhibit E (the “Lock Up Agreement”) under the terms of
which all of the Stock Consideration is subject to various restrictions
described therein until the Lock Up Termination Date) and (D) a Lock Up Escrow
Agreement in the form attached hereto as Exhibit F (the “Lock Up Escrow
Agreement”).
 
(v) Members’ Forfeiture of Stock Consideration. Notwithstanding anything to the
contrary contained in this Section 2.2(d) and as described in further detail in
the Acquisitions Agreements and Lock Up Agreements, signed by each of Rosato and
Gallagher; if during the period the Stock Consideration is subject to the Lock
Up Agreement (the Closing Date through the Lock Up Termination Date, the “Lock
Up Period”), a Member’s employment under his Senior Executive Employment
Agreement is terminated pursuant to Section 5.1 thereof, then that Member shall
forfeit as of the “Termination Date” (as defined in the applicable Senior
Executive Employment Agreement) his share of the Stock Consideration deliverable
to him under the Lock Up Escrow Agreement (500,000 shares of FAAC stock in the
case of each of Rosato and Gallagher) shall be immediately deliverable to FAAC
by the escrow agent under and pursuant to the terms of the Lock Up Escrow
Agreement and General Indemnity Escrow Agreement together (all of the shares of
FAAC common stock held under the Lock Up Escrow Agreement and 637,058 of the
shares of FAAC common stock held in the General Indemnity Escrow (359,781 shares
allocable to Rosato and 277,277 shares allocable to Gallgher)). Each of the
Members hereby agrees to cooperate fully and execute any documents as FAAC may
request to cause any Stock Consideration forfeited under this Section 2.2(d)(iv)
to be delivered and returned to FAAC.
 

16

--------------------------------------------------------------------------------





 
(e) Earn Out Consideration. Subject to Section 2.2(e)(iv) below, at the end of
the Lock Up Period the Members shall be entitled to receive up to Ten Million
Dollars ($10,000,000.00) worth of additional FAAC common stock (the “Earn Out
Consideration”) depending on whether during the Lock Up Period the highest
average closing price of FAAC’s common stock (on the Nasdaq OTC market or such
other recognized stock market on which FAAC’s stock is then being traded on) for
sixty (60) consecutive trading days (the “Highest Average Trading Price”)
exceeds the applicable “Earn Out Closing Price Thresholds” set forth below.
 
(i) For purposes of this Agreement (A) the “Earn Out Closing Price Thresholds”
are as follows (each of which is individually referred to as “Earn Out Closing
Price Threshold”); (B) the “Earn Out Threshold Share Value” for each Earn Out
Closing Price Threshold shall be the dollar amount ($1,000,000, $2,000,000,
$3,000,000 or $4,000,000 as the case may be) for that Earn Out Closing Price
Threshold as set forth below; (C) the “Minimum Threshold Share Price” with
respect to each Earn Out Closing Price Threshold is the maximum price per share
that is within that Earn Out Closing Price Threshold ($9.01, $10.01, $12.01, or
$14.01 as the case may be); and (D) the “Threshold Share Price Range” for each
Earn Out Closing Price Threshold shall be the price per share range referenced
therein ($9.01 - $10.00, $10.01 - $12.00, $12.01 - $14.00 and $14.01, as the
case may be).
 
(A) If during the Lock Up Period the Highest Average Trading Price never exceeds
Nine Dollars ($9.00) per share, then no FAAC common stock shall be issuable to
the Members at the end of the Lock Up Period.
 
(B) If during the Lock Up Period the Highest Average Trading Price is in excess
of Nine Dollars ($9.00), then the Members shall be entitled to receive One
Million Dollars ($1,000,000.00) of FAAC common stock.
 
(C) If during the Lock Up Period the Highest Average Trading Price is in excess
of Ten Dollars ($10.00), then the Members shall be entitled to receive, in
addition to the FAAC common stock referenced in Section 2.2(e)(i)(B) above, an
additional Two Million Dollars ($2,000,000.00) of FAAC common stock.
 
(D)  If during the Lock Up Period the Highest Average Trading Price is in excess
of Twelve Dollars ($12.00), then the Members shall be entitled to receive, in
addition to the FAAC common stock referenced in Sections 2.2(e)(i)(B) and (C)
above, an additional Three Million Dollars ($3,000,000.00) of FAAC common stock.
 
(E) If during the Lock Up Period the Highest Average Trading Price is in excess
of Fourteen Dollars ($14.00) per share, then the Members shall be entitled to
receive , in addition to the FAAC common stock referenced in Sections
2.2(e)(i)(B) - (D) above, an additional Four Million Dollars ($4,000,000.00) of
FAAC common stock (based on the Highest Average Trading Price).
 
(ii) FAAC Shares Constituting Earn Out Consideration. The number of FAAC shares
of common stock to be issued as Earn Out Consideration shall be determined at
the end of the Lock Up Period as follows:
 

17

--------------------------------------------------------------------------------





 
(A) determining the Highest Average Trading Price during the Lock Up Period;
 
(B) determining which Earn Out Closing Price Thresholds are applicable (the
applicable Earn Out Price Thresholds being (y) the Earn Out Closing Price
Thresholds for which the Highest Average Trading Price falls within the
applicable Threshold Share Price Range (the “Maximum Earn Out Closing Price
Threshold”) and (z) all other Earn Out Price Thresholds for which the Highest
Average Trading Price exceeds the applicable Threshold Share Price Range
(collectively with the Maximum Earn Out Closing Price Threshold referred to as
the “Effected Earn Out Closing Price Thresholds”)); and
 
(C) dividing the applicable Earn Out Threshold Share Value for each of the
Effected Earn Out Closing Price Thresholds by the applicable Minimum Threshold
Share Price for each of the Effected Earn Out Closing Price Thresholds (other
than the Maximum Earn Out Closing Price Threshold for which the Earn Out Share
Value shall be divided by the Highest Average Trading Price).
 
FOR EXAMPLE
 
If at the end of the Lock Up Period the Highest Average Trading Price was
$14.50; then (A) the Effected Earn Out Closing Price Thresholds consists of all
of the Earn Out Closing Price Thresholds; and (B) the division of (y) the Earn
Out Threshold Share Value for each of the Effected Earn Out Closing Price
Thresholds by the Minimum Threshold Share Price for each of the Effected Earn
Out Closing Price Thresholds other than the Maximum Earn Out Closing Price
Threshold and (z) the Earn Out Share Value for the Maximum Earn Out Closing
Price Threshold by the Highest Average Trading Price results in the following:
 
$1,000,000 ∕ $9.01 per share = 110,987 shares
 
$2,000,000 ∕ $10.01 per share = 199,800 shares
 
$3,000,000 ∕ $12.01 per share = 249,791 shares
 
$4,000,000 ∕ $14.50 per share = 275,862 shares
 
Total Earn Out Consideration  836,440 shares
 
The determination of the Highest Average Trading Price and the calculation of
the number of shares of FAAC stock that are issuable to the Members as Earn Out
Consideration shall be made as follows. Not later than twenty (20) Business Days
after the Lock Up Period, the Company’s senior financial executive shall provide
the Members’ Representative with a statement (the “Earn Out Statement”) setting
forth the calculation of the Earn Out Consideration that shall include the
calculations used to determine the Earn Out Consideration. The Members’
Representative shall have fifteen (15) days following delivery of the Earn Out
Statement (the “Earn Out Notice Period”) to disagree with Earn Out Statement by
written notice to the Company setting forth in reasonable detail the amount and
nature of the disagreement (each an “Earn Out Dispute Notice”). If the Company
does not receive an Earn Out Dispute Notice from the Members’ Representative
within the Earn Out Notice Period, the Members’ Representative shall be
conclusively presumed to agree with the Earn Out Statement and the Company shall
promptly issue the Earn Out Consideration shown to be due on the Earn Out
Statement to the Members’ Representative pursuant to Section 2.2(e)(iii) below.
If the Company receives an Earn Out Dispute Notice from the Members’
Representative within the Earn Out Notice Period then the dispute shall be
resolved pursuant to Section 11.11 below.
 

18

--------------------------------------------------------------------------------





 
(iii) Delivery of Earn Out Consideration. FAAC shall deliver, or shall cause to
be delivered to the Members’ Representative stock certificates for any Earn Out
Consideration issuable to the Members pursuant to this Section 2.2(e) (to be
distributed by the Members’ Representative pro rata to the Members in proportion
to the Members’ Membership Interests).
 
(iv) Forfeiture of Earn Out Consideration. Notwithstanding anything to the
contrary contained in this Section 2.2(e), if during the Lock Up Period a
Members’ employment under his Senior Executive Employment Agreement is
terminated pursuant to Section 5.1 thereof, then that Member shall forfeit his
share of the Earn Out Consideration and the Earn Out Consideration otherwise
issuable by the Company shall be reduced proportionately to reflect the
forfeiture of the Earn Out Consideration allocable to the terminated Member.
 
(f) Fractional and Restricted Shares.
 
(i)  Fractional Shares. If the calculation of the number of shares of FAAC
common stock to be received as Stock Consideration pursuant to Section
2.2(d)(ii), or Earn Out Consideration pursuant to Section 2.2(e)(ii) would
result in the issuance of fractional shares, then the number of shares of FAAC
common stock that the Members would otherwise receive as Stock Consideration, or
Earn Out Consideration shall be rounded down to the nearest whole number of
shares (which shall be the Stock Consideration or Earn Out Consideration payable
to the Member(s) and the Member(s) shall receive as cash the amount attributable
to the fractional interest.
 
(ii) Restricted Shares. The shares of FAAC’s common stock to be issued pursuant
to this Agreement as Stock Consideration and Earn Out Consideration (A) have not
been, and will not be at the time of issuance, registered under the Securities
Act, and will be issued in a transaction that is exempt from the registration
requirements of the Securities Act and (B) will be “restricted securities” under
the federal securities laws and cannot be offered or resold except pursuant to
registration under the Securities Act or an available exemption from
registration. All certificates evidencing the Stock Consideration and Earn Out
Consideration shall bear, in addition to any other legends required under
applicable securities laws, the following legend:
 

19

--------------------------------------------------------------------------------





 
“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND MAY NOT BE
TRANSFERRED EXCEPT PURSUANT TO REGISTRATION UNDER THE SECURITIES ACT OR PURSUANT
TO AN AVAILABLE EXEMPTION FROM REGISTRATION.”
 
(g) Employees Stock Grants. As consideration for executing their respective Key
Employment Agreements FAAC agrees to grant to certain employees to be designated
by Rosato and approved in writing by FAAC (the “Participating Employees”)
restricted stock grants for 576,559 FAAC Common Shares (collectively the “Stock
Grant Shares”) in such amounts as determined by Rosato and approved in writing
by FAAC (collectively the “Employee Stock Grants” and each an “Employee Stock
Grant”). The Employee Stock Grants shall be made pursuant to a Stock Grant Plan
and Stock Grant Agreement substantially in the form attached hereto as
Exhibits G and H respectively (collectively the “Stock Grant Documents”) and
under the terms of which the Stock Grant Shares granted thereunder are subject
to forfeiture to FAAC for various reasons prior to the Lock Up Termination Date.
If any Stock Grant Shares issued to Employee Participants under the Employee
Stock Grants are forfeited to FAAC on or before the third (3rd) anniversary of
the Closing Date (collectively the “Forfeited Shares”); FAAC shall cause shares
of FAAC stock equal in number to the Forfeited Shares to be issued equally to
Rosato and Gallagher within thirty (30) days after the effective date of the
forfeiture as additional consideration for their respective Membership
Interests. In connection with the issuance to Rosato or Gallagher prior to the
end of the Lock Up Period, of any FAAC common shares pursuant to the previous
sentence, Rosato and Gallagher will be required to execute and deliver a Lock Up
Agreement for such shares.
 
2.3 Escrows. At the Closing, FAAC shall deposit with the Escrow Agent the
following (collectively the “Escrow Deposits”): (1) 73,260 shares of FAAC common
stock having an approximate value (as determined by the Average Share Value)
equal to Four Hundred Thousand Dollars ($400,000 (collectively the “Balance
Sheet Escrow Shares”)) to be held by the Escrow Agent in an escrow account (the
“Balance Sheet Escrow Account”) pursuant to the terms of an escrow agreement
substantially in the form of Exhibit I-1 (the “Balance Sheet Escrow Agreement”);
and (2) 2,124,542 shares of FAAC stock having an approximate value (as
determined by the Average Share Value) equal to [Eleven Million Six Hundred
Thousand Dollars ($11,600,000] collectively the “General Indemnity Escrow
Shares”)) to be held by the Escrow Agent in an escrow account (the “General
Indemnity Escrow Account”) pursuant to the terms of an escrow agreement
substantially in the form of Exhibit I-2 (the “General Indemnity Escrow
Agreement” and together with the Balance Sheet Escrow Agreement the “Escrow
Agreements”). The escrow accounts set up by the Escrow Agent with respect to
each of the Escrow Agreements are hereinafter individually referred to as an
“Escrow Account” and collectively as the “Escrow Accounts.” The aggregate amount
held in the Escrow Accounts by the Escrow Agent at any time and from time to
time, together with any interest or appreciation thereon, shall be referred to
as the “Escrowed Property” with that portion of the Escrowed Funds held from
time to time in the Balance Sheet Escrow Account being hereinafter sometimes
referred to as the “Balance Sheet Escrow Property” and that portion of the
Escrowed Property held from time to time in the General Indemnity Escrow Account
being hereinafter sometimes referred to as the “General Indemnity Escrow
Property;”
 

20

--------------------------------------------------------------------------------





 
(A) The Balance Sheet Escrow Property shall be released and delivered to FAAC or
the Members’ Representative, as applicable, pursuant to Section 2.4(e).
 
(B) The General Indemnity Escrow Property shall be released and delivered to
FAAC or the Members’ Representative, as applicable, pursuant to Section 9.3.
 
2.4 Cash Consideration and Net Working Capital Adjustments.
 
(a) Cash Consideration. The “Cash Consideration” shall be an amount equal to
Eleven Million Dollars ($11,000,000) (the “Estimated Closing Cash Purchase
Price”) as adjusted upward or downward pursuant to Sections 2.4(b) and (c)
below.
 
(b) Estimated Closing Balance Sheet. Not less than two (2) Business Days prior
to the Closing Date, the Members shall deliver to FAAC an estimated, unaudited
consolidated balance sheet (the “Estimated Closing Balance Sheet”) of the
Companies as of the Closing Date, together with all supporting documentation.
The Estimated Closing Balance Sheet shall be prepared by Members, in accordance
with GAAP and in a manner consistent with the December 2005 Balance Sheet except
that the Estimated Closing Balance Sheet shall include a calculation of the
“Adjusted Closing Net Working Capital” (hereinafter defined). For purposes of
this Agreement, the terms “Adjusted Closing Net Working Capital” and “Closing
Net Working Capital” shall have the following meanings.
 
(i) The term “Adjusted Closing Net Working Capital” shall mean the “Closing Net
Working Capital” (as hereinafter defined and as adjusted pursuant to Section
2.4(d) below) of the Companies as shown on the Estimated Closing Balance Sheet
as reduced to reflect: (A) the payment in full of any and all outstanding
Indebtedness of the Companies (other than the Assumed Debt), repaid at or prior
to Closing pursuant to Section 5.7; (B) the payment in full of any and all
Members’ Transaction Costs paid, or repaid by FAAC after the Closing Date or
incurred by the Companies and unreimbursed by the Members at or prior to the
Closing pursuant to Section 5.7; (C) the payment of all sums due at Closing with
respect to the Phantom Membership Interest Plan; (D) any portion of the Bonus
Pool for which adequate reserves are not otherwise maintained; or (E) payments
made to employees in connection with the Contemplated Transactions (other than
normal compensation or payments with respect to the Phantom Membership Interest
Plan).
 
(ii) The term “Closing Net Working Capital” shall mean the amount as of the
Closing Date and as shown by the Closing Balance Sheet by which the Companies’
current assets (including without limitation unbilled receivables, security
deposits and prepaid expenses and excluding all assets which, in the normal
course of business, will not be converted to cash in one year and all intangible
assets) exceed their current liabilities (excluding all liabilities, which in
the normal course of business, will not be due in one year or less), as such
terms are defined under GAAP consistently applied.
 
(c) Adjustments to Estimated Closing Cash Purchase Price. The Estimated Closing
Cash Purchase Price will be adjusted (i) downwards on a dollar-for-dollar basis
to the extent that the Adjusted Closing Net Working Capital, as shown on the
Estimated Closing Balance Sheet, is below the Base Net Working Capital Amount
and (ii) upwards on a dollar-for-dollar basis to the extent that the Adjusted
Closing Net Working Capital is above the Base Net Working Capital Amount.
 

21

--------------------------------------------------------------------------------





 
(d) Closing Balance Sheet and Adjusted Closing Net Working Capital. Promptly
following the Closing, FAAC will cause Grant Thornton, LLP (or an equivalent
firm selected by FAAC) to review the Estimated Closing Balance Sheet, including
the Adjusted Closing Net Working Capital, the Closing Net Working Capital as
reflected thereon. Based on such review, FAAC will deliver a proposed Closing
Balance Sheet, prepared in a manner consistent with Section 2.4(b) above
together with all related work papers, to the Members’ Representative within
sixty (60) days after the later of (i) the Closing Date, or (ii) the date of
receipt by FAAC of all information sufficient for FAAC to complete its review of
all aspects of the Estimated Closing Balance Sheet, but in no event more than
One Hundred Fifty (150) days after the Closing Date (the “Proposed Closing
Balance Sheet”). If within thirty (30) days following delivery of the Proposed
Closing Balance Sheet, the Members’ Representative has not given FAAC notice of
his objection to the Proposed Closing Balance Sheet (which notice must contain a
statement in reasonable detail of the basis of any such objection), then such
Proposed Closing Balance Sheet shall constitute the “Closing Balance Sheet,” and
the Adjusted Closing Net Working Capital and Closing Net Working Capital amounts
included therein shall constitute the “Adjusted Closing Net Working Capital” and
“Closing Net Working Capital.” If the Members’ Representative gives notice of an
objection, the parties shall use their respective best efforts to resolve any
dispute by negotiation. If such dispute cannot be settled by negotiation within
thirty (30) days after receipt by FAAC of the Members’ Representative’s notice,
the dispute shall be resolved in accordance with the Financial Issue Resolution
Process set forth in Section 2.5.
 
(e) Final Adjustment to the Estimated Closing Cash Purchase Price. If the
Adjusted Closing Net Working Capital is such that Sections 2.4(d) and/or 2.5 do
not require an adjustment to the Estimated Closing Cash Purchase Price, then the
Escrow Agent shall disburse to the Members’ Representative the Balance Sheet
Escrow within five (5) days after the finalization of the Closing Balance Sheet
pursuant to Sections 2.4(d) and/or 2.5. If the Adjusted Closing Net Working
Capital is such that Sections 2.4(d) or 2.5 require an adjustment to the
Estimated Closing Cash Purchase Price, any amount due to the Members by FAAC in
excess of the Balance Sheet Escrow shall be paid by FAAC to the Members’
Representative, and any amount due to FAAC from the Members shall be satisfied
from the Balance Sheet Escrow Property with the FAAC common stock then in the
Balance Sheet Escrow valued at the Average Share Value. If the amount due FAAC
is in excess of the Balance Sheet Escrow Property, then such excess shall be
paid to FAAC by the Members within five (5) days after the finalization of the
Closing Balance Sheet pursuant to Sections 2.4(d) and/or 2.5. In the event that
the Members for any reason fails to make the payment contemplated in the
previous sentence, then FAAC may bring an indemnification claim under ARTICLE IX
and the Members shall be jointly and severally liable for that payment. Any
earnings on the Balance Sheet Escrow Property, net of escrow expenses and taxes,
shall be paid, pro rata, to the parties receiving distributions from the Balance
Sheet Escrow Account. All sums payable by the Escrow Agent to the Members’
Representative under this Section 2.4(e) shall be paid by the Escrow Agent to an
account or accounts designated by the Members’ Representative. The Members’
Representative shall be responsible for directing the distribution of the
Balance Sheet Escrow (60% to Gallagher and 40% to Rosato) and the Escrow Agent
shall be entitled to fully rely on such directions.
 

22

--------------------------------------------------------------------------------





 
2.5 Financial Issue Resolution Process.
 
Disputes between FAAC and the Members’ Representative, that cannot be resolved
by negotiation within thirty (30) days after receipt by FAAC of the Members’
Representative’s notice in accordance with Section 2.4(d) shall be referred no
later than such 30th day for decision to a nationally recognized independent
public accounting firm mutually selected by the Members’ Representative and FAAC
(the “Auditor”) who shall act as arbitrator and determine, based solely on
presentations by the Members’ Representative and FAAC and only with respect to
the remaining differences so submitted. If such accounting firm cannot be
identified within ten (10) business days after the identification of the need
for dispute resolution, the dispute shall be resolved in accordance with Section
11.11. The Auditor shall deliver its written determination to FAAC and the
Members’ Representative no later than the 30th day after the remaining
differences underlying the dispute are referred to the Auditor, or such longer
period of time as the Auditor determines is necessary. The Auditor’s
determination shall be conclusive and binding upon the parties. The fees and
disbursements of the Auditor shall be allocated equally between FAAC and the
Members’ Representative. FAAC and the Members shall make readily available to
the Auditor all relevant information, books and records and any work papers
relating to the dispute and all other items reasonably requested by the Auditor.
In no event may the Auditor’s resolution of any difference be for an amount that
is outside the range of FAAC’s and the Members’ Representative’s disagreement.
 
2.6 Members’ Representative.
 
(a) Thomas P. Rosato is hereby appointed as the Members’ true and lawful
representative, proxy, agent and attorney-in-fact (the “Members’
Representative”) for a term that shall be continuing and indefinite and without
a termination date except as otherwise provided herein, to act for and on behalf
of the Members in connection with or relating to the Transaction Documents and
the Contemplated Transactions, including, without limitation, to give and
receive notices and communications, to receive and accept service of legal
process in connection with any proceeding arising under the Transaction
Documents or in connection with the Contemplated Transactions, receive and
deliver amounts comprising the Purchase Consideration, to authorize delivery of
stock from each of the Escrow Accounts, to object to or accept any claims
against or on behalf of the Members pursuant to ARTICLE IX, to agree to,
negotiate, enter into settlements and compromises of, and demand arbitration and
comply with orders of courts and awards of arbitrators with respect to such
amounts or claims, and to take all actions necessary or appropriate in the sole
opinion of the Members’ Representative for the accomplishment of the foregoing.
Such agency may be changed at any time and from time to time by the action of
Members holding more than fifty percent (50%) of the issued and outstanding
Membership Interests just prior to the Closing, and shall become effective upon
not less than thirty (30) days prior written notice to FAAC. Any change in the
Members’ Representative shall become effective only upon delivery of written
notice of such change to FAAC. The Members’ Representative shall not receive
compensation for his or her services. Notices, deliveries or communications to
or from the Members’ Representative by or to any of the parties to the
Transaction Documents shall constitute notices, deliveries or communications to
or from the Members.
 

23

--------------------------------------------------------------------------------





 
(b) The Members’ Representative shall not be liable for any act done or omitted
hereunder in his capacity as Members’ Representative in the absence of gross
negligence or willful misconduct on his or her part. The Members shall jointly
and severally indemnify the Members’ Representative and hold the Members’
Representative harmless from and against any and all damages, actions,
proceedings, demands, liabilities, losses, taxes, fines, penalties, costs,
claims and expenses (including, without limitation, reasonable fees of counsel)
of any kind or nature whatsoever (whether or not arising out of third-party
claims and including all amounts paid in investigation, defense or settlement of
the foregoing) (“Damages”) that may be sustained or suffered by the Members’
Representative in connection with the administration of its duties hereunder,
except where such Damages arise from or are the result of the Members’
Representative’s gross negligence or willful misconduct.
 
(c) Any decision, act, consent or instruction taken or given by the Members’
Representative pursuant to this Agreement shall be and constitute a decision,
act, consent or instruction of the Members and shall be final, binding and
conclusive upon the Members. The Escrow Agent and FAAC may rely upon any such
decision, act, consent or instruction of the Members’ Representative as being
the decision, act, consent or instruction of the Members and shall have no duty
to inquire as to the acts and omissions of the Members’ Representative. The
Escrow Agent and FAAC are hereby relieved from any liability to any Person for
any acts done by them in accordance with such decision, act, consent or
instruction of the Members’ Representative.
 
(d) Notices given to the Members’ Representative in accordance with Section 11.2
shall constitute notice to the Members for all purposes under this Agreement.
 
(e) This Section 2.6 shall survive the termination or expiration of the
Agreement or any one or more of the Escrow Agreements.
 
ARTICLE III
Representations and Warranties of the Members and the Companies
 
Except as set forth in the Disclosure Schedules, the Members and the Companies
jointly and severally represent and warrant to FAAC that each of the statements
contained in this ARTICLE III is true and correct as of the date of this
Agreement and will be true and correct as of the Closing Date as though made on
the Closing Date:
 
3.1 Organization and Power.
 
(a) Members. Each of the Members has the full power and authority to execute,
deliver and perform this Agreement and the other Transaction Documents to which
it is a party and to consummate the Contemplated Transactions.
 

24

--------------------------------------------------------------------------------





 
(b) Companies. Each of the Companies (i) is a limited liability company duly
organized and validly existing and in good standing under the laws of the State
of Maryland, (ii) has all requisite corporate power and authority to own or
lease and to operate its properties and carry out the businesses in which it is
engaged, and (iii) is duly qualified or licensed to do business as a foreign
corporation in good standing in every jurisdiction where its ownership of
property, or the conduct of its business, requires such qualification, other
than jurisdictions in which the failure to so qualify, individually or in the
aggregate, would not have a material adverse effect on it. Schedule 3.1(b) of
the Disclosure Schedules lists each of the jurisdictions in which each of the
Companies is qualified or licensed to do business as a foreign limited liability
company. Each of the Companies is in good standing in each jurisdiction listed
on Schedule 3.1(b) of the Disclosure Schedules.
 
(c) No Subsidiaries. Neither of the Companies has any Subsidiaries.
 
3.2 Authorization and Enforceability.
 
(a) This Agreement has been, and each of the other documents, agreements and
instruments to be executed and delivered at Closing (collectively with this
Agreement, the “Transaction Documents”) will be, duly authorized, executed and
delivered by the Members and the Companies and constitutes, or in the case of
each Transaction Document other than this Agreement, as of the Closing Date will
constitute, a valid and legally binding agreement of the Members and the
Companies enforceable in accordance with its terms, subject to bankruptcy,
insolvency, reorganization and other laws of general applicability relating to
or affecting creditors’ rights and to general equitable principles.
 
3.3 No Violation.
 
Neither the execution, delivery or performance of this Agreement or any of the
other Transaction Documents by the Companies and the Members, nor the
consummation of the Contemplated Transactions will:
 
(a) conflict with or violate any provision of the certificate or articles of
organization or operating agreement of either of the Companies;
 
(b) result in the creation of, or require the creation of, any Lien upon any
(i) Membership Interests or (ii) property of either of the Companies;
 
(c) result in (i) the termination, cancellation, modification, amendment,
violation, or renegotiation of any contract, agreement, indenture, instrument,
or commitment, or (ii) the acceleration or forfeiture of any term of payment;
 
(d) give any Person the right to (i) terminate, cancel, modify, amend, vary, or
renegotiate any contract, agreement, indenture, instrument, or commitment, or
(ii) to accelerate or forfeit any term of payment either of which would have a
Material Adverse Effect; or
 
(e) violate any Law applicable to the Companies or by which their properties are
bound or affected which would have a Material Adverse Effect.
 

25

--------------------------------------------------------------------------------





 
3.4 Consents.
 
Except as set forth on Schedule 3.4(a) of the Disclosure Schedules, neither the
execution, delivery or performance of this Agreement by the Companies and the
Members, nor the consummation of the Contemplated Transactions or compliance
with the terms of the Transaction Documents, will require (a) the consent or
approval under any agreement or instrument or (b) the Members or the Companies
to obtain the approval or consent of, or make any declaration, filing (other
than administrative filings with Taxing Authorities, foreign companies
registries and the like) or registration with, any Governmental Authority and
all such consents or approvals have been obtained or waived.
 
3.5 Financial Statements.
 
(a) In General. The Audited Financial Statements were prepared in accordance
with GAAP and the Interim Financial Statements were and the Estimated Closing
Balance Sheet will be internally prepared by the Companies in a manner
consistent with past practices for such internally prepared unaudited financial
statements. Throughout the periods involved, the Financial Statements fairly and
accurately present the consolidated financial position of the Companies, as of
the dates thereof, and the consolidated statements of operations, changes in
Members’ equity and cash flows for the periods then ended.
 
(b) Financial Books and Records. The financial books and records of the
Companies have been maintained in accordance with sound business practices,
including an adequate system of internal control, and fairly and accurately
reflect, in accordance with applicable Law and GAAP, and on a basis consistent
with past periods and throughout the periods involved, (i) the financial
position of the Companies and (ii) all transactions of the Companies. Neither of
the Companies has received any advice or notification from their respective
independent certified public accountants that they have used any improper
accounting practice that would have the effect of not reflecting or incorrectly
reflecting in the books and records of the Companies any properties, assets,
liabilities, revenues, or expenses.
 
(c) No Undisclosed Liabilities; Etc. Except as set forth on Schedule 3.5(c) of
the Disclosure Schedules, neither of the Companies has any liabilities or
obligations of any nature (whether known or unknown and whether absolute,
accrued, contingent, or otherwise), except for amounts of liabilities or
obligations reflected or reserved against in the Financial Statements.
 
(d) Accounts Receivable. All receivables (including intercompany and unbilled
receivables) reflected in the Financial Statements or recorded on the books of
each of the Companies resulted from the ordinary course of business, have been
properly recorded in the ordinary course of business and subject to the reserves
reflected in the Financial Statements, which reserves are adequate and
determined in accordance with GAAP applied on a basis consistent with prior
periods and throughout the periods involved, and are good and collectible
(subject to the reserves reflected in the Financial Statements) in full without
any discount, setoff or valid counterclaim (net of recovery from vendors or
subcontractors), in amounts equal to not less than the aggregate face amounts
thereof.
 

26

--------------------------------------------------------------------------------





 
(e) No Letters of Credit or Guarantees. Except as reflected in the Financial
Statements or as set forth on Schedule 3.5(e) of the Disclosure Schedules, none
of the Companies (i) has any letters of credit outstanding as to which the
Companies have any actual or contingent reimbursement obligations; (ii) is a
party to or bound, either absolutely or on a contingent basis, by any agreement
of guarantee, indemnification or any similar commitment with respect to the
liabilities or obligations of any other Person (whether accrued, absolute, or
contingent); or (iii) is a party to any swap, hedge, derivative, or similar
instrument.
 
(f) Contingent or Deferred Acquisition Expenses or Payments. Except as otherwise
disclosed on Schedule 3.5(f) of the Disclosure Schedules, neither of the
Companies is obligated or otherwise liable for the payment of any contingent or
deferred acquisition payments relating to the direct or indirect acquisition of
any business, enterprise, or combination.
 
3.6 Relationships with Affiliates.
 
Except as set forth on Schedule 3.6 of the Disclosure Schedules, no Member or
any Affiliate of any Member or the Companies has, or has had, any interest in
any property (real, personal, or mixed and whether tangible or intangible), used
in or pertaining to the business of the Companies. No Member or any Affiliate of
any Member, or the Companies is, or has owned (of record or as a beneficial
owner) an equity interest or any other financial or a profit interest in, a
Person that has (a) had business dealings or a material financial interest in
any transaction with the Companies or (b) engaged in competition with the
Companies with respect to any line of the products or services of the
Companies in any market presently served by the Companies. Except as set forth
on Schedule 3.6 of the Disclosure Schedules, no Member or any Affiliate of any
Member, or Company is a party to any contract or agreement with any of the
Companies. The various contracts, agreements and relationships shown on Schedule
3.6 of the Disclosure Schedules (a) are hereinafter collectively referred to as
the “Related Party Transactions” and individually as a “Related Party
Transaction” and (b) as shown on Schedule 3.6 of the Disclosure Schedules are
comprised of (i) Related Party Transactions that are to be terminated at or
before Closing (collectively the “Terminated at Closing Related Party
Transactions”) and (ii) Related Party Transactions that are to continue after
the Closing (the “Continuing Related Party Transactions”).
 
3.7 Indebtedness to/from Officers, Directors, Members and Employees.
 
Except as set forth on Schedule 3.7 of the Disclosure Schedules, neither of the
Companies is indebted, directly or indirectly, to any Person who immediately
prior to the Closing was a Member, officer or director of a Company in any
amount whatsoever, other than for salaries for services rendered or reimbursable
business expenses. No Member, officer, director, or employee is indebted to
either of the Companies except for advances made to employees of the Companies
in the ordinary course of business to meet reimbursable business expenses
anticipated to be incurred by such obligor.
 
3.8 No Adverse Change.
 
Since December 31, 2005, there has not been any change in the businesses,
operations, properties or condition, financial or otherwise of the Companies
that has had a Material Adverse Effect, nor has any event, condition or
contingency occurred that is reasonably likely to result in such an adverse
change.
 

27

--------------------------------------------------------------------------------





 
3.9 Conduct of the Business.
 
(a) Cooperative Business Arrangements. Except as set forth on Schedule 3.9(a) of
the Disclosure Schedules none of the business of the Companies has been
conducted through any joint venture, teaming agreement or relationship,
partnership or other entity.
 
(b) Letters of Intent, Non-Competition Agreements and Non-Disclosure Agreements.
Except as set forth in Schedule 3.9(b) of the Disclosure Schedules, neither of
the Companies is a party to any letters of intent, memoranda of understanding,
non-competition arrangements, non-disclosure agreements or confidentiality
agreements that remain in effect.
 
3.10 Capital Structure; Equity Interests.
 
(a) Capital Structure. The capitalization and record owners of all of the Equity
Interests of the Companies are as set forth on Schedule 3.10(a) of the
Disclosure Schedules and the Membership Interests of the Members as shown on
Schedule 3.10(a) of the Disclosure Schedules constitute the only issued and
outstanding Equity Interests in the Companies and neither of the Companies (i)
has any outstanding securities convertible into or exchangeable or exercisable
for any Equity Interests or (ii) has outstanding any rights to subscribe for or
to purchase, or any agreements providing for the issuance (contingent or
otherwise), of, or any calls against, commitments by or claims against it of any
character relating to, any shares of its Equity Interests or any securities
convertible into or exchangeable or exercisable for any shares of its Equity
Interests. The capitalization and record owners of all the Equity Interests as
shown on Schedules 3.10(a) of the Disclosure Schedules accurately list the names
of each of the Members, their principal addresses, and the number of Membership
Interests owned.
 
(b) All Equity Interests in the Companies previously issued and now cancelled
were duly authorized and issued in compliance with the applicable Maryland law,
the Securities Act of 1933, as amended, and any applicable state “Blue Sky” laws
or exemptions therefrom. All outstanding Membership Interests are duly
authorized have been validly issued, and owned beneficially and of record by the
Members, free and clear of any Lien, and were issued in compliance with the
Securities Act of 1933, as amended, and any applicable state “Blue Sky” laws or
exemptions therefrom. None of the Members has granted any proxy, or entered into
any voting trust, voting agreement or similar arrangement, with respect to his
or her Membership Interests.
 
3.11 Title to Membership Interests.
 
The Members own the Membership Interests of record and beneficially in the
amounts set forth on Schedule 3.10(a), free and clear of any Liens, and upon
completion of the Closing FAAC will own all of the issued and outstanding
Membership Interests of the Company free and clear of any Liens.
 

28

--------------------------------------------------------------------------------





 
3.12 Articles, Operating Agreements and Records.
 
True and complete copies of the Articles of Organization and Operating
Agreements, as amended through the date hereof, minute books and membership
interest record books of the Companies (i) have been provided or made available
to FAAC prior to the execution of this Agreement, and (ii) are complete and
correct in all material respects. Such minute books contain a true and complete
record of all actions taken at all meetings and by all written consents in lieu
of meetings of the directors, member and committees of the boards of directors
of the Companies from their respective dates of incorporation through the date
hereof. Neither of the Companies is in violation of any provisions of its
respective certificate of organization or operating agreement.
 
3.13 Assets - In General.
 
Except as set forth on Schedule 3.13 of the Disclosure Schedules, the assets and
rights of the Companies include (a) all of the assets and rights of the
Companies that were used in the conduct of their businesses as of December 31,
2005, subject to such changes as have occurred in the ordinary course of
business since December 31, 2005, and (b) all assets reflected in the December
2005 Financial Statements, subject to such changes as have occurred in the
ordinary course of business since December 31, 2005. Except as set forth on
Schedule 3.13 of the Disclosure Schedules, each of the Companies, has good and
marketable title to all of their respective assets, free and clear of any Lien.
Except as set forth on Schedule 3.13 of the Disclosure Schedules, all assets
necessary for the conduct of the business of the Companies in accordance with
past practice are (a) in good operating condition and repair, ordinary wear and
tear excepted, (b) not in need of maintenance or repair, except for ordinary
routine maintenance or repairs that are not material in nature or cost, and
(c) adequate and sufficient for the continuing conduct of the businesses of the
Companies as conducted prior to the date hereof.
 
3.14 Real Property Interests.
 
Except as set forth on Schedule 3.14 of the Disclosure Schedules, neither of the
Companies now owns, or has ever owned, any real property. Schedule 3.14 of the
Disclosure Schedules sets forth a list and summary description of all leases,
subleases, or other occupancies used by the Companies or to which any of them is
a party (the “Real Property Interests”). Except as set forth on Schedule 3.14 of
the Disclosure Schedules, each of the Real Property Interests listed and
described on Schedule 3.14 of the Disclosure Schedules is in full force and
effect, and there is no default by either of the Companies under any such Real
Property Interests.
 
3.15 Personal Property.
 
(a) Set forth on Schedule 3.15(a) of the Disclosure Schedules is a list of all
material equipment, machinery, motor vehicles, and other tangible personal
property owned or leased by the Companies (the “Personal Property”). Each of the
Companies has good title to all of their respective Personal Property, free and
clear of any Lien.
 

29

--------------------------------------------------------------------------------





 
(b) Schedule 3.15(b) of the Disclosure Schedules is a true and correct list of
all of the Uniform Commercial Code Financing Statements filed and in force in
the indicated jurisdictions with respect to the Companies (the “Financing
Statements”). Except for those Financing Statements indicated on Schedule
3.15(b) that are with respect to Indebtedness that shall be repaid at Closing
(and are to be terminated upon the repayment of that Indebtedness) the Financing
Statements relate only to leased property. The only Financing Statements in
force with respect to the Companies relate to leased property.
 
3.16 Intellectual Property Rights.
 
(a) Schedule 3.16(a) of the Disclosure Schedules includes a true and complete
list of all Commercial Software used by or in connection with the businesses of
each of the Companies. Schedule 3.16(a) of the Disclosure Schedules also
includes a true and complete list of (i) all Copyrights, Patents and Trademarks
of the Companies used by or in connection with the businesses of each of the
Companies and (ii) all pending applications for Copyrights, Patents and
Trademarks filed by or on behalf of the Companies and used by or in connection
with the businesses of the Companies as presently conducted. None of such rights
is or has been opposed or held unenforceable. Each of the aforesaid Intellectual
Property Rights is valid, subsisting and enforceable. Each of the aforesaid
registered or issued Intellectual Property Rights is duly registered in the name
of the applicable Company, as appropriate.
 
(b) Except as set forth on Schedule 3.16(b) of the Disclosure Schedules, the
business of the Companies as presently conducted does not require or use any
Intellectual Property Rights not owned by or licensed to the Companies. The
Companies are the owners or have the right to use the Intellectual Property
Rights listed on Schedule 3.16(a) of the Disclosure Schedules without making any
payment to others or granting rights to others in exchange therefor.
 
(c) Except as set forth on Schedule 3.16(c) of the Disclosure Schedules, (i) no
Person (other than the Companies) has any right to use any Intellectual Property
Rights owned by the Companies and (ii) no member, director, officer or employee
of, or Consultant to, the Companies has any right to use, other than in
connection with the business activities of the Companies as presently conducted,
any of the Intellectual Property or Intellectual Property Rights.
 
(d) The operation of the business of the Companies in the normal course of
business prior to the Effective Date does not infringe in any respect upon the
Intellectual Property Rights of any Person, and no Person who does not have the
right to use the Intellectual Property Rights has claimed or asserted the right
to use any Intellectual Property Rights or to deny the right of either of the
Companies the right to use same. No proceeding alleging infringement of the
Intellectual Property Rights of any Person is pending or threatened against
either of the Companies.
 
(e) With respect to each Trade Secret of the Companies, the documentation
relating to such Trade Secret is current, accurate and in sufficient detail and
content to identify and explain it and allow its full and proper use without
reliance on the knowledge or memory of any individual. The Companies have taken
all reasonable precautions to protect the secrecy, confidentiality, and value of
their respective Trade Secrets. Such Trade Secrets are not part of the public
knowledge or literature, and have not been used, divulged, or appropriated
either for the benefit of any Person (other than the Companies) or to the
detriment of the Companies.
 

30

--------------------------------------------------------------------------------





 
(f) Schedule 3.16(f) of the Disclosure Schedules includes a true and complete
list of any rights (e.g. unlimited, limited, restrictive, government purpose
license rights, and march-in) that any Governmental Authority has in any
copyrights, patents, trademarks, Technology, or Software that the Companies use
in their respective businesses. Except as set forth in Schedule 3.16(f) of the
Disclosure Schedules, neither of the Companies has developed any item,
component, process or software as a requirement of any Government Contract, or
for which any Governmental Authority paid some or all of the cost of
development.
 
3.17 Scheduled Contracts and Proposals.
 
(a) Scheduled Contracts. Schedule 3.17(a) of the Disclosure Schedules is a true
and complete list of all “Scheduled Contracts” (as hereinafter defined) to which
either of the Companies is a party, by which it is bound, or which otherwise
pertain to the businesses of the Companies. For the purposes of this Section
3.17(a), the term “Scheduled Contracts” shall mean the following written or oral
contracts, agreements, indentures, instruments, commitments and amendments
thereof with suppliers, customers, producers, consumers, lenders of the
Companies and other third parties that are currently in effect:
 
(i) loan and credit agreements, revolving credit agreements, security
agreements, guarantees, notes, agreements evidencing any lien, conditional sales
agreements, factoring agreements, leasing agreements, sale and leaseback and
synthetic lease agreements, or title retention agreements;
 
(ii) hedging and similar agreements;
 
(iii) contracts that involve the sale by the Companies of goods, materials,
supplies, or services (other than Government Contracts) providing for payments
over the life of the contract greater than $50,000;
 
(iv) agreements relating to Intellectual Property Rights listed on Schedule
3.16(a) of the Disclosure Schedules;
 
(v) contracts, agreements, indentures, instruments or commitments by and
between the Companies and Persons with whom the Companies is not dealing at
arm’s length;
 
(vi) agreements listed on Schedule 3.9(a) of the Disclosure Schedules;
 
(vii) franchise, distribution, license or consignment contracts or agreements;
 
(viii) sales, agency or advertising contracts, agreements, or commitments
providing for payments over the life of the contract greater than $50,000;
 

31

--------------------------------------------------------------------------------





 
(ix) leases under which either of the Companies is the lessor or lessee other
than operating leases that require future payments by either of the Companies of
more than $10,000 per annum;
 
(x) management or service contracts or agreements, and contracts (other than
agreements with Consultants and agreements with independent contractors and
sub-contractors) and commitments providing for payments over the life of the
company greater than $50,000;
 
(xi) contracts or agreements with Consultants to the extent not otherwise
disclosed on Schedule 3.26(e) of the Disclosure Schedules;
 
(xii) agreements of any kind with any Affiliate of the Companies;
 
(xiii) agreements of any kind relating to the business of the Companies to which
employees of the Companies, or entities controlled by them, are parties; and
 
(xiv) discount policies and practices, if any.
 
(b) Status of Scheduled Contracts. Except as otherwise disclosed on Schedule
3.17(b) of the Disclosure Schedules, as of the Effective Date, (x) each of the
Scheduled Contracts is in full force and effect; (y) a true and complete copy of
each written Scheduled Contract (and all amendments thereto); and (z) there are
no oral modifications or amendments to any of the Scheduled Contracts. In
addition:
 
(i) All of the Scheduled Contracts have been legally awarded and are binding on
the parties thereto, and each of the Companies, as the case may be, is in
material compliance with all terms and conditions in such Scheduled Contracts;
 
(ii) Neither of the Companies has received any written notice of deficient
performance or administrative deficiencies relating to any Scheduled Contract;
 
(iii) Neither of the Companies has received any notice of any stop work orders,
terminations, cure notices, show cause notices or notices of default or breach
under any of the Scheduled Contracts, nor has any such action been threatened or
asserted;
 
(iv) Each Scheduled Contract was entered into in the ordinary course of business
and, based upon assumptions that the Companies’ management believes to be
reasonable and subject to such assumptions being fulfilled;
 
(v) There are no Scheduled Contracts for the provision of goods or services by
either of the Companies that include a liquidated damages clause or unlimited
liability by the Companies, or liability for consequential damages; 
 
(vi) There are no Scheduled Contracts for the provision of goods or services by
either of the Companies that require the applicable Company to post a surety,
performance or other bond or to be an account party to a letter of credit or
bank guarantee; 
 

32

--------------------------------------------------------------------------------





 
(vii) There are no written claims of any type, or requests for equitable
adjustments outstanding or, to the Knowledge of the Companies, threatened under
any Scheduled Contracts in process and no money presently due to either of the
Companies on any Scheduled Contract has been withheld or set off or subject to
attempts to withhold or setoff; and
 
(viii) No party to a Scheduled Contract has notified either of the Companies
that a Company has breached or violated any Law or any certification,
representation, clause, provision or requirement of any Scheduled Contract.
 
(c) Proposals. Schedule 3.17(b) of the Disclosure Schedules sets forth a true
and accurate summary of all bids, proposals, offers, or quotations made by the
Companies that were outstanding as of the date of this Agreement (collectively
the “Proposals”), true and complete copies of which have been made available to
FAAC. Schedule 3.17(b) of the Disclosure Schedules identifies each Proposal by
the party to whom such bid, proposal, or quotation was made, the subject matter
of such bid, proposal, or quotation and the proposed price.
 
3.18 Government Contracting.
 
(a) Definitions. The following capitalized terms, when used in this Section
3.18, shall have the respective meanings set forth below:
 
(i) “Active”, whether or not capitalized, when used to modify any Government
Contract, or Government Subcontract, means that final payment has not been made
on such Government Contract, or Government Subcontract and when used to modify
any Teaming Agreement, “active” means that such Teaming Agreement has not
terminated or expired.
 
(ii) "Bid" means any bid, proposal, offer or quotation made by either of the
Companies or by a contractor team or joint venture, in which either of the
Companies is participating, that, if accepted, would result in the award of a
Government Contract or a Government Subcontract.
 
(iii) “Company Subcontract” means any subcontract, basic ordering agreement,
letter subcontract, purchase order, task order, delivery order, consulting
agreement or other written agreement issued by either of the Companies or
entered into between either of the Companies and to any Person in support of
either of the Companies’ performance of a Government Contract or Government
Subcontract.
 
(iv) “Government Contract” means any prime contract, multiple award schedule
contract, basic ordering agreement, letter contract, and otherwise to include
any purchase order, task order or delivery order issued thereunder between
either of the Companies and either the U.S. Government or a State Government.
 
(v) “Government Subcontract” means any subcontract issued to either of the
Companies by a Government prime contractor, including any basic ordering
agreement, letter subcontract, and otherwise any purchase order, task order or
delivery order between one of the Companies and any prime contractor to either
the U.S. Government or a State Government.
 

33

--------------------------------------------------------------------------------





 
(vi) “State Government” means any state, territory or possession of the United
States or any department or agency of any of the above with statewide
jurisdiction and responsibility.
 
(vii) “Teaming Agreement” has the same meaning as the term, “Contractor team
arrangement,” as defined in Federal Acquisition Regulation (“FAR”) 9.601.
 
(viii) “U.S. Government” means the United States Government or any department,
agency or instrumentality thereof.
 
(b) Government Contracts and Subcontracts. Schedule 3.18(b) of the Disclosure
Schedules separately lists and identifies, in each case as of the Effective
Date:
 
(i) Each active Government Contract and Government Subcontract identified by
contract number, customer and date of award to the extent such information can
be provided consistent with national security (true and complete copies of
which, including all modifications and amendments thereto, have been provided to
FAAC); and
 
(ii) Each active Government Contract and Government Subcontract that was
negotiated (or modification thereto was negotiated) based on cost and pricing
data that either of the Companies certified as being current, complete and
accurate pursuant to the Truth in Negotiations Act (10 U.S.C. § 2306a; 41 U.S.C.
§ 256b).
 
(c) Bids. Schedule 3.18(c) of the Disclosure Schedules separately lists and
identifies as of the Effective Date each outstanding Bid, identified by the
Person to whom such Bid was made, the date submitted, the subject matter of such
Bid, and, to the Knowledge of the Companies, the anticipated award date and
whether any such Bid is dependent, in whole or in part, on the “small business”
or other status of the Companies under Applicable Law.
 
(d) Teaming Agreements. Schedule 3.18(d) of the Disclosure Schedules separately
lists and identifies each active Teaming Agreement as of the Effective Date to
which either of the Companies is a party (true and complete copies of which,
including all modifications and amendments thereto, have been provided to FAAC).
 
(e) Company Subcontracts.
 
(i) To the Knowledge of the Company, each active Company Subcontract is in full
force and effect and is binding on the Companies, or either of them and, to the
Knowledge of the Companies, the other party thereto, except to the extent any
such failure to be in full force and effect and binding would not result in a
Material Adverse Effect.
 
(ii) To the Knowledge of the Company, each of the Companies has substantially
complied with all material terms and conditions of each active Company
Subcontract, except to the extent either Company’s failure so to have complied
would not result in a Material Adverse Effect.
 
(iii) There are no outstanding claims against either of the Companies arising
out of or relating to any active Company Subcontract, and to the Knowledge of
the Companies, there are not facts that might give rise to or result in such a
claim, except, in either case, for claims that would not result in a Material
Adverse Effect if asserted against and paid by either of the Companies.
 

34

--------------------------------------------------------------------------------





 
(iv) There are no disputes between either of the Companies and any other party
arising out of or relating to any active Company Subcontract, and to the
Knowledge of the Companies, there are not facts that might give rise to or
result in such a dispute, except, in either case, for disputes that would not
result in a Material Adverse Effect if resolved. There are no outstanding claims
against either of the Companies arising out of or relating to any active Company
Subcontract, and to the Knowledge of the Companies, there are not facts that
might give rise to or result in such a claim, except in either case for claims
that would not result in a Material Adverse Effect if they were asserted against
and paid by either of the Companies against either of the Companies.
 
(f) Marketing Agreements. Schedule 3.18(f) of the Disclosure Schedules
separately lists and identifies as of the Effective Date each sales
representation, consulting and other agreement regarding marketing and selling
the Companies’ products and services to the U.S. Government, any State
Government or any foreign government (or department, agency or instrumentality
thereof), to which either of the Companies is (or has been at any time since
December 31, 2003) a party (true and complete copies of which, including all
modifications and amendments thereto, have been provided to FAAC).
 
(g) Status. Except as set forth on Schedule 3.18(g) of the Disclosure Schedules,
as of the Effective Date:
 
(i) To the Knowledge of the Companies, each active Government Contract and
Government Subcontract is in full force and effect, has been legally awarded and
is binding on the Companies, or either of them and, to the Knowledge of the
Companies, the other party thereto.
 
(ii) To the Knowledge of the Companies, each active Teaming Agreement is in full
force and effect and is binding on the Companies and, to the Knowledge of the
Companies, the other party thereto.
 
(iii) To the Knowledge of the Companies, each of the Companies has substantially
complied with all material terms and conditions of each active Government
Contract, Government Subcontract and Teaming Agreement, including all clauses,
provisions and requirements incorporated therein expressly, by reference or by
operation of Applicable Law.
 
(iv) To the Knowledge of the Companies, all representations and certifications
executed, acknowledged or set forth in or pertaining to any Bid submitted by
either of the Companies or to any Government Contract or Government Subcontract
awarded to either of the Companies, in each case since December 31, 2003, were
current, accurate and complete in all material respects as of their respective
effective dates, and each of the Companies has complied in all material respects
with all such representations and certifications.
 

35

--------------------------------------------------------------------------------





 
(v) Neither the U.S. Government, any State Government nor any prime contractor,
subcontractor or other Person has notified either of the Companies that it has
breached or violated any Applicable Law or any certification or representation
pertaining to any Bid, Government Contract or Government Subcontract.
 
(vi) To the Knowledge of the Companies, no active Government Contract was
awarded to either of the Companies pursuant to the Small Business Innovative
Research (“SBIR”) program or any set-aside program (small business, small
disadvantaged business, 8(a), woman owned business, etc.) or as a result of
either of the Companies’ “small business” or other status under Applicable Law.
 
(vii) To the Knowledge of the Companies, no active Government Subcontract was
awarded to either of the Companies as a result of its’ “small business” or other
preferred status.
 
(viii) No active Government Contract or Government Subcontract or outstanding
Bid includes a liquidated damages clause or any requirement to post a surety,
performance or other bond or to be an account party to a letter of credit or
bank guarantee.
 
(ix) The cost accounting practices that each of the Companies is using (and has
used since December 31, 2003) to estimate and record costs in connection with
the submission of Bids and performance of Government Contracts and Government
Subcontracts are (and have been) in substantial compliance with Applicable Law,
including but not limited to, the FAR Cost Principles (48 C.F.R. Part 31) and
Cost Accounting Standards (48 C.F.R. Chap. 99), and have been properly disclosed
to the U.S. Government (if required to be disclosed by Applicable Law).
 
(x) To the Knowledge of the Companies, neither of the Companies nor any of their
respective directors, officers or employees is (or has been at any time since
December 31, 2003) suspended or debarred from doing business with the U.S.
Government or any State Government, or is (or has been at any time since
December 31, 2003) deemed nonresponsible or ineligible for U.S. Government or
State Government contracting; and to the Knowledge of the Companies, there are
no circumstances that would warrant in the future the institution of suspension
or debarment proceedings, criminal or civil fraud or other criminal or civil
proceedings or a determination of nonresponsibility or ineligibility against
either of the Companies or any of their respective directors, officers or
employees.
 
(xi) Since December 31, 2003, no Government Contract or Government Subcontract
has been terminated for convenience or default, no stop work order, cure notice,
show cause notice or other notice threatening termination or alleging
noncompliance with any material term has been issued to either of the Companies
with respect to any Government Contract or Government Subcontract, and to the
Knowledge of the Companies, no event, condition or omission has occurred or
exists that would constitute grounds for any such action with respect to any
active Government Contract or Government Subcontract.
 
(xii) No money presently due to either of the Companies on any active Government
Contract or Government Subcontract has been, or to the Knowledge of the
Companies threatened or likely to be, withheld or set off or subject to attempts
to withhold or setoff.
 

36

--------------------------------------------------------------------------------





 
(xiii) To the Knowledge of the Companies, neither of the Companies is performing
“at risk” under any anticipated Government Contract or Government Subcontract or
any anticipated option exercise or modification thereof prior to award, option
exercise or modification, or has made any expenditures or incurred costs or
obligations in excess of any applicable limitation of government liability,
limitation of cost, limitation of funds or other similar clause(s) limiting the
U.S. Government’s liability on any active Government Contract or Government
Subcontract.
 
(xiv) Each of the Companies and their respective employees hold such security
clearances as are required to perform Government Contracts and Government
Subcontracts of the type performed prior to the date of this Agreement by each
of them; to the Knowledge of the Companies, there are no facts or circumstances
that could reasonably be expected to result in the suspension or termination of
such clearances or that could reasonably be expected to render either of the
Companies ineligible for such security clearances in the future; and each of the
Companies has complied in all respects with all security measures required by
the Government Contracts, Government Subcontracts or Applicable Law.
 
(h) Investigations.
 
(i) To the Knowledge of the Companies, neither of the Companies, nor any of
their respective directors, officers or employees or any of its agents or
consultants is (or has been since December 31, 2003) under administrative, civil
(including, but not limited to, claims made under the False Claims Act, 18
U.S.C.§ 287) or criminal investigation, indictment or information, audit or
internal investigation with respect to any alleged irregularity, misstatement,
act or omission arising under or relating to any Government Contract or
Government Subcontract;
 
(ii) To the Knowledge of the Companies, neither of the Companies has made a
voluntary disclosure to the U.S. Government or any State Government with respect
to any alleged irregularity, misstatement or omission arising under or relating
to a Government Contract or Government Subcontract; and
 
(iii) To the Knowledge of the Companies, there is no irregularity, misstatement,
act or omission arising under or relating to any Government Contract or
Government Subcontract that has led or could reasonably be expected to lead,
either before or after the Closing Date, to any of the consequences set forth in
(i)-(ii) above, or to any other damage, penalty assessment, recoupment of
payment, or disallowance of cost.
 
(i) Audits.
 
(i) Schedule 3.18(i) of the Disclosure Schedules lists and identifies as of the
Effective Date each audit report, including without limitation reports issued by
the Defense Contract Audit Agency and any inspector general, and each notice of
cost disallowance received by either of the Companies since January 1, 2000
relating to any Bid, Government Contract or Government Subcontract (true and
complete copies of which have been provided to FAAC).
 

37

--------------------------------------------------------------------------------





 
(ii) Since December 31, 2003, no cost in excess of $25,000 or group, type or
class of cost in excess of $125,000 in the aggregate and which was incurred or
invoiced by either of the Companies on any active Government Contract or
Government Subcontract has been disallowed or is otherwise the subject of a
formal dispute (excluding requests for clarification or back-up documentation,
or correction of good faith invoice errors).
 
(iii) Neither of the Companies has incurred any material costs on any active
cost-reimbursable Government Contract or Government Subcontract that are not
“allowable” costs pursuant to FAR § 31.201-2 (48 CFR § 31.201-2) and any other
applicable law or regulation and that have not been properly recorded as such in
the Companies’ cost accounting books and records.
 
(iv) The reserves established by the Companies with respect to possible
adjustments to the indirect and direct costs incurred by the Companies on any
active Government Contract or Government Subcontract are reasonable and are
adequate to cover any potential adjustments resulting from audits of any such
Government Contract or Government Subcontract.
 
(j) Financing Arrangements. Except as set forth on Schedule 3.18(j) of the
Disclosure Schedules, there exist no financing arrangements (e.g., an assignment
of moneys due or to become due) with respect to any active Government Contract
or Government Subcontract.
 
(k) Protests. Except as set forth on Schedule 3.18(k) of the Disclosure
Schedules, no outstanding Bid or active Government Contract or Government
Subcontract as of the Effective Date is subject to any protest to a procuring
agency, the United States Government Accountability Office, the United States
Small Business Administration or any other agency or court (whether one of the
Companies is the protestor, an interested party or neither), and to the
Knowledge of the Companies, no outstanding Bid or active Government Contract or
Government Subcontract will become subject to such a protest.
 
(l) Claims. Except as set forth on Schedule 3.18(l) of the Disclosure Schedules,
as of the Effective Date:
 
(i) Neither of the Companies has any interest in any pending or potential claim
or request for equitable adjustment against the U.S. Government, any State
Government or any prime contractor, subcontractor or vendor arising under or
relating to any Government Contract, Government Subcontract, Bid or Teaming
Agreement.
 
(ii) There are no outstanding claims against either of the Companies, either by
the U.S. Government, any State Government or any prime contractor,
subcontractor, vendor or other third party, arising out of or relating to any
Government Contract, Government Subcontract, Bid or Teaming Agreement, and to
the Knowledge of the Companies, there are no facts that might give rise to or
result in such a claim.
 
(iii) There exist no disputes between either of the Companies and the U.S.
Government, any State Government, or any prime contractor, subcontractor, vendor
or other third party, arising out of or relating to any active Government
Contract, Government Subcontract, Company, Teaming Agreement or outstanding Bid,
and to the Knowledge of the Companies, there are no facts that might give rise
to or result in such a dispute.
 

38

--------------------------------------------------------------------------------





 
(m) Multiple Award Schedules.
 
(i) With respect to each active multiple award schedule Government Contract as
of the Effective Date, to the Knowledge of the Companies, the Companies have (1)
provided to the U.S. Government all information required by the applicable
solicitation or otherwise requested by the Government; (2) submitted information
that was current, accurate, and complete within the meaning of applicable law
and regulation; and (3) made all required disclosures of any changes in the
Companies’ respective commercial pricelist(s), discounts or discounting policies
prior to the completion of negotiations with the U.S. Government.
 
(ii) With respect to each active multiple award schedule Government Contract as
of the Effective Date, Schedule 3.18(m) of the Disclosure Schedules identifies
the basis of award, customer (or category of customer(s) (“COC”)) and the
Government’s price or discount relationship to the identified COC as agreed to
by GSA and the Companies, or either of them, at time of award of such multiple
award schedule Government Contract.
 
(iii) Neither of the Companies has been notified or has any reason to believe
that it has not complied with the notice and pricing requirements of the Price
Reduction clause in each active multiple award schedule Government Contract
listed on Schedule 3.18(a) of the Disclosure Schedules, and, to the Knowledge of
the Companies, there are no facts or circumstances that could reasonably be
expected to result in a demand by the U.S. Government for a refund based upon
either of the Companies’ failure to comply with the Price Reductions clause.
 
(iv) To the Knowledge of the Companies, each of the Companies has filed all
reports related to and paid all industrial funding fees required to be paid by
the Companies under any active multiple award schedule Government Contract.
 
(v) Neither of the Companies has received notice or otherwise has reason to
believe that any active orders issued to either of the Companies pursuant to
each active multiple award schedule Government Contract are within the scope of
such Government Contract.
 
(n) Government Furnished Property. Schedule 3.18(n) of the Disclosure Schedules
identifies as of the Effective Date all personal property, equipment and
fixtures loaned, bailed or otherwise furnished to either of the Companies by or
on behalf of the U.S. Government for use in the performance of an active
Government Contract or Government Subcontract (“Government-Furnished Property”)
and the active Government Contracts or Government Subcontracts to which each
item of Government-Furnished Property relates. To the Knowledge of the
Companies, the Companies have complied in all material respects with all of its
obligations relating to the Government-Furnished Property.
 
(o) Former Government Officials. Except as set forth on Schedule 3.18(o) of the
Disclosure Schedules, neither of the Companies employ any former government
officials in key management positions or as consultants.
 

39

--------------------------------------------------------------------------------





 
3.19 Clients.
 
Neither of the Companies has received any notice, or has any reason to believe,
that any supplier, producer, consumer, financial institution or other party to
any Scheduled Contract will not do business with the Companies on substantially
the same terms and conditions subsequent to the Closing Date as before such
date.
 
3.20 Backlog.
 
Schedule 3.20 of the Disclosure Schedules sets forth the contract backlogs of
the Companies, as of March 31, 2006. Schedule 3.20 of the Disclosure Schedules
includes with respect to each contract listed thereon (a) the name of each
customer, (b) a reference as to whether the applicable contract is for a fixed
price or other type of contract, (c) the periods of performance, (d) the
contract revenue for 2004, 2005 and the first quarter 2006, (e) the dollar value
of the contract, (f) the contract revenue from inception, and (g) the dollar
amount of the backlog.
 
3.21 Compliance with Laws.
 
Each of the Companies has been and is in compliance with each Law that is or was
applicable to it or the conduct or operation of its business or the ownership or
use of any of its assets, except where any such failure to be in compliance with
such Law would not reasonably be expected to have a Material Adverse Effect on
either or both of the Companies. No event has occurred or circumstance exists
that (with or without notice or lapse of time) (a) would constitute or result in
a material violation by either of the Companies of (or failure on the part of
either of the Companies to comply in all material respects with) any such
applicable Law, or (b) would give rise to any obligation on the part of the
Companies to undertake, or to bear all or any portion of the cost of, any
remedial action of any nature under any such applicable Law. Neither of the
Companies has received, at any time during the past three years, any notice or
other communication (whether oral or written) from any Governmental Authority
regarding (a) any actual, alleged, or potential violation of, or failure to
comply with, any such applicable Law, or (b) any actual, alleged, or potential
obligation on the part of a Company to undertake, or to bear all or any portion
of the cost of, any remedial action of any nature under any such applicable
Law. 
 
3.22 Environmental Matters.
 
To the Knowledge of the Companies, each of the Companies has complied with, and
is in compliance with, all applicable Environmental Laws and has no
Environmental Liabilities.
 
3.23 Licenses and Permits.
 
(a) Each of the Companies has all licenses, permits and other authorizations
from Governmental Authorities necessary for the conduct of their respective
business as conducted in the normal course of business prior to and as of the
date hereof (collectively “Permits”), except for where the failure to obtain
such Permits would not have a Material Adverse Effect on them. Schedule 3.23(a)
of the Disclosure Schedules sets forth a list of all Permits held by each of the
Companies.
 

40

--------------------------------------------------------------------------------





 
(b) To the Knowledge of the Companies and except as set forth on Schedule
3.23(a) of the Disclosure Schedules and except as would not have a Material
Adverse Effect, (i) each of the Permits is in full force and effect, (ii) each
of the Companies is in full compliance with the terms, provisions and conditions
thereof, (iii) there are no outstanding violations, notices of noncompliance,
judgments, consent decrees, orders or judicial or administrative actions,
investigations or proceedings adversely affecting any of said Permits, and
(iv) no condition (including, without limitation, this Agreement and the
Contemplated Transactions) exists and no event has occurred that (whether with
or without notice, lapse of time or the occurrence of any other event) would
reasonably be expected to result in the suspension or revocation of any of said
Permits other than by expiration of the term set forth therein, except in each
case where such a suspension or revocation would not reasonably be expected to
have a Material Adverse Effect on the Companies.
 
3.24 Absence of Certain Business Practices.
 
To the Knowledge of the Companies, neither of the Companies, nor any officer,
employee or agent of the Companies, or any other Person acting on their behalf
has, directly or indirectly, since the formation of the Companies, given,
offered, solicited or agreed to give, offer or solicit any contribution, gift,
bribe, rebate, payoff, influence payment, kickback or other payment, regardless
of form and whether in money, property or services, to any customer, supplier,
governmental employee or other Person who is or may be in a position to help or
hinder the Companies in connection with the design, development, manufacture,
distribution, marketing, use, sale, acceptance, maintenance or repair of their
respective products and services (or assist the Companies in connection with any
actual or proposed transaction relating to the products and services of the
Companies) (a) that subjected or might have subjected either of the Companies to
any damage or penalty in any civil, criminal or governmental litigation or
proceeding, (b) that, if not given in the past, might have had a Material
Adverse Effect as it relates to the products and services of the Companies,
(c) that, if not continued in the future, might have a Material Adverse Effect,
or subject the Companies to suit or penalty in any private or governmental
litigation or proceeding, (d) for any purposes described in Section 162(c) of
the Code, or (e) for the purpose of establishing or maintaining any concealed
fund or concealed bank account.
 
3.25 Litigation.
 
(a) Except as set forth on Schedule 3.25(a) of the Disclosure Schedules, there
are no:
 
(i) actions, suits, claims, trials, written demands, investigations,
arbitrations, or other proceedings (whether or not purportedly on behalf of the
businesses of the Companies), pending or threatened against or with respect to
the Companies, or their respective properties or businesses, but in all events
including D&O Indemnification Claims pending or threatened against or with
respect to the Companies or their respective properties or businesses; or
 

41

--------------------------------------------------------------------------------





 
(ii) outstanding judgments, orders, decrees, writs, injunctions, decisions,
rulings or awards against or with respect to the Companies, or their respective
properties or businesses.
 
(b) Neither of the Companies (nor the businesses of either of them) are in
default with respect to any judgment, order, writ, injunction, decision, ruling,
decree or award of any Governmental Authority. Except as set forth on Schedule
3.25(b) of the Disclosure Schedules, there is no reasonable basis for a claim
against the Companies relating to defective design, material, or performance.
 
(c) Schedule 3.25(c) of the Disclosure Schedules contains a true and complete
description of all indemnification obligations of the Companies, including a
description in reasonable detail of any such obligation for which the indemnitee
has given notice of a claim or in connection with which there exits any facts
that would reasonably cause it to believe an indemnification claim will be made.
 
3.26 Personnel Matters. 
 
(a) True, accurate, and complete lists of all of the directors, officers, and
employees of each of the Companies, as of May 4, 2006 (collectively,
“Personnel”) and their positions are included on Schedule 3.26(a) of the
Disclosure Schedules. True and complete information concerning the respective
salaries, wages, and other compensation paid by the applicable Company during
2004 and 2005 as well as dates of employment, and date and amount of last salary
increase, of such Personnel has been provided previously to FAAC.
 
(b) All bonuses and other compensation owed by the Companies to their respective
employees and consultants for periods prior to December 31, 2005, have been paid
in full and all compensation owed and due by the Companies to their respective
employees and Consultants for periods after December 31, 2005 is paid and
current (other than bonuses).
 
(i) A bonus pool (the “Bonus Pool”) for fiscal year 2006 has been established
(which is shown and accrued for with adequate revenues on the Interim
Financials) from which bonuses are to be paid to certain employees of the
Companies if and when such bonuses are determined by the Companies’ management
at the end of the Companies’ 2006 fiscal year (the “Employee Bonuses”).
 
(ii) Certain employees of the Companies are entitled to “Phantom Membership
Interest Appreciation Rights” that are due and payable in full on the Closing
Date (the “Phantom Membership Interest Plan”). Schedule 3.26(b) of the
Disclosure Schedules shows the employees participating in the Phantom Membership
Interest Plan and the amounts payable at Closing for each such participant. At
Closing the Companies shall be responsible for paying all sums due under the
Phantom Membership Interest Plan and deliver to FAAC releases for each
participant in the Phantom Membership Interest Plan in the form allocated
hereafter as Exhibit J (the “Phantom Membership Interest Release”).
 

42

--------------------------------------------------------------------------------





 
(iii) The Estimated Closing Balance Sheet shall include reserves for the Bonus
Pool and the payment of all sums due at Closing under the Phantom Membership
Interest Plan.
 
(c) There are no disputes, grievances, or disciplinary actions pending, or, to
the Knowledge of the Companies, threatened, by or between either of the
Companies and any Personnel.
 
(d) All personnel policies and manuals of the Companies are listed on Schedule
3.26(d) of the Disclosure Schedules, and true, accurate, and complete copies of
all such written personnel policies and manuals have been provided to FAAC.
 
(e) Except for the Employee Bonuses or as otherwise listed on Schedule 3.26(e)
of the Disclosure Schedules, neither of the Companies is a party to any:
 
(i) management, employment, consulting, or other agreement with any Personnel or
other person providing for employment or payments over a period of time or for
termination or severance benefits, whether or not conditioned upon a change in
control of the Companies;
 
(ii) bonus, incentive, deferred compensation, severance pay, profit-sharing,
stock purchase, stock option, benefit, or similar plan, agreement, or
arrangement, whether written or unwritten;
 
(iii) collective bargaining agreement or other agreement with any labor union or
other Personnel organization (and no such agreement is currently being requested
by, or is under discussion by management with, any Personnel or others); or
 
(iv) other employment contracts, non-competition agreement, or other
compensation agreement or arrangement affecting or relating to Personnel or
former Personnel of the Companies, whether written or unwritten.
 
(f) To the Knowledge of the Companies and except as otherwise disclosed on
Schedule 3.26(f) of the Disclosure Schedules, there do not exist any facts that
would give reasonable cause to believe that there will occur a discontinuation
after the Closing Date of any currently existing employment situation of any
executive and managerial Personnel with respect to either of the Companies on
the currently existing terms.
 
(g) No officer, director, agent or employee of, or Consultant to, either of the
Companies is bound by any contract or agreement that purports to limit the
ability of such officer, director, agent, employee, or Consultant to (i) engage
in or continue in any conduct, activity, or practice relating to the business of
either of the Companies or (ii) assign to the Companies or to any other Person
any rights to any Intellectual Property or any Intellectual Property Right.
 
(h) Except as otherwise disclosed on Schedule 3.26(h) of the Disclosure
Schedules, no leased employee, as defined in Code Section 414(n), or independent
contractor performs service for either of the Companies.
 

43

--------------------------------------------------------------------------------





 
3.27 Labor Matters.
 
(a) Neither of the Companies is obligated by, or subject to, any order of the
National Labor Relations Board or other labor board or administration, or any
unfair labor practice decision.
 
(b) Neither of the Companies is a party or subject to any pending or, to the
Knowledge of the Companies, threatened labor or civil rights dispute,
controversy or grievance or any unfair labor practice proceeding with respect to
claims of, or obligations of, any employee or group of employees. Neither of the
Companies has received any notice that any labor representation request is
pending or is threatened with respect to any employees of either of the
Companies.
 
(c) Each of the Companies is in compliance with all applicable Laws and
affirmative action programs respecting employment and employment practices,
terms and conditions of employment and wages and hours, including but not
limited to Executive Order 11246, as amended, the Workers’ Adjustment Retraining
Notification Act and the Service Contract Act. This Section 3.27 does not extend
to “ERISA” as defined in Section 3.28.
 
(d) No present or former employee of the Companies has any claim against the
Companies (whether under Federal or state law, pursuant to any employment
agreement, or otherwise) on account of, or for: (i) overtime pay, other than for
the current payroll period; (ii) wages or salary (excluding bonuses and amounts
accruing under any pension or profit-sharing plan, including but not limited to
any Pension Plan or Welfare Plan (as such terms are defined in Section 3.28))
for a period other than the current payroll period; (iii) vacation, time off or
pay in lieu of vacation or time off, other than vacation or time off (or pay in
lieu thereof) earned in respect of the current or past fiscal year or accrued on
the most recent balance sheet for the Companies, or (iv) payment under any
applicable workers’ compensation law.
 
3.28 ERISA. 
 
(a) Capitalized terms used in this Section 3.28 that are not otherwise defined
in this Agreement shall have the meanings set forth below:
 
(i) “Benefit Arrangement” means any compensation or employment program (other
than a Pension Plan or Welfare Plan), including but not limited to, any fringe
benefit, incentive compensation, bonus, severance, deferred compensation and
supplemental executive compensation plan that either of the Companies maintains
or to which either of the Companies or any ERISA Affiliate contributes or has
any obligation to contribute, or with respect to which either of the Companies
or any ERISA Affiliate has any liability.
 
(ii) “ERISA” means the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time, as well as any rules and regulations
promulgated thereunder by any Governmental Authority, as from time to time in
effect.
 

44

--------------------------------------------------------------------------------





 
(iii) “ERISA Affiliate” means a corporation that is a member of a controlled
group of corporations with either of the Companies within the meaning of Code
Section 414(b), a trade or business that is under common control with either of
the Companies within the meaning of Code Section 414(c), or a member of an
affiliated service group with either of the Companies within the meaning of Code
Sections 414(m) or (o), including any such Entity that was an ERISA Affiliate at
any time.
 
(iv) “PBGC” means the Pension Benefit Guaranty Corporation.
 
(v) “Pension Plan” means any employee pension benefit plan (as defined in ERISA
Section 3(2)) either Company or an ERISA Affiliate maintains or to which either
of the Companies or an ERISA Affiliate contributes or has any obligation to
contribute, or with respect to which either of the Companies or an ERISA
Affiliate has any liability.
 
(vi) “Plan” means any Pension Plan, any Welfare Plan, and any Benefit
Arrangement.
 
(vii) “Welfare Plan” means any employee welfare benefit plan (as defined in
ERISA Section 3(1)) that either Company or an ERISA Affiliate maintains or to
which either Company or an ERISA Affiliate contributes or has any obligation to
contribute, or with respect to which either Company or an ERISA Affiliate has
any liability.
 
(b) Schedule 3.28(b) of the Disclosure Schedules sets forth a list of: (i) each
Pension Plan; (ii) each Welfare Plan; and (iii) each Benefit Arrangement.
 
(c) the Companies have delivered to FAAC true, accurate and complete copies of
(i) the documents comprising each Plan (or, with respect to any Plan that is
unwritten, a detailed written description of eligibility, participation,
benefits, funding arrangements, assets and any other matters that relate to the
obligations of the Companies or any ERISA Affiliate); (ii) all trust agreements,
insurance contracts or any other funding instruments related to the Plans; (iii)
all rulings, determination letters, no-action letters or advisory opinions from
the IRS, the U.S. Department of Labor, the PBGC or any other Governmental
Authority that pertain to each Plan and any open requests therefor; (iv) the
most recent actuarial and financial reports (audited and/or unaudited) and the
annual reports filed with any Governmental Authority with respect to the Plans
during the most recent three years; and (v) all summary plan descriptions,
summaries of material modifications, and memorandum, employee handbooks and
other written communications regarding the Plans.
 
(d) Neither of the Companies has, at any time within six (6) years prior to the
Effective Date, sponsored, maintained or contributed to a Pension Plan subject
to Title IV of ERISA, a multiemployer plan (as defined in ERISA Section 3(37)),
or a voluntary employees’ beneficiary association, as defined in Code Section
501(c)(9) (a “VEBA”).
 
(e) Full payment has been made of all amounts that are required under the terms
of each Plan to be paid as contributions with respect to all periods prior to
the Effective Date and any such amounts that are not required to be so paid
under any Welfare Plan, including any vacation pay plan, have been accrued on
the Financial Statements.
 

45

--------------------------------------------------------------------------------





 
(f) No prohibited transaction within the meaning of ERISA Section 406 or Code
Section 4975 has occurred with respect to any Pension Plan as of the date of
this Agreement, other than a transaction to which a statutory or administrative
exemption has been granted.
 
(g) Except as set forth on Schedule 3.28(g) of the Disclosure Schedules, the
form of each Pension Plan and Welfare Plan is in compliance with the applicable
terms of ERISA, the Code, and any other applicable laws, including, but not
limited to, the Americans with Disabilities Act of 1990, the Family Medical
Leave Act of 1993, the Health Insurance Portability and Accountability Act of
1996, the Uruguay Round Agreements Act, the Small Business Job Protection Act of
1996, the Uniformed Services Employment and Reemployment Rights Act of 1994, the
Taxpayer Relief Act of 1997, the Internal Revenue Service Restructuring and
Reform Act of 1998, the Community Renewal Tax Relief Act of 2000, and the
Economic Growth and Tax Relief Reconciliation Act of 2001, and such plans have
been operated in compliance with such laws and the written Plan documents.
Neither of the Companies, nor, any fiduciary of a Pension Plan has violated the
requirements of Section 404 of ERISA. Except as set forth on Schedule 3.28(g) of
the Disclosure Schedules, all required reports and descriptions of the Plans
(including Internal Revenue Service Form 5500 Annual Reports, Summary Annual
Reports and Summary Plan Descriptions and Summaries of Material Modifications)
have been (when required) timely filed with the IRS, the U.S. Department of
Labor or other Governmental Authority and distributed as required, and all
notices required by ERISA or the Code or any other Laws with respect to the
Pension Plans and Welfare Plans have been appropriately given.
 
(h) Each Pension Plan that is intended to be qualified under Section 401(a) of
the Code is subject to a favorable determination letter from the IRS, and to the
Knowledge of the Companies there are no circumstances that will or could result
in revocation of any such favorable determination letter. Each trust created
under any Pension Plan has been determined to be exempt from taxation under
Section 501(a) of the Code, and, to the Knowledge of the Companies, there is no
circumstance that will result in a revocation of such exemption.
 
(i) No charge, complaint, action, suit, proceeding, hearing, investigation,
claim or demand with respect to a Plan or to the administration or the
investment of the assets of any Plan that either of the Companies or any ERISA
Affiliate maintains or has maintained, or to which either of the Companies or
any ERISA Affiliate contributes or has contributed, for the benefit of any
current or former employee (other than routine claims for benefits) is pending
or, to the Knowledge of the Companies, threatened that could reasonably be
expected to result in a material liability to either of the Companies or any
ERISA Affiliate or to such Plan or a fiduciary of such Plan.
 
(j) Except as required by the Code, the consummation of the transactions
contemplated by this Agreement will not accelerate the time of vesting or the
time of payment, or increase the amount of compensation due to any director,
employee, officer, former employee or former officer of either Company or an
ERISA Affiliate.
 
(k) No written or oral representations have been made to any employee, former
employee, or director of either Company or any ERISA Affiliate at any time
promising or guaranteeing any employer payment or funding for the continuation
of medical, dental, life or disability coverage for any period of time (except
to the extent of coverage required under COBRA or other applicable Law).
 

46

--------------------------------------------------------------------------------





 
(l) All nonqualified deferred compensation plans maintained by either or both
Companies, to the extent such plans are maintained for the benefit of
individuals that are subject to United States Taxes, satisfy the requirements of
Section 409A of the Code.
 
(m) Schedule 3.28(m) of the Disclosure Schedules identifies (i) all Welfare
Plans that either or both Companies self insure (each a “Self Insured Plan” and
collectively the “Self Insured Plans”); (ii) the administrator of each of the
Self Insured Plans, (iii) the limits for each of the Self Insured Plans and (iv)
the plan year for each of the Self Insured Plans.
 
(i) Each of the Self Insured Plans has been maintained in compliance, in all
material respects, with its terms.
 
(ii) There are no actions, suits, or claims (other than routine claims for
benefits in the ordinary course) pending or, to the Knowledge of the Companies,
threatened, and to the Knowledge of the Companies, there are no facts that
reasonably could be expected to give rise to any such claims.
 
(iii) To the Knowledge of the Companies, there are no benefit claims that either
individually or in the aggregate are significantly greater than what the
Companies generally experienced in the past.
 
(n) No act or omission has occurred, with respect to any Plan that would result
in any penalty, tax or liability of any kind imposed upon either of the
Companies under applicable Law, and to the Knowledge of the Companies, no
condition exists that reasonably could be expected to give rise to any such
penalty, tax or liability.
 
3.29 Tax Matters.
 
Except as set forth Schedule 3.29 of the Disclosure Schedules:
 
(a) Each of the Companies (i) is a limited liability company under Maryland law,
taxable as a partnership under Subchapter K of the Code, (ii) has never made an
election to be taxable as a corporation for federal or state income tax
purposes, and (iii) has never been a “publicly traded partnership” as defined in
Section 7704(b) of the Code. Each member of the Companies has timely reported on
their individual income tax returns their share of the items of income and
deductions of the Companies as reported to them on the Form K-1’s that they
receive from the Companies;
 
(b) The fiscal year of each of the Companies ends on December 31;
 
(c) Each of the Members of the Companies is a United States citizen and is a
resident of the State of Maryland;
 

47

--------------------------------------------------------------------------------





 
(d) Each of the Companies has duly and timely filed all federal, state, local
and foreign Tax reports, statements, documents and returns required to be filed
by them (the “Tax Returns”) and has timely paid all taxes and other charges of
any kind whatsoever due and payable to federal, state, local or foreign taxing
authorities (including, without limitation, those due and payable in respect of
the sales, use, properties, income, franchises, licenses, foreign jurisdictions,
levies, imposts, occupation, transfers, ad valorem, customs, goods and services,
withholding or payrolls of the Companies, including any interest and penalties
thereon and additions thereto) (“Taxes”). The Companies are not currently the
beneficiary of any extension of time within which to file any Tax Return;
 
(e) The reserves for Taxes reflected in the December 2005 Balance Sheets of the
Companies are adequate and reflect all liability of the Companies for Taxes.
Since December 31, 2005, the Companies have not incurred any liability for Taxes
outside the ordinary course of business or otherwise inconsistent with past
custom and practice;
 
(f) There are no Tax liens upon any property or assets of the Companies except
liens for current Taxes not yet due and payable;
 
(g) All Tax Returns and amendments thereof filed by the Companies are true,
correct and complete in all material respects;
 
(h) All Taxes that the Companies are or were required by law to withhold or
collect have been withheld or collected and, to the extent required, have been
timely paid to the proper governmental body or other person;
 
(i) There are no Tax allocation, indemnity, sharing or similar arrangements with
respect to or involving the Companies, and, after the date hereof, the Companies
shall not be bound by any such tax sharing agreements or similar arrangements or
have any liability thereunder for amounts due in respect of periods on or prior
to the Closing Date;
 
(j) The Companies (i) have never been a partner for Tax purposes with respect to
any joint venture, partnership, or other arrangement or contract which is
treated as a partnership for income Tax purposes, (ii) do not own a single
member limited liability company which is treated as a disregarded entity, (iii)
are not a shareholder of a “controlled foreign corporation” as defined in
Section 957 of the Code (or any similar provision of state, local or foreign
law), and (iv) are not a shareholder of a “passive foreign investment company”
within the meaning of Section 1297 of the Code;
 
(k) The Companies do not have and have not had a permanent establishment in any
foreign country, as defined in any applicable Tax treaty or convention between
the United States of America and such foreign country;
 
(l) The Companies have not entered into any transaction identified as a “listed
transaction” for purposes of Treasury Regulations section 1.6011-4(b)(2) or
301.6111-2(b)(2) and have not engaged in any reportable transaction within the
meaning of Sections 6111 and 6112 of the Code;
 
(m) There is no contract, plan or arrangement, including but not limited to the
provisions of this Agreement, covering any employee or former employee of the
Companies that, individually or collectively, could give rise to the payment of
any amount that would not be deductible pursuant to the Code;
 

48

--------------------------------------------------------------------------------





 
(n) There is no pending or threatened claim, audit, action, suit, proceeding or
investigation against or with respect to (i) Taxes due and payable or claimed to
be due by the Companies, or (ii) any Tax Return;
 
(o) No deficiencies for any Tax relating to the Companies have been claimed,
proposed, asserted or assessed (tentatively or definitively) by any governmental
or taxing authority, including, without limitation, any sales and/or use Taxes
due; and no governmental or taxing authority in any jurisdiction in which either
of the Companies does not file Tax Returns has asserted that either of the
Companies are, or may be, subject to Tax in that jurisdiction. There are no
matters under discussion with any Tax Authority, or known to either of the
Companies, with respect to Taxes that are likely to result in an additional
liability for Taxes with respect to either of the Companies. The Companies have
delivered or made available to Buyer complete and accurate copies of federal,
state and local income Tax Returns of the Companies and its predecessors, if
any, for the years ended December 31, 2001, 2002, 2003, 2004 and 2005, and
complete and accurate copies of all examination reports and statements of
deficiencies assessed against or agreed to by the Companies or any predecessors
since December 31, 2001, with respect to Taxes of any type. Neither the
Companies nor any predecessor has waived any statute of limitations in respect
of Taxes or agreed to any extension of time with respect to a Tax assessment or
deficiency, nor has any request been made in writing for any such extension or
waiver;
 
(p) No power of attorney to deal with Tax matters of the Companies is currently
in force;
 
(q) The relevant statute of limitations for the assessment or proposal of a
deficiency against the Companies for Taxes has expired for taxable periods
ending prior to December 31, 2003;
 
(r) Any “nonqualified deferred compensation plan” (within the meaning of Section
409A of the Code) to which the Companies are a party has at all times since the
effective date of Section 409A of the Code complied in form and in operation
with the requirements of paragraphs (2), (3), and (4) of Section 409A(a) of the
Code. No event has occurred since the effective date of Section 409A of the Code
that would be treated by Section 409A(b) of the Code as a transfer of property
for purposes of Section 83 of the Code; and
 
(s) The Companies have disclosed on its federal income Tax Returns all positions
taken therein that could give rise to a substantial understatement of federal
income Tax within the meaning of Section 6662 of the Code.
 

49

--------------------------------------------------------------------------------





 
3.30 Insurance.
 
(a) The Companies maintain the general liability, professional liability,
product liability, fire, casualty, motor vehicle, workers’ compensation, and
other types of insurance shown on Schedule 3.30(a) of the Disclosure Schedules,
which insurance is comprised of the types and in the amounts customarily carried
by businesses of similar size in the same industry and which are reasonably
necessary to adequately insure and protect the assets of the Companies. A list
of all claims against such insurance since January 1, 2006 that individually
exceed $5,000 in amount and the outcomes or status of such claims is set forth
on Schedule 3.29 of the Disclosure Schedules.
 
(b) The Companies maintain life insurance on those persons in the amounts as
indicated on Schedule 3.30(b) of the Disclosure Schedules. With respect to each
of the foregoing life insurance policies (i) VTC is the designated beneficiary
and (ii) all premiums are current as of the date hereof and there are no
premiums due and unpaid as of the date hereof.
 
3.31 Bank Accounts.
 
Schedule 3.31 of the Disclosure Schedules sets forth (i) the name of each Person
with whom the Companies maintains accounts or safety deposit boxes, (ii) the
address where each such account or safety deposit box is maintained, and (iii)
the names of all Persons authorized to draw thereon or to have access thereto.
 
3.32 Powers of Attorney.
 
(a) Neither of the Companies has given any irrevocable power of attorney (other
than such powers of attorney given in the ordinary course of business with
respect to routine matters or as may be necessary or desirable in connection
with the consummation of the Contemplated Transactions) to any Person for any
purpose whatsoever.
 
(b) Each of the Members jointly and severally represents and warrants to FAAC
that such Shareholder has not given any irrevocable power of attorney (other
than pursuant to Section 2.6 hereof or other than such powers of attorney given
in the ordinary course of business with respect to routine matters or as may be
necessary or desirable in connection with the consummation of the Contemplated
Transactions) to any Person for any purpose whatsoever with respect to the
Companies.
 
3.33 No Broker.
 
Except for Evergreen Capital LLC (“Evergreen”), which was retained by the
Companies under two separate fee agreements both dated April 6, 2006 (jointly,
the “Evergreen Agreement”), neither the Members nor the Companies (or any of
their respective Affiliates, directors, officers, employees or agents) has
employed or incurred any liability to any broker, finder or agent for any
brokerage fees, finder’s fees, commissions or other amounts with respect to this
Agreement or the Contemplated Transactions.
 
3.34 Security Clearances. 
 
To the Knowledge of the Companies, each of the Companies have the proper
procedures to conduct business of a classified nature up to the level of their
current clearances. The levels and locations of facility clearances are set
forth on Schedule 3.34 of the Disclosure Schedules. Schedule 3.34 of the
Disclosure Schedules identifies as of the Effective Date any employees whose
security clearance, to the Knowledge of the Companies, has been lost or
downgraded in the last twenty-four (24) months. Each of the Companies is in
compliance in all material respects with applicable agency security
requirements, as appropriate, and has in place proper procedures, practices and
records to maintain security clearances necessary to perform their current
contracts.
 

50

--------------------------------------------------------------------------------





 
3.35 No Unusual Transactions. 
 
Except as expressly contemplated by this Agreement, or as set forth in Schedule
3.35 of the Disclosure Schedules, since December 31, 2005, each of the Companies
has conducted its business in the ordinary course and in a manner consistent
with past practice and, without limiting the generality of the foregoing,
neither of the Companies has:
 
(a) incurred or discharged any secured or any unsecured liability or obligation
(whether accrued, absolute or contingent) other than liabilities and obligations
disclosed in the December 2005 Balance Sheet or the Estimated Closing Balance
Sheet and liabilities and obligations incurred since December 31, 2005 in the
ordinary course of business and in a manner consistent with past practices;
 
(b) waived or cancelled any claim, account receivable or trade account involving
amounts in excess of $25,000 in the aggregate;
 
(c) made any capital expenditures in excess of $25,000 in the aggregate;
 
(d) sold or otherwise disposed of or lost any capital asset or used any of its
assets other than, in each case, for proper corporate purposes and in the
ordinary course of business and in a manner consistent with past practices;
 
(e) issued any options to purchase any shares of its Equity Interests, or sold
or otherwise disposed of any shares of its Equity Interests or any warrants,
rights, bonds, debentures, notes or other security;
 
(f) entered into any transaction, contract, agreement, indenture, instrument or
commitment involving amounts in excess of $25,000 in the aggregate other than in
the ordinary course of business and in a manner consistent with past practices
or in connection with the Contemplated Transactions;
 
(g) suffered any extraordinary losses whether or not covered by insurance;
 
(h) modified its charter, bylaws or capital structure;
 
(i) redeemed, retired, repurchased, purchased, or otherwise acquired its Equity
Interests, options to purchase such stock, or any of its other corporate
securities;
 
(j) suffered any material shortage or any material cessation or interruption of
inventory shipments, supplies or ordinary services;
 

51

--------------------------------------------------------------------------------





 
(k) entered into an employment agreement or made (i) (A) any increase in the
rate or change in the form of compensation or remuneration payable to or to
become payable to any of its directors or officers, or (B) any increase in the
rate or change in the form of compensation or remuneration payable to or to
become payable to any of its employees, licensors, licensees, franchisors,
franchisees, distributors, agents, or suppliers, other than such increases or
changes in the ordinary course of business and consistent with past practices,
or (ii) any bonus or other incentive payments or arrangements with any of its,
directors, officers, employees, licensors, licensees, franchisors, franchisees,
distributors, agents, suppliers, or customers;
 
(l) removed any director or terminated any officer except those directors and
officers who will resign in accordance with Section 7.8;
 
(m) entered into, terminated, cancelled, amended or modified any material
contract, other than in the ordinary course of business or in connection with
the Contemplated Transactions;
 
(n) made any change in its accounting policies, practices and calculations as
utilized in the preparation of the December 2005 Financial Statements;
 
(o) voluntarily permitted any Person to subject the Membership Interests or the
properties of the Companies to any additional Lien;
 
(p) (i) made any loan or advance to, or (ii) assumed, guaranteed, endorsed or
otherwise become liable with respect to the liabilities or obligations of, any
Person;
 
(q) purchased or otherwise acquired any corporate security or other equity
interest in any Person;
 
(r) changed its pricing, credit, or payment policies;
 
(s) incurred any Indebtedness other than to trade creditors and financial
institutions in the ordinary course of business and in a manner consistent with
past practices;
 
(t) except as otherwise required by Law, entered into, amended, modified,
varied, altered, or otherwise changed any of the Plans;
 
(u) changed its banking arrangements and signatories or granted any powers of
attorney;
 
(v) purchased, sold, leased, or otherwise disposed of any of its properties or
any right, title or interest therein other than in the ordinary course of
business;
 
(w) failed to maintain its books in a manner that fairly and accurately reflects
its income, expenses and liabilities in accordance with applicable accounting
standards, including, without limitation, GAAP, and using accounting policies,
practices and calculations applied on a basis consistent with past periods and
throughout the periods involved;
 
(x) failed to maintain in full force and effect insurance policies on all of its
properties providing coverage and amounts of coverage comparable to the coverage
and amounts of coverage provided under its policies of insurance as shown on
Schedule 3.30(a) of the Disclosure Schedules;
 

52

--------------------------------------------------------------------------------





 
(y) failed to perform duly and punctually in all material respects all of its
contractual obligations in accordance with the terms thereof, except where the
failure to do so would not have a Material Adverse Effect as to the Companies;
 
(z) failed to maintain and keep its properties in good condition and working
order, except for ordinary wear and tear;
 
(aa) materially modified or changed its business organization or materially and
adversely modified or changed its relationship with its suppliers, customers and
others having business relations with it;
 
(bb) entered into any contract, or agreement, or arrangement of any kind with a
Member or any Affiliate of any Member or the Companies; or modified, amended or
expanded any Related Party Transaction without the prior written consent of
FAAC; or
 
(cc) authorized, agreed or otherwise committed to any of the foregoing.
 
3.36 Full Disclosure.
 
Neither this Agreement nor any Section, agreement, document or certificate
delivered pursuant hereto contains any untrue statement of a material fact or
omits to state a material fact necessary in order to make the statements
contained herein or therein, in light of the circumstances under which such
statements were made. All documents and other papers delivered by or on behalf
of the Members and the Companies in connection with this Agreement are true,
complete and correct in all material respects.
 
ARTICLE IV
Representations and Warranties of FAAC             
 
FAAC represents and warrants to the Members:
 
4.1 Organization and Power.
 
(a) FAAC is a corporation duly organized, validly existing and in good standing
under the laws of Delaware and has full corporate power and authority to execute
and deliver this Agreement, to perform its obligations hereunder and to
consummate the Contemplated Transactions.
 
(b) FAAC has all requisite corporate power to own or lease and operate its
properties.
 

53

--------------------------------------------------------------------------------





 
4.2 Authorization and Enforceability.
 
FAAC’s Board of Directors has duly authorized and approved the execution and
delivery of this Agreement and, subject to the approval of FAAC’s shareholders,
the execution and delivery of the other Transaction Documents and the
consummation of the Contemplated Transactions. As of the Closing Date (a) FAAC
will have duly authorized the execution and delivery of and the performance of
its obligations under the Transaction Documents and (b) the Transaction
Documents will constitute the legal, valid and binding obligation of FAAC and
shall be enforceable against FAAC in accordance with its and their terms,
respectively, subject to bankruptcy, insolvency, reorganization and other laws
of general applicability relating to or affecting creditors’ rights and to
general equity principles.
 
4.3 No Violation.
 
None of the execution, delivery or performance of this Agreement or any of the
other Transaction Documents by FAAC and the consummation of the Contemplated
Transactions will:
 
(a) conflict with or violate any provision of the certificate of incorporation,
any bylaw or any corporate charter or document of FAAC;
 
(b) result in the creation of, or require the creation of, any Lien upon any
(i) shares of shares of stock of FAAC or (ii) property of FAAC;
 
(c) result in (i) the termination, cancellation, modification, amendment,
violation, or renegotiation of any contract, agreement, indenture, instrument,
or commitment pertaining to the business of FAAC, or (ii) the acceleration or
forfeiture of any term of payment;
 
(d) give any Person the right to (i) terminate, cancel, modify, amend, vary, or
renegotiate any contract, agreement, indenture, instrument, or commitment
pertaining to the business of FAAC, or (ii) to accelerate or forfeit any term of
payment; or
 
(e) violate any Law applicable to FAAC or by which its properties are bound or
affected.
 
4.4 Consents.
 
None of the execution, delivery or performance of this Agreement by FAAC, nor
consummation of the Contemplated Transactions or compliance with the terms of
the Transaction Documents will require (a) the consent or approval under any
agreement or instrument or (b) FAAC to obtain the approval or consent of, or
make any declaration, filing (other than administrative filings with Taxing
Authorities, foreign companies registries and the like) or registration with,
any Governmental Authority.
 

54

--------------------------------------------------------------------------------





 
4.5 Authorization of Stock Consideration. 
 
The shares of FAAC common stock to be issued pursuant to Section 2.2 to the
Members as Stock Consideration, when issued sold and delivered at Closing in
accordance with the terms of this Agreement, will (a) be duly authorized,
validly issued, fully paid and nonassessable, (b) not be subject to preemptive
rights created by statute, FAAC’s certificate of incorporation or bylaws or any
agreement to which FAAC is a party or by which FAAC is bound and (c) be free of
restrictions on transfer or Liens, other than restrictions on transfer under
applicable state and federal securities laws or restrictions or Liens imposed
thereon by the Members after the Closing.


4.6 Capitalization. 
 
The authorized capital stock of FAAC consists, and as of Closing will consist,
of 50,000,000 shares of common stock and 1,000,000 shares of preferred stock,
par value $0.0001 per share, of which, (a) 9,550,000 shares of FAAC’s common
stock were issued and outstanding as of May 1, 2006, all of which were duly
authorized, validly issued, fully paid and nonassessable, (b) no shares of FAAC
common stock were held in the treasury of FAAC, and (c) no shares of FAAC’s
preferred stock were outstanding. As of the Effective Date hereof, and as of
Closing, except as described in this Section or on Schedule 4.6, (a) there are
no outstanding (i) shares of capital stock or other voting securities of FAAC,
(ii) securities of FAAC convertible into or exchangeable for shares of capital
stock or voting securities of FAAC, (iii) options or other rights to acquire
from FAAC, or obligations of FAAC to issue, any capital stock, voting securities
or securities convertible into or exchangeable for capital stock or voting
securities of FAAC, and (iv) equity equivalents, interests in the ownership or
earnings of FAAC or other similar rights (collectively “FAAC Securities”), and
(b) there are no outstanding obligations of FAAC to repurchase, redeem or
otherwise acquire any FAAC Securities.


4.7 Public Disclosure Documents. 
 
(a) FAAC has timely filed with, or furnished to, the SEC each form, proxy
statement or report required to be filed with, or furnished to, the SEC by FAAC
pursuant to the Exchange Act (collectively, with FAAC’s prospectus filed with
the SEC on July 13, 2005, as amended to date, the “Public Disclosure
Documents”). The Public Disclosure Documents, as amended prior to the date
hereof, complied, as of the date of their filing with the SEC, as to form in all
material respects with the requirements of the Exchange Act and Securities Act,
as applicable. The information contained or incorporated by reference in the
Public Disclosure Documents was true, complete and correct in all material
respects as of the respective dates of the filing thereof with the SEC; and, as
of such respective dates, the Public Disclosure Documents did not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.
 
(b) The financial statements of FAAC included in the Public Disclosure Documents
have been prepared in accordance with the published rules and regulations of the
SEC and in conformity with GAAP applied on a consistent basis throughout the
periods indicated therein, except as may be indicated therein or in the notes
thereto, and presented fairly, in all material respects, the consolidated
financial position of FAAC as of the dates indicated, and the consolidated
results of the operations and cash flows of FAAC for the periods therein
specified (except in the case of quarterly financial statements for the absence
of footnote disclosure and subject, in the case of interim periods, to normal
year-end adjustments).
 

55

--------------------------------------------------------------------------------





 
4.8 Litigation. 
 
There is no action, suit, proceeding, arbitration, claim, investigation or
inquiry pending or, to FAAC’s Knowledge, threatened by or before any
governmental body or other forum against the FAAC that (i) would reasonably be
expected to have a Material Adverse Effect as to FAAC, (ii) that questions the
validity of this Agreement or (iii) that seeks to prohibit, enjoin or otherwise
challenge the Contemplated Transactions.


4.9 Brokers.
 
FAAC has not entered into any contract or other understanding with any Person,
which may result in the obligation of FAAC to pay any finder’s fee, commission
or other like payment in connection with this Agreement and the Contemplated
Transactions.
 
4.10 Full Disclosure.
 
Neither this Agreement nor any Section, agreement, document or certificate
delivered pursuant hereto contains any untrue statement of a material fact or
omits to state a material fact necessary in order to make the statements
contained herein or therein, in light of the circumstances under which such
statements were made. All documents and other papers delivered by or on behalf
of the FAAC in connection with this Agreement are true, complete and correct in
all material respects.
 
 
ARTICLE V
Covenants 
5.1 Conduct of the Companies.
 
Except as contemplated by this Agreement, during the period from the Effective
Date to the Closing Date, the Members will cause the Companies to conduct their
business and operations in the ordinary course and, to the extent consistent
therewith, to use reasonable efforts to preserve their respective current
relationships with customers, employees, suppliers and others having business
dealings with them. Accordingly, and without limiting the generality of the
foregoing, during the period from the date of this Agreement to the Closing
Date, without the prior written consent of FAAC, neither the Companies or the
Members will take, and the Members will not permit the Companies to take, any
action that would cause the representations set forth in Section 3.35 not to be
true as of the Closing Date, except as expressly contemplated by this Agreement.
 

56

--------------------------------------------------------------------------------





 
5.2 Access to Information Prior to the Closing; Confidentiality.
 
(a) During the period from the Effective Date through the Closing Date, the
Members will cause the Companies to give FAAC and its authorized representatives
reasonable access during regular business hours to all offices, facilities,
books and records of the Companies as FAAC may reasonably request; provided,
however, that (i) FAAC and its representatives shall take such action as is
deemed necessary in the reasonable judgment of the Members to schedule such
access and visits through a designated officer(s) of the Companies and in such a
way as to avoid disrupting the normal business of the Companies, (ii) the
Companies shall not be required to take any action that would constitute a
waiver of the attorney-client or other privilege and (iii) the Companies need
not supply FAAC with any information that, in the reasonable judgment of the
applicable Company is under a contractual or legal obligation not to supply,
including, without limitation, as a result of any governmental or defense
industrial security clearance requirement or program requirements of any
Governmental Authority prohibiting certain persons from sharing information;
provided, however, each of the Companies and the Members will use their
respective reasonable efforts to enable FAAC to receive such information.
 
(b) FAAC will hold and will cause its employees, agents, affiliates,
consultants, representatives and advisors to hold any information that it or
they receive in connection with the activities and transactions contemplated by
this Agreement in strict confidence in accordance with and subject to the terms
of the Confidentiality Agreement dated as of January 16, 2006 between FAAC, the
Members and the Companies (the “Confidentiality Agreement”).
 
5.3 Best Efforts.
 
Subject to the terms and conditions of this Agreement, each of the parties
hereto will use its best efforts to take, or cause to be taken, all actions, and
to do, or cause to be done, all things necessary, proper or advisable under
applicable laws and regulations to consummate the transactions contemplated by
this Agreement at the earliest practicable date.
 
5.4 Consents.
 
Without limiting the generality of Section 5.3 hereof, each of the parties
hereto will use its best efforts to obtain all licenses, permits,
authorizations, consents and approvals of all third parties and governmental
authorities necessary in connection with the consummation of the transactions
contemplated by this Agreement prior to the Closing. Each of the parties hereto
will make or cause to be made all filings and submissions under laws and
regulations applicable to it as may be required for the consummation of the
transactions contemplated by this Agreement. FAAC, the Members and the
Companies will coordinate and cooperate with each other in exchanging such
information and assistance as any of the parties hereto may reasonably request
in connection with the foregoing.
 
5.5 Access to Books and Records Following the Closing.
 
Following the Closing, FAAC shall permit the Members and their authorized
representatives, during normal business hours and upon reasonable notice, to
have reasonable access to, and examine and make copies of, all books and records
of the Companies and/or FAAC that relate to transactions or events occurring
prior to the Closing or transactions or events occurring subsequent to the
Closing that are related to or arise out of transactions or events occurring
prior to the Closing; provided, however, (a) that the Members and their
representatives shall take such action as is deemed necessary in the reasonable
judgment of FAAC and the Companies to schedule such access and visits through a
designated officer of the Companies and in such a way as to avoid disrupting the
normal business of FAAC and/or the Companies, (b) neither FAAC nor the Companies
shall be required to take any action that would constitute a waiver of the
attorney-client or other privilege and (c) neither FAAC nor the Companies need
supply the Members, or their representatives, with any information which, in the
reasonable judgment of FAAC or the Companies (as the case may be) is under a
contractual or legal obligation not to supply, including, without limitation, as
a result of any governmental or defense industrial security clearance
requirement or program requirements of any Governmental Authority prohibiting
certain persons from sharing information. FAAC agrees that it shall retain and
shall cause the Companies to retain all such books and records for a period of
seven years following the Closing, or for such longer period following the
Closing as may be required by applicable Law.
 

57

--------------------------------------------------------------------------------





 
5.6 Members’ Post-Closing Confidentiality Obligation.
 
Following the Closing, except as otherwise expressly provided in this Agreement
or in other agreements delivered in connection herewith, the Members shall, and
shall cause their respective Affiliates, officers agents and representatives, as
applicable to, (a) maintain the confidentiality of, (b) not use, and (c) not
divulge, to any Person any confidential or proprietary information of the
Companies, except with the prior written consent of FAAC or to the extent that
such information is required to be divulged by legal process, except as may
reasonably be necessary in connection with the performance of any
indemnification obligations under this Agreement or except as may be required by
Law; provided, however, that the foregoing limitations shall not apply to
information that (i) otherwise becomes lawfully available to the Members, or
their respective Affiliates, officers agents and representatives after the
Closing Date on a nonconfidential basis from a third party who is not under an
obligation of confidentiality to FAAC or the Companies or (ii) is or becomes
generally available to the public without breach of this Agreement by the
Members, or their respective Affiliates, officers agents and representatives.
 
5.7 Expenses. 
 
(a) Except as otherwise provided in this Section 5.7, each of the parties shall
bear its own expenses related to the Contemplated Transactions. Notwithstanding
the foregoing, all compensation due Evergreen and other third-party costs of the
Members or the Companies with respect to the Contemplated Transactions and other
the amounts referred to on Schedule 5.7 of the Disclosure Schedules, including,
but not limited to all payments under the Phantom Membership Interest Plan due
at Closing and otherwise to terminate the Phantom Membership Interest Plan
(collectively, the “Members’ Transaction Costs”) shall be the responsibility of
the Members and, to the extent payable at Closing, and not otherwise paid by the
Members, shall be paid at Closing in accordance with Section 5.8(a).
 
(b) Notwithstanding the foregoing, the obligation to pay Taxes shall be
allocated pursuant to Section 5.11 rather than this Section 5.7.
 

58

--------------------------------------------------------------------------------





 
5.8 Certain Closing Payments.
 
(a) The Members shall be obligated to repay all Indebtedness of the Companies as
of the Closing (other than the Assumed Debt). In connection with the Closing,
FAAC shall repay out of the Cash Consideration, on behalf of the Members, (i)
all Indebtedness of the Companies remaining outstanding (other than the Assumed
Debt), and (ii) all Members’ Transaction Costs. To the extent the amount of any
such payment can be determined, and paid, at or prior to the Closing, then a
downward adjustment shall be made in the Cash Consideration paid at Closing
equal to such amount. In the event any such payment cannot be determined or paid
at or prior to Closing, then (i) the parties to the Escrow Agreements shall
instruct the Escrow Agent to pay any such amount (from the Balance Sheet Escrow
to the extent of any Balance Sheet Escrow Property and then from the General
Indemnity Escrow) to FAAC within three (3) Business Days of determination (which
may be through delivery of an invoice) and (ii) the Members hereby agree and
covenant that they shall be jointly and severally responsible for and shall
immediately deposit in the General Indemnity Escrow cash in the amount of the
distributions made from the Escrowed Property to cover costs the Members are
responsible for under this Section 5.8.
 
(b) It is the intent of the parties that all Members shall be deemed to have
repaid any and all loans outstanding and owing by any of the Members to the
Companies as of the Closing Date. Notwithstanding anything in this Agreement to
the contrary, the Members’ Representative shall be permitted to make, or direct,
non-pro rata distributions of the Cash Consideration to the Members in order to
account for any such deemed repayments.
 
(c) The Members hereby instruct FAAC and FAAC hereby agrees that 67,825 shares
of FAAC common stock (the “Evergreen Stock Payment Amount”) otherwise payable to
Gallagher and Rosato pursuant to Section 2.2(d) above, shall be issued, on
Rosato’s and Gallagher’s behalf, to Evergreen, or such other recipients as may
be identified in writing by Evergreen on or before the Closing Date as partial
payment of the fees due Evergreen under the Evergreen Agreement (the “Evergreen
Stock Payment”).
 
(i) As a condition to receiving the Evergreen Stock Payment, Evergreen and any
other recipients identified by Evergreen, shall be required to sign a Lock Up
Agreement and Acquisition Agreement in the form attached hereto as Exhibit K.
 
(ii) The shares of FAAC’s common stock to be issued pursuant to this Agreement
as the Evergreen Stock Payment (A) have not been, and will not be at the time of
issuance, registered under the Securities Act, and will be issued in a
transaction that is exempt from the registration requirements of the Securities
Act and (B) will be “restricted securities” under the federal securities laws
and cannot be offered or resold except pursuant to registration under the
Securities Act or an available exemption from registration. All certificates
evidencing the Stock Consideration and Earn Out Consideration shall bear, in
addition to any other legends required under applicable securities laws, the
following legend:
 
“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND MAY NOT BE
TRANSFERRED EXCEPT PURSUANT TO REGISTRATION UNDER THE SECURITIES ACT OR PURSUANT
TO AN AVAILABLE EXEMPTION FROM REGISTRATION.”
 

59

--------------------------------------------------------------------------------





 
5.9 No Solicitation of Competitive Transactions.
 
From the date of this Agreement until the Closing, or, if earlier, the
termination of this Agreement in accordance with its terms, each of the
Companies and each of the Members agrees that they will not, directly or
indirectly, through any officer, director, employee, representative or agent or
any of their affiliates, (i) solicit, initiate, entertain or encourage any
inquiries or proposals that constitute, or could lead to, a proposal or offer
for a merger, consolidation, business combination, recapitalization, sale of
substantial assets, sale of a substantial percentage of shares of capital stock
(including, without limitation, by way of a public offering or private
placement), joint venture or similar transactions involving the Companies or any
of its subsidiaries, other than a transaction with FAAC and/or its affiliates
(any of the foregoing inquiries or proposals being referred to herein as an
“Acquisition Proposal”), (ii) engage in negotiations or discussions concerning,
or provide any non-public information to any person or entity relating to, any
Acquisition Proposal, or (iii) agree to, approve or recommend any Acquisition
Proposal. The Members will notify FAAC immediately (and not later than
twenty-four (24) hours) after receipt of any Acquisition Proposal or any request
for non-public information in connection with an Acquisition Proposal or for
access to the properties, books or records of the Companies by any person or
entity that informs the Members or the Companies that it is considering making
or has made an Acquisition Proposal. Such notice shall be made orally (and shall
be confirmed in writing) and, subject to existing confidentiality, nondisclosure
or other similar agreements, shall indicate the identity of the party making the
proposal and the material terms and conditions of such proposal, inquiry or
contract. The Members and the Companies will prevent, as applicable any of their
respective directors, officers, affiliates, representatives or agents (each a
“Representative”) from taking any action prohibited hereby if taken by the
Members or the Companies. If the Members or either of the Companies learns of
any such action taken by a Representative, the Member(s) or Companies will
immediately advise FAAC and provide the information specified herein.
 
5.10 Personnel.
 
(a)Except as otherwise provided in Section 5.10(e), FAAC intends that all
Personnel employed by the Companies as of the Closing Date, shall have the
opportunity to continue as an employee of FAAC following the Closing Date. For
purposes of this Agreement, the Companies’ Personnel as of the Closing Date
shall be categorized sometimes as (i) the senior executives (consisting of
Thomas P. Rosato and Gerard J. Gallagher, the “Senior Executives”), (ii) the
“Key Employees” (which shall mean and refer to those employees identified by
FAAC on a written list previously provided to the Companies and Members) and
(iii) the “Non-Key Employees” (which shall refer to all personnel other than the
Senior Executives and the Key Personnel).
 
(b)Simultaneously with the execution of this Agreement, each of the Senior
Executives shall enter into employment agreements with FAAC in the form attached
hereto as Exhibits L-1 and L-2 (jointly, the “Senior Executives Employment
Agreements”) with effectiveness contingent only on Closing.
 

60

--------------------------------------------------------------------------------





 
(c) Not less than fifty percent (50%) of the Key Employees shall enter into
employment agreements with FAAC in the form attached hereto as Exhibit M (the
“Key Employee Employment Agreement”) with effectiveness contingent only upon
Closing.
 
(d) From and after the Closing Date, the Senior Executives, any Key Employee who
signs a Key Employee Employment Agreement and the Non-Key Employees shall be
given (to the extent he or she elects to participate and it is permitted by
Law), credit for past service with either of the Companies for purposes of
participation and vesting in any employee benefit plan offered by FAAC.
 
5.11 Certain Tax Matters. 
 
(a) Purchase Price allocation.
 
The Purchase Consideration, as adjusted, and other amounts treated as purchase
price for income tax purposes will be allocated among the assets of the
Companies shall be mutually agreed to by FAAC and the Members within thirty (30)
days after the Closing. FAAC, the Companies and the Members shall use this
allocation to prepare and file Internal Revenue Service Form 8594 and any other
tax returns, and no party to this Agreement may take any inconsistent position.
The parties to this Agreement shall cooperate in preparing, executing and filing
with the Internal Revenue Service all necessary information returns required by
Section 1060 of the Code. On or before the 60th day after the Closing Date, FAAC
shall send the Members a draft of Internal Revenue Service Form 8594 containing
FAAC’s proposed allocation of the Purchase Price among the Transferred Assets,
defined under Section 1060 of the Tax Code. Within 10 days after receipt of Form
8594, the Members’ Representative shall notify FAAC whether it disagree with the
proposed allocation and, if the Members’ Representative disagrees, the parties
to this Agreement shall make a good faith attempt to reach an agreement.
 
(b) Tax Periods Ending on or Before the Closing Date.
 
The Members shall prepare, or cause to be prepared, and file, or cause to be
filed, on a timely basis (in each case, at their sole cost and expense) and on a
basis reasonably consistent with past practice, all Tax Returns with respect to
the Companies for taxable periods ending on or prior to the Closing Date and
required to be filed thereafter (the “Prior Period Returns”). The Members shall
provide a draft copy of such Prior Period Returns to FAAC for its review at
least fifteen (15) Business Days prior to the due date thereof. FAAC shall
provide its comments to the Members at least five Business Days prior to the due
date of such returns and the Members shall make all changes requested by FAAC in
good faith (unless the Members are advised in writing by the independent outside
accountants or attorneys that such changes (i) are contrary to applicable Law,
or (ii) will, or are likely to, have a material adverse effect on the Members
(provided that the Members agree to make any such changes notwithstanding the
application of this clause (ii) if the changes are consistent with applicable
Law and past practices of the Companies)). Except as provided in Section
5.11(c), and only to the extent such Taxes have not been accrued or otherwise
reserved for on the Closing Balance Sheets (and specifically reflected in
Closing Net Working Capital), the Members shall pay, or cause to be paid, all
Taxes with respect to the Companies shown to be due on such Prior Period
Returns. In the event that the Members for any reason fail to make the payment
contemplated in the previous sentence, then FAAC may bring an indemnification
claim under ARTICLE IX.
 

61

--------------------------------------------------------------------------------





 
(c) Tax Periods Beginning Before and Ending After the Closing Date.
 
(i) FAAC shall prepare or cause to be prepared and file or cause to be filed, on
a basis reasonably consistent with past practice, any Tax Returns of the
Companies for Tax periods that begin before the Closing Date and end after the
Closing Date (collectively, the “Straddle Periods” and each a “Straddle
Period”). FAAC shall permit the Members’ Representative to review and comment on
each such Tax Return described in the preceding sentence prior to filing, and
FAAC shall make all changes reasonably requested by the Companies in good faith
(unless FAAC is (A) advised in writing by its independent outside accountants or
attorneys that such changes are contrary to applicable Law or (B) will, or are
likely to, have a material adverse effect on FAAC or any of its Affiliates
(provided that FAAC agrees to make any such changes notwithstanding the
application of this clause (B) if the changes are consistent with applicable Law
and past practices of the Companies)). Within fifteen (15) days after the date
on which FAAC pays any Taxes of the Companies with respect to any Straddle
Period, the Members shall, to the extent such Taxes have not been accrued or
otherwise reserved for on the Closing Balance Sheets (and specifically reflected
in the Closing Net Working Capital), pay to FAAC the amount of such Taxes that
relates to the portion of such Straddle Period ending on the Closing Date (the
“Pre-Closing Tax Period”). In the event that the Members for any reason fail to
make the payment contemplated in the previous sentence, then FAAC may bring an
indemnification claim under ARTICLE IX.
 
(ii) For purposes of this Agreement:
 
(A) In the case of any gross receipts, income, or similar Taxes that are payable
with respect to a Straddle Period, the portion of such Taxes allocable to (1)
the Pre-Closing Tax Period and (2) the portion of the Straddle Period beginning
on the day next succeeding the Closing Date (the “Post-Closing Tax Period”)
shall be determined on the basis of a deemed closing at the end of the Closing
Date of the books and records of the Companies.
 
(B) In the case of any Taxes (other than gross receipts, income, or similar
Taxes) that are payable with respect to a Straddle Period, the portion of such
Taxes allocable to the portion of the Straddle Period prior to the Closing Date
shall be equal to the product of all such Taxes multiplied by a fraction the
numerator of which is the number of days in the Straddle Period from the
commencement of the Straddle Period through and including the Closing Date and
the denominator of which is the number of days in the entire Straddle Period;
provided, however, that appropriate adjustments shall be made to reflect
specific events that can be identified and specifically allocated as occurring
on or prior to the Closing Date (in which case the Members shall be responsible
for any Taxes related thereto) or occurring after the Closing Date (in which
case, FAAC shall be responsible for any Taxes related thereto).
 
(ii) FAAC shall be responsible for (A) any and all Taxes with respect to the
Pre-Closing Tax Period of any applicable Straddle Period to (but only to) the
extent such Taxes have been accrued or otherwise reserved for on the Closing
Balance Sheet and (B) any Taxes with respect to the Post-Closing Tax Period of
the Straddle Periods.
 

62

--------------------------------------------------------------------------------





 
(d) Cooperation on Tax Matters.
 
(i) FAAC and the Members shall cooperate fully, as and to the extent reasonably
requested by any party, in connection with the filing of Tax Returns pursuant to
this Section and any audit, litigation, or other proceeding with respect to
Taxes. Such cooperation shall include the retention and (upon the other party’s
request) the provision of records and information reasonably relevant to any
such audit, litigation, or other proceeding and making their respective
employees, outside consultants and advisors available on a mutually convenient
basis to provide additional information and explanation of any material provided
hereunder. FAAC and the Members agree (A) to retain all books and records with
respect to Tax matters pertinent to the Companies relating to any taxable period
beginning before the Closing Date until the expiration of the statute of
limitations (and, to the extent notified by FAAC or the Members’ Representative,
any extensions thereof) of the respective taxable periods, and to abide by all
record retention agreements entered into with any taxing authority, and (B) to
give the other reasonable written notice prior to transferring, destroying or
discarding any such books and records and, if the other so requests, FAAC or the
Members, as the case may be, shall allow one of the others to take possession of
such books and records.
 
(ii) FAAC and the Members further agree, upon request, to use their best efforts
to obtain any certificate or other document from any Governmental Authority or
any other Person as may be necessary to mitigate, reduce or eliminate any Tax
that could be imposed (including, but not limited to, with respect to the
transactions contemplated hereby).
 
(iii) FAAC and the Members further agree, upon request, to provide the other
party with all information that either party may be required to report pursuant
to Section 6043 of the Code and all Treasury Department Regulations promulgated
thereunder.
 
(e) Certain Taxes. All transfer, documentary, sales, use, stamp, registration
and other such Taxes and fees (including any penalties and interest) incurred in
connection with the Contemplated Transactions (including any transfer or similar
tax imposed by any governmental authority) shall be shared equally between FAAC
on the one hand and the Members on the other, and each shall be responsible for
one-half of such Taxes. The party required by Law to do so will file all
necessary Tax Returns and other documentation with respect to all such transfer,
documentary, sales, use, stamp, registration and other Taxes and fees, and, if
required by applicable Law, the other parties will join in the execution of any
such Tax Returns and other documentation.
 
(f) Indemnification and Tax Contests. FAAC’s and the Members’ indemnification
obligations with respect to the covenants in this Section 5.11 together with the
procedures to be observed in connection with any Tax Contest shall be governed
by ARTICLE IX.
 

63

--------------------------------------------------------------------------------





 
5.12 Public Announcements.
 
None of FAAC, the Companies or the Members, will issue any press release or make
any public statement with respect to this Agreement or the Contemplated
Transactions, or disclose the existence of this Agreement to any Person or
entity, prior to the Closing and, after the Closing, will not issue any such
press release or make any such public statement without the prior consent of the
other parties (which consent shall not be unreasonably withheld or delayed),
subject to any applicable disclosure obligations pursuant to Applicable Law
provided that if FAAC proposes to issue any press release or similar public
announcement or communication in compliance with any such disclosure obligations
and related to the Contemplated Transactions, FAAC shall use commercially
reasonable efforts to consult in good faith with the Members’ Representative
before doing so.
 
5.13 Communications with Customers and Suppliers.
 
The Members’ Representative and FAAC will mutually agree upon all communications
with suppliers and customers of the Companies relating to this Agreement and the
Contemplated Transactions prior to the Closing Date.
 
5.14 Evergreen Agreement.
 
All compensation due Evergreen with respect to the Contemplated Transactions
(collectively, the “Evergreen Fees”), whether under the Evergreen Agreement or
otherwise, is the Members’ responsibility. The Members’ shall deliver to FAAC at
the Closing a release signed by Evergreen and in form reasonably satisfactory to
FAAC (the “Evergreen Release”) confirming that the Evergreen Fees have been paid
in full and releasing the Companies and FAAC from all liability with respect to
the Evergreen Agreement. The Members hereby agree to indemnify and hold FAAC
harmless from and against any indemnification claims brought by Evergreen (or
any person or entity bringing an indemnification claim through Evergreen) under
or with respect to the Evergreen Agreement.
 
5.15 Covenants Regarding Management of FAAC. 
 
(a) Amended and Restated Bylaws; Senior Management as of Closing. As of the
Closing Date (i) FAAC’s Bylaws shall be amended and restated to expand the Board
of Directors to nine (9) directors serving three-year staggered terms and (ii)
the following people shall have been appointed to the various senior management
positions in FAAC indicated to the right of their name:
 

 
Harvey L. Weiss
Chairman of the Board of Directors
 
C. Thomas McMillen
Vice Chairman of the Board of Directors
 
Thomas P. Rosato
Chief Executive Officer
 
Gerard J. Gallagher
President/Chief Operating Officer


64

--------------------------------------------------------------------------------





 
(b) Voting Agreement. At Closing, the Members agree to sign a Voting Agreement
in the form attached hereto as Exhibit N under the terms of which the Members,
C. Thomas McMillen and Harvey L. Weiss agree (through the date of FAAC’s 2008
annual Shareholders meeting) to vote their respective shares so as to:
 
(i) to keep in place the following individuals in the various management
positions referenced in Section 5.15(a) above; and
 
(ii) to support the nomination of and to vote their shares for the appointment
of certain directors as described in the Voting Agreement.
 
Notwithstanding anything to the contrary, contained in this Agreement or the
Voting Agreement, the Members acknowledge that decisions with respect to who
shall serve as a director of FAAC are subject to the vote of all shareholders
and that the appointment of officers is reserved to directors of the corporation
exercising their fiduciary responsibility and business judgment and that the
Voting Agreement does not guarantee or ensure that the positions for which the
shares are to be voted under the Voting Agreement will prevail.
 
(c) Equity Incentive Plan. Following the Closing, FAAC will establish an equity
incentive plan that will provide for the issuance of equity rights to key
employees of FAAC and the Companies representing 12% of the FAAC issued and
outstanding common stock, computed on a fully-diluted basis together with the
Employee Stock Grants.
 
5.16 Welfare Plans
 
(a) The Estimated Closing Balance Sheet will reflect a reserve, estimated on the
basis of past experience and experience through the Closing Date, which will
reflect the estimated cost of the Companies’ self-insurance under the Self
Insured Plans through the Closing Date. The Companies will fully disclose to
FAAC the basis of the computation of the reserves for the Self Insured Plans
reflected in the Estimated Closing Balance Sheet. The Companies are in the
process of replacing the Self Insured Plans with fully insured plans. In
connection with this replacement, the Companies will be required to purchase an
insurance “tail” for run-off liability. The Members shall jointly and severally
indemnify FAAC, subject to the limitations set forth in ARTICLE IX on the
indemnification obligations of the Members, for the amount of medical claims and
related administrative costs arising in respect of the run-off period to the
extent they exceed accrued reserves therefor as of the Closing Date and are not
covered by the “tail” or “stop loss” insurance.
 
(b) Each of the Companies shall cease to be a participating employer under the
Plans sponsored by Chesapeake Tower Systems, Inc. or an Affiliate as of the
Closing Date and, prior to the Closing, shall provide Purchaser with written
documentation thereof satisfactory to Purchaser.
 

65

--------------------------------------------------------------------------------





 
5.17 Cooperation in Connection with Proxy Materials. 
 
The Companies and the Members will, and will cause their respective
Representatives to fully cooperate with FAAC in connection with the preparation
of proxy materials, to be filed with the SEC and mailed to the shareholders of
FAAC seeking approval of the Contemplated Transactions by the FAAC shareholders
(such proxy materials, in the form mailed to the FAAC shareholders, the “Proxy
Materials”). Without limiting the generality of the foregoing, the Companies and
the Members shall cause the Companies (a) to provide, as soon as reasonably
possible after the Effective Date all information required to be disclosed under
Item 7 of Form S-4 under the Securities Act in a form that is customarily
included in proxy statements (the “Companies’ Information”) and (b) to promptly
review the Proxy Material when provided by FAAC. The Members represent and
warrant that the Companies’ Information shall not contain any untrue statement
of material fact or omit a material fact necessary to make the statements in the
Companies’ Information not misleading. Further, the Companies will cause
McGladrey & Pullen LLP to deliver to FAAC, as of the date of the Proxy Materials
and at the expense of FAAC, letters, addressed to FAAC, in form and substance
satisfactory to FAAC and consistent with SAS No. 72, containing statements and
information of the type customarily included in auditors’ “comfort letters” with
respect to the audited financial statements, unaudited interim financial
statements, unaudited pro forma financial information and other financial
information of the Companies included in the Proxy Materials.
 
5.18 Continuing Related Party Transactions.
 
(a) To the extent that any Continuing Related Party Transactions are modified,
amended, or expanded in any fashion, (including, but not limited to the award of
new business by either VTC or Vortech) after the Closing, all such
modifications, amendments, or expansions shall be expressly contingent upon the
prior written approval of the independent members of the FAAC Board of
Directors.
 
(b) Prior to the Closing (i) the lease commitment between VTC and TPR Realty
Group III L.L.C. to lease office space for a new corporate headquarters for VTC
in Columbia, Maryland (the “VTC Lease Commitment”) shall be reduced to a Deed of
Lease (the “New VTC Lease”) in form satisfactory to FAAC in its sole discretion
and (ii) the Members shall cause to be obtained from a real estate appraiser an
appraisal (the “VTC Lease Appraisal”) indicating that the economic terms of the
New VTC Lease are at or below the “market terms” (the appraiser and the VTC
Lease Appraisal to be acceptable to FAAC, in its sole discretion). If for any
reason (i) the VTC Lease Commitment is not reduced to a Deed of Lease acceptable
to FAAC in its sole discretion, or (ii) the Members are unable to produce, prior
to Closing, a VTC Lease Appraisal acceptable to FAAC; then the VTC Lease
Commitment and New VTC Lease shall be terminated prior to Closing.
 
(c) The following Continuing Related Party Transactions shall be terminated on
or before the dates specified below:
 
(i) As soon as possible, but in all events, no later than March 31, 2007, Rosato
will cease to own any interest of any kind in Chesapeake Tower Systems, Inc. If
for any reason Rosato continues to own any interest in Chesapeake Tower Systems,
Inc. after March 31, 2007, any and all contracts between the Companies and
Chesapeake Tower Systems, Inc. shall be terminable at will by FAAC, or the
Companies without penalty, fee, or damages of any kind or nature.
 

66

--------------------------------------------------------------------------------





 
(ii)  As soon as possible, but in all events, no later than December 31, 2007,
Rosato will cease to own any interest of any kind in L.H. Cranston Acquisition
Group, Inc. If for any reason Rosato continues to own any interest in L.H.
Cranston Acquisition Group, Inc. after December 31, 2007, any and all contracts
between the Companies and L.H. Cranston Acquisition Group, Inc. shall be
terminable at will by FAAC, or the Companies without penalty, fee, or damages of
any kind or nature.
 
(iii) As soon as possible, but in all events, no later than March 31, 2007,
Rosato will cease to own any interest of any kind in Telco Power and Cable LLC.
If for any reason Rosato continues to own any interest in Telco Power and Cable
LLC after March 31, 2007, any and all contracts between the Companies and Telco
Power and Cable LLC shall be terminable at will by FAAC, or the Companies
without penalty, fee, or damages of any kind or nature.
 
(d) The Members shall jointly and severally indemnify FAAC for any and all
liability, of any kind or nature related to any Continuing Related Party
Transactions that (i) do not conform in all respect to the requirements of
Section 5.18(a) or (ii) that are terminated on or before the time provided and
otherwise pursuant to Section 5.18(c).
 
(e) The Members shall jointly and severally indemnify FAAC for any and all
liability, of any kind and nature, under or with respect to that certain
Corporate Guaranty of Lease dated October 26, 2004 by which Vortech Consulting,
L.L.C. guaranteed the obligations of S3 Integration, L.L.C. under the terms of a
Lease dated October 25, 2004 by and between S3 Integration, L.L.C. and MIE
Properties Inc., as amended by a First Amendment dated August 22, 2005.
 
5.19 Update of Disclosure Schedules.
 
The Members and the Companies may, at their option, but no later than three (3)
Business Days prior to the Closing, deliver to FAAC the Disclosure Schedules
updated to the date of Closing (the “Updated Disclosure Schedules”). Any Updated
Disclosure Schedules shall be prepared in a manner such that the Updated
Disclosure Schedules clearly indicate differences between the Disclosure
Schedules as delivered on the Effective Date and the Updated Disclosure
Schedules. To the extent that that there are Disclosure Schedule Update Losses,
the FAAC Indemnitees shall be entitled to indemnification pursuant to Section
9.2, subject to the limitations of Section 9.2(f).
 
5.20 Threatened Litigation.
 
As disclosed on Schedule 5.25 of the Disclosure Schedules the Members and either
or both of the Companies have been threatened with litigation by Signia
Solutions, Inc. and/or Martin C. Licht (the “Signia Threatened Litigation”). The
Members shall jointly and severally indemnify FAAC for any and all liability, of
any kind or nature related to the Signia Threatened Litigation (the forgoing
indemnification to be deemed to be and treated as an Uncapped and Non-Threshold
Indemnification for purposes of Section 9.2(f).
 

67

--------------------------------------------------------------------------------





 
ARTICLE VI
Deliveries by All Parties at Closing  
 
6.1 Conditions to All Parties Obligations.
 
The obligations of the parties to consummate the Contemplated Transactions are
subject to the fulfillment prior to or at the Closing of each of the following
conditions (any or all of which may be waived by the parties):
 
(a) Injunctions. There shall be no order or injunction of a foreign or United
States federal or state court or other Governmental Authority of competent
jurisdiction in effect precluding, restraining, enjoining or prohibiting
consummation of the Contemplated Transactions or otherwise materially limiting
or restricting ownership or the operation of the Acquired Business;
 
(b) Statutes; Consents. No statute, rule, order, decree or regulation shall have
been enacted or promulgated after the date hereof by any Governmental Authority
of competent jurisdiction which prohibits the consummation of the Contemplated
Transactions or otherwise materially limits or restricts ownership or operation
of the business of the Companies and all foreign or domestic governmental
consents, orders and approvals required for the consummation of the Contemplated
Transactions as set forth on Schedule 6.1(b) of the Disclosure Schedules, shall
have been obtained and shall be in effect at the Closing and shall not
materially limit or restrict ownership or the operation of the business of the
Companies;
 
(c) Escrow Agreements. Each of the parties hereto, together with the Escrow
Agent, shall have entered into the Escrow Agreements; and
 
(d) Litigation. No litigation regarding this Agreement or the Contemplated
Transactions shall have commenced or be pending or threatened.
 
6.2 Conditions to the Members Obligations.
 
The obligations of the Members to consummate the Contemplated Transactions are
subject to the fulfillment at or prior to the Closing of each of the following
conditions (any or all of which may be waived in whole or in part by the
Members’ Representative).
 
(a) Representations and Warranties. The representations and warranties of FAAC
in this Agreement shall be true and correct in all material respects as of the
date when made and at and as of the Closing Date as though such representations
and warranties were made at and as of the Closing Date, except for changes
permitted under or contemplated by this Agreement.
 
(b) Performance. FAAC shall have performed and complied with all agreements,
obligations, covenants and conditions required by this Agreement to be so
performed or complied with by FAAC at or prior to the Closing.
 
(c) Deliveries. The Members shall have received the deliveries contemplated by
ARTICLE VIII.
 

68

--------------------------------------------------------------------------------





 
6.3 Conditions to FAAC’s Obligations.
 
The obligations of FAAC to consummate the Contemplated Transactions are subject
to the fulfillment at or prior to the Closing of each of the following
conditions (any or all of which may be waived in whole or in part by FAAC).
 
(a) Representations and Warranties. The representations and warranties of the
Members and the Companies in this Agreement shall be true and correct in all
material respects as of the date when made and at and as of the Closing Date as
though such representations and warranties were made at and as of the Closing
Date, except for those representations and warranties which address matters only
as of a particular date (which will be true and correct in all material respects
only as of such date), and except for changes permitted under or contemplated by
this Agreement.
 
(b) Performance. The Members and the Companies shall have performed and complied
with all agreements, obligations, covenants and conditions required by this
Agreement to be so performed or complied with by the Members and the Companies
at or prior to the Closing.
 
(c) No Material Adverse Effect. From December 31, 2005 until the Closing Date,
there shall have been no Material Adverse Effect, or the occurrence of an event
that has resulted or can reasonably be expected to result in such a change, in
the business, operations, properties, contracts, customer relations or
condition, financial or otherwise, of either or both of the Companies, other
than changes expressly permitted under or contemplated by this Agreement.
 
(d) Deliveries. FAAC shall have received the deliveries contemplated by
ARTICLE VII.
 
(e) Matters Referred to in Disclosure Schedules. All matters, if any, referred
to in the Disclosure Schedules as being taken, in process, or intended to be
taken shall have been completed to the reasonable satisfaction of FAAC.
 
(f) Approval by FAAC Shareholders.  Approval of the Contemplated Transactions by
the FAAC shareholders.
 
(g) Phantom Membership Interest Plan. The Phantom Membership Interest Plan is
terminated and Phantom Membership Interest Releases for every participant in the
Phantom Membership Interest Plan shall have been executed and delivered to FAAC.
 
(h) Certain Indebtedness. All Indebtedness of the Companies and their
Subsidiaries (including, but not limited to, Indebtedness owed by any one or
more of the Companies to officers and directors of the Companies), and all
Indebtedness owed by any officers and directors to the Companies, shall be paid
in full.
 
(i) Members’ Transaction Costs. Pursuant to Section 5.8, the Members’
Transaction Costs shall be paid in full. 
 

69

--------------------------------------------------------------------------------





 
(j) Comfort Letters. FAAC shall have received “comfort letters,” in customary
form, from McGladrey & Pullen LLP dated the date of the Proxy Materials and the
Closing Date (or such other date or dates reasonably acceptable to FAAC) with
respect to certain financial statements and other financial information included
in the Proxy Statement as contemplated by Section 5.17.
 
(k) Evergreen Release. The execution and delivery to FAAC of the signed
Evergreen Release.
 
(l) Senior Executive Employment Agreements. The execution and delivery of the
Senior Executive Employment Agreements.
 
(m) Key Employee Employment Agreements. The execution and delivery of the Key
Employee Employment Agreements from not less than fifty percent (50%) of the Key
Employees.
 
(n) Stock Consideration. The execution and delivery of the Acquisition
Agreements, the Registration Rights Agreement, the Lock Up Agreement and the
Lock Up Escrow Agreement.
 
(o) Voting Agreement. The execution and delivery of the Voting Agreement.
 
(p) Fairness Opinion. Delivery of an opinion letter, in a form satisfactory to
FAAC, issued by FAAC’s financial advisor to the effect that the Contemplated
Transactions are fair from a financial point of view.
 
(q) Termination of Related Party Contracts. The termination of each of the
Terminated at Closing Related Party Transactions pursuant to one or more
Termination Agreements (collectively the “Related Party Termination Agreements”)
acceptable to FAAC.
 
(r) New VTC Lease and VTC Lease Appraisal. Execution, delivery and approval by
FAAC of the New VTC Lease and delivery to and approval by FAAC of the VTC Lease
Appraisal; or if either the New VTC Lease or VTC Lease Appraisal are not
acceptable to FAAC, the termination of the VTC Lease Commitment and New VTC
Lease.
 
ARTICLE VII
Deliveries by Members and the Companies at Closing
 
On the Closing Date, the Members and/or the Companies shall deliver or cause to
be delivered to FAAC:
 
7.1 Members’ and the Companies’ Closing Certificate.
 
A certificate in the form attached hereto as Exhibit O, dated as of the Closing
Date, signed by the Members and the Companies certifying that:
 

70

--------------------------------------------------------------------------------





 
(i) the Members and the Companies respectively have performed and complied with
all agreements, obligations, covenants and conditions required by this Agreement
to be so performed or complied with by each of them, as applicable at or prior
to the Closing;
 
(ii) from the Effective Date until the Closing Date, there has been no Material
Adverse Effect, or the occurrence of an event that has resulted or can
reasonably be expected to result in such a change, in the business, operations,
properties, contracts, customer relations or condition, financial or otherwise,
or prospects of each of the Companies, other than changes expressly permitted
under or contemplated by this Agreement;
 
(iii) no suit, action, investigation or other proceeding is pending or
threatened before any Governmental Authority that seeks to restrain, prohibit or
obtain damages or other relief in connection with this Agreement or consummation
of the Contemplated Transactions or that questions the validity or legality of
such transactions;
 
(iv) this Agreement, the execution and delivery of all of the Transaction
Documents and the consummation of the Contemplated Transactions have been
approved by all necessary Members and company actions on the part of each of the
Companies (with copies of all resolutions to be attached to the certificate and
to be certified as true and correct in the certificate); and
 
(v) the representations and warranties of the Members and the Companies set
forth in this Agreement are true and correct as of the Closing Date (unless the
representation or warranty by its terms is made as of a specific date).
 
7.2 Consents.
 
Copies or other evidence reasonably satisfactory to FAAC of the consents and
approvals referred to in Section 6.1(b).
 
7.3 Estimated Closing Balance Sheet.
 
The Estimated Closing Balance Sheet not less than two (2) Business Days prior to
the Closing Date pursuant to Section 2.3(b).
 
7.4 Resignations of Directors and Officers.
 
Written resignations, dated as of the Effective Date, of all directors, officers
and managers of each of the Companies.
 
7.5 Termination of Credit Facility/Facilities.
 
Evidence satisfactory to FAAC that all amounts outstanding under any credit or
loan agreements between SunTrust Bank and related agreements and notes have been
paid in full or will be paid in full from proceeds of the Contemplated
Transaction and that documentation providing for the release of all Liens on the
assets of the Companies is available for filing immediately after the Closing.
 

71

--------------------------------------------------------------------------------





 
7.6 Release of Liens.
 
Except as otherwise contemplated by Section 7.5, evidence satisfactory to FAAC
that all Liens on the Companies’ assets have been released or terminated, as the
case may be.
 
7.7 Phantom Membership Interest Releases. 
 
Delivery of the fully executed Phantom Membership Interest Releases.
 
7.8 Comfort Letters. 
 
Delivery of “Comfort letters” in customary form, from McGladrey & Pullen LLP
dated the date of the Proxy Materials and the Closing Date (or such other date,
or dates reasonably acceptable to FAAC) with respect to certain financial
statements and other financial information included in the Proxy Statement as
contemplated by Section 5.17.
 
7.9 Evergreen Release.
 
Delivery of the fully executed Evergreen Release.
 
7.10 Senior Executive Employment Agreements.
 
Delivery of fully executed Senior Executive Employment Agreements.
 
7.11 Key Employee Employment Agreements.
 
Delivery of fully executed Key Employee Employment Agreements from not less than
fifty percent (50%) of the Key Employees.
 
7.12 Stock Consideration Documents.
 
Delivery of the following documents fully executed by each of the Members:
Acquisition Agreements, Registration Rights Agreement, Lock Up Agreement and
Lock Up Escrow Agreement.
 
7.13 Voting Agreement.
 
Delivery of fully executed Voting Agreement.
 
7.14 Escrow Agreements.
 
Delivery of fully executed Escrow Agreements.
 
7.15 Related Party Termination Agreements.
 
Delivery of fully executed Related Party Termination Agreements for each of the
Terminated At Closing Related Party Transactions.
 

72

--------------------------------------------------------------------------------





 
7.16 New VTC Lease and VTC Lease Appraisal. 
 
Delivery of the New VTC Lease and VTC Lease Appraisal in form acceptable to
FAAC; or if either the New VTC Lease or VTC Lease Appraisal are not acceptable
to FAAC, then documents acceptable to FAAC terminating the VTC Lease Commitment
and the New VTC Lease.
 
7.17 Further Instruments.
 
Such further instruments of assignments, conveyance or transfer or other
documents of further assurance as FAAC may reasonably request.
 
ARTICLE VIII
Deliveries by FAAC at Closing
 
On the Closing Date, FAAC shall deliver or cause to be delivered to the Members,
or to the Escrow Agent, as applicable:
 
8.1 Officer’s Certificate.
 
A certificate in the form attached hereto as Exhibit P, dated as of the Closing
Date, signed by a senior officer of FAAC certifying that:
 
(a) FAAC has performed its obligations and complied to the extent applicable
with all agreements, obligations, covenants and conditions required by this
Agreement to be so performed or complied with by FAAC at or prior to the
Closing; 
 
(b) no suit, action, investigation or other proceeding is pending or threatened
before any Governmental Authority that seeks to restrain, prohibit or obtain
damages or other relief in connection with this Agreement or consummation of the
Contemplated Transactions or that questions the validity or legality of such
transactions;
 
(c) this Agreement, the execution and delivery of all of the Transaction
Documents and the consummation of the Contemplated Transactions have been
approved by FAAC’s board of directors (with copies of all resolutions to be
attached to the certificate and to be certified as true and correct in the
certificate); and
 
(d) the representations and warranties of FAAC set forth in this Agreement are
true and correct as of the Closing Date (unless the representation or warranty
is made as of a specific date).
 
8.2 Closing Consideration and Escrow Deposits.
 
Pursuant to Section 2.2, the Closing Consideration shall be delivered to the
Members’ Representative and the Escrow Deposits shall be delivered to the Escrow
Agent.
 

73

--------------------------------------------------------------------------------





 
8.3 Stock Consideration Documents.
 
Delivery of the following documents fully executed by FAAC: Acquisition
Agreements; Registration Rights Agreement; Lock Up Agreement; and Lock Up Escrow
Agreement.
 
8.4 Senior Executive Employment Agreement.
 
Delivery of the Senior Executive Employment Agreement fully executed by FAAC.
 
8.5 Key Employee Employment Agreements.
 
Delivery of the Key Employee Employment Agreements fully executed by FAAC.
 
8.6 Management of FAAC.
 
Delivery by FAAC of Amended and Restated Bylaws and various resolutions of
FAAC’s Board of Directors implementing the provisions of Sections 5.15(a).
 
8.7 Escrow Agreements.
 
Delivery of the Escrow Agreements fully executed by FAAC.
 
8.8 Employee Stock Grants.
 
Delivery of the Employee Stock Grants.
 
8.9 Further Instruments.
 
Such documents of further assurance as the Members may reasonably request.
 
ARTICLE IX
Survival and Indemnification
 
9.1 Survival of Representations and Warranties.
 
(a) Except for the Surviving Representations, the representations and warranties
of the Members and the Companies on the one hand, and FAAC, on the other hand,
in this Agreement or in any certificate or document delivered on or before the
Closing Date, and subsections (a), (b) and (c) of Section 5.16, shall survive
any due diligence investigation by or on behalf of the parties hereto and the
Closing and shall remain effective until eighteen (18) months following the
Closing Date (the “Survival Date”). After the expiration of such period, the
representations and warranties shall expire and be of no further force and
effect except to the extent that a claim or claims shall have been asserted by
FAAC or the Members, as the case may be, with respect thereto on or before the
expiration of such period, provided however that the following representations
and warranties (collectively the “Surviving Representations”) shall survive the
Survival Date until the date specified below.
 

74

--------------------------------------------------------------------------------





 
(i) Claims for indemnification based on breaches of representations and
warranties of the Members in Section 3.11(a) (Title to Membership Interests)
shall survive the Survival Date and claims for indemnification based on breaches
of such representations and warranties may be made at any time following the
Closing.
 
(ii) Claims for indemnification based on breaches of representations and
warranties of the Members and the Companies in Sections 3.21 (Compliance with
Laws), 3.22 (Environmental Matters), 3.24 (Absence of Certain Business
Practices), 3.28 (ERISA) and 3.29 (Tax Matters) shall survive the Survival Date
and claims for indemnification based on breaches of such representations and
warranties may be made up to the date that is three (3) months after the
expiration of the applicable statute of limitations.
 
(iii) Claims for indemnification based on breaches of representations and
warranties of the Members and the Companies in Section 3.18 (Federal and State
Government Contracts) with respect to cost reimbursable Government Contracts
shall survive the Survival Date and claims based on breaches of such
representations and warranties may be made up to the date thirty (30) days after
the applicable Governmental Authority has agreed on final indirect cost rates
for any fiscal year that began prior to the Closing Date.
 
(b) The undersigned acknowledge and agree that the covenants contained in this
Agreement, including, but not limited to the covenants contained in ARTICLE V
above shall survive Closing and are unaffected by this Section 9.1.
 
9.2 Indemnification.
 
(a) By FAAC.
 
(i) Subject to Section 9.2(g), FAAC shall protect, defend, indemnify and hold
harmless the Members and their respective agents, representatives, successors
and assigns, estates and heirs (“Members Indemnitees”) from and against any
losses, damages and expenses (including, without limitation, except as provided
in Section 9.2(d), reasonable counsel fees, costs and expenses incurred in
investigating and defending against the assertion of such liabilities
(collectively “Losses”)) that may be sustained, suffered or incurred by the
Members Indemnities, and that are related to (A) any breach by FAAC of its
representations and warranties in this Agreement, (B) any breach by FAAC of its
covenants, agreements or obligations in, or under, this Agreement, (C) Taxes as
provided in paragraph (ii) of this Section 9.2(a) or (D) any liabilities of the
Companies following the Closing other than those liabilities for which the
Members have agreed to indemnify FAAC pursuant to Section 9.2(b) of this
Agreement.
 
(ii) The obligations of FAAC under paragraph (i) of this Section 9.2(a) shall
extend to (A) all Taxes with respect to taxable periods beginning after the
Closing Date (including any Taxes with respect to transactions properly treated
as occurring on the day after the Closing Date pursuant to Treasury Regulations
Section 1.1502-76(b)(1)(ii)(B) or any similar provision of state, local or
foreign law) and (B) all Taxes (other than federal income Taxes) with respect to
Straddle Periods.
 

75

--------------------------------------------------------------------------------





 
(b) By the Members.
 
(i) Subject to Sections 9.2(e), 9.2(f), 9.2(h), 9.2(i) and 9.3 the Members
jointly and severally shall protect, defend, indemnify and hold harmless FAAC,
and the Companies and their respective Affiliates, and their officers,
directors, employees, agents, representatives, successors and assigns (“FAAC
Indemnitees”) from and against any Losses that may be sustained, suffered or
incurred by FAAC Indemnitees and that are related to (A) any breach by the
Members or the Companies of their respective representations and warranties in
this Agreement (including Disclosure Schedule Update Losses), (B) any breach by
the Members or the Companies of covenants and obligations in or under this
Agreement, including, but not limited to the Members obligations to make
payments to FAAC pursuant to Sections 2.2 and 2.4(e) and the Members’ or the
Companies’ obligations pursuant to ARTICLE V (including but not limited to
Members’ obligations under Sections 5.7, 5.8, 5.11(b), 5.11(c) and 5.14)
(C) Taxes as provided in paragraph (ii) of this Section 9.2(b), to the extent
such Taxes have not been accrued or otherwise reserved for on the Closing
Balance Sheet (it being the intent of the parties that all of the provisions of
this Agreement shall be interpreted to avoid requiring the Members to pay (or
receive a reduction in the Purchase Consideration) twice for the same Tax).
 
(ii) The obligations of the Members under paragraph (i) of this Section 9.2(b)
shall extend to (A) all Taxes with respect to taxable periods ending on or prior
to the Closing Date and (B) all Taxes with respect to Straddle Periods to the
extent that such Taxes (1) are allocable to the period prior to Closing pursuant
to Section 5.11(c) and (2) have not been accrued or otherwise reserved for on
the Closing Balance Sheet. Such obligations shall be without regard to whether
there was any breach of any representation or warranty under ARTICLE III with
respect to such Tax or any disclosures that may have been made with respect to
ARTICLE III or otherwise. The indemnification obligations under this paragraph
(ii) shall apply even if the additional Tax liability results from the filing of
a return or amended return with respect to a pre-Closing Date transaction or
period (or portion of a period) by FAAC. FAAC shall not cause or permit the
Companies to file an amended Tax Return with respect to any taxable period
ending on or prior to the Closing Date or any Straddle Period unless (y) the
Members’ Representative consents in its sole discretion or (z) FAAC obtains a
legal opinion (in form and content reasonably acceptable to the Members’
Representative) from counsel reasonably acceptable to the Members’
Representative that such amendment is legally required to be filed (provided,
further, that such legal opinion may not assume any facts that are disputed in
good faith by the Members’ Representative). In the event of any conflict between
the provisions of this Section 9.2(b)(ii) and any other provision of this
Agreement, the provisions of this Section shall control.
 

76

--------------------------------------------------------------------------------





 
(c) Procedure for Third-Party Claims.
 
(i) If any Third-Party Claims shall be commenced, or any claim or demand shall
be asserted (other than audits or contests with Taxing Authorities relating to
Taxes), in respect of which the Indemnified Party proposes to demand
indemnification by Indemnifying Party under Sections 9.2(a) or 9.2(b), the
Indemnified Party shall notify the Indemnifying Party in writing of such demand
and the Indemnifying Party shall have the right to assume the entire control of
the defense, compromise or settlement thereof (including the selection of
counsel), subject to the right of the Indemnified Party to participate (with
counsel of its choice), but the fees and expenses of such additional counsel
shall be at the expense of the Indemnified Party. The Indemnifying Party will
not compromise or settle any such action, suit, proceeding, claim or demand
(other than, after consultation with Indemnified Party, an action, suit,
proceeding, claim or demand to be settled by the payment of money damages and/or
the granting of releases, provided that no such settlement or release shall
acknowledge the Indemnified Party’s liability for future acts or obligate FAAC
with respect to activities of the Companies or the Members) without the prior
written consent of the Indemnified Party, which consent shall not be
unreasonably withheld, or delayed.
 
(ii) Notwithstanding anything to the contrary contained in this Section 9.2(c),
FAAC at its expense shall have the sole right to control and make all decisions
regarding interests in any Tax audit or administrative or court proceeding
relating to Taxes, including selection of counsel and selection of a forum for
such contest, provided, however, that in the event such audit or proceeding
relates to Taxes for which the Members are responsible and have agreed to
indemnify FAAC, (A) FAAC, the Companies, and the Members shall cooperate in the
conduct of any audit or proceeding relating to such period, (B) the Members,
acting through the Members’ Representative, shall have the right (but not the
obligation) to participate in all facets of such audit or proceeding at the
Members’ expense (including, but not limited to, the right to be present at all
meetings and on all telephone conversations and to receive copies of all
correspondence, emails and other forms of nonverbal communications related to
the Taxes in question), (C) FAAC shall not enter into any agreement with the
relevant taxing authority pertaining to such Taxes without the written consent
of the Members’ Representative, which consent shall not unreasonably be
withheld, and (D) FAAC may, without the written consent of the Members, enter
into such an agreement provided that FAAC shall have agreed in writing to accept
responsibility and liability for the payment of such Taxes and to forego any
indemnification under this Agreement with respect to such Taxes.
 
(iii) The parties will keep each other informed as to matters related to any
audit or judicial or administrative proceedings involving Taxes for which
indemnification may be sought hereunder, including, without limitation, any
settlement negotiations. Refunds of Tax relating to periods ending prior to the
Closing Date (or to that portion of a Straddle Period that is prior to Closing
under the principles of Section 5.11(c)) shall be the property of the Members,
but only to the extent that such refunds are not attributable to (A) net
operating loss or other carrybacks from periods ending after the Closing Date,
or (B) refund claims that are initiated by FAAC (provided that FAAC gives the
Members’ Representative prior notice of such possible claim and the Members
decline to pursue such refund at its or their own expense); provided, however,
that FAAC shall in no event have an obligation to file or cause to be filed a
claim for refund with respect to any Taxes relating to any period.
 
(iv) Any indemnity payment or payment of Tax by the Members or its or their
Affiliates as a result of any audit or contest shall be reduced by the present
value of the correlative amount, if any, by which any Tax of FAAC or its
Affiliates is or will be reduced for periods ending after the Closing Date as a
result thereof.
 

77

--------------------------------------------------------------------------------





 
(v) The Indemnified Party shall cooperate fully in all respects with the
Indemnifying Party in any defense, compromise or settlement, subject to this
Section 9.2(c) including, without limitation, by making available all pertinent
books, records and other information and personnel under its control to the
Indemnifying Party.
 
(d) Procedure for Direct Claims.
 
(i) Any Direct Claim shall be asserted by written notice given by the
Indemnified Party to the Indemnifying Party (each a “Direct Claim Notice”). The
Indemnifying Party shall have a period of twenty (20) Business Days from the
date of receipt (the “Direct Claim Notice Period”) within which to respond to a
Direct Claim Notice. If the Indemnifying Party does not respond in writing
within the Direct Claim Notice Period, then the Indemnifying Party shall be
deemed to have accepted responsibility for the claimed indemnification and shall
have no further right to contest the validity of that claim. If the Indemnifying
Party does respond in writing within the Direct Claim Notice Period, and rejects
the claim in whole or in part, the Indemnified Party shall be free to pursue all
remedies under Section 11.11. To the extent that any FAAC Indemnitees prevail in
a Direct Claim (or the Members’ Representative concedes (on behalf of the
Members), or otherwise does not timely respond to a Direct Claim Notice made by
FAAC) then the Direct Claim shall be satisfied from the General Indemnity Escrow
(and the Escrow Agent shall pay to FAAC from the General Indemnity Escrow the
amount of the Direct Claim) with no further action required by the Members, or
the Members’ Representative. Direct Claims shall be satisfied from the General
Indemnity Escrow Property in the General Indemnity Escrow with the FAAC stock
then in the General Indemnity Escrow valued at the Average Share Value.
 
(ii) Costs Related to Direct Claims. Notwithstanding anything in this Section
9.2 to the contrary, except as otherwise may be ordered by a court of competent
jurisdiction, the Members Indemnitees and FAAC Indemnitees shall each bear their
own costs, including counsel fees and expenses, incurred in connection with
Direct Claims against FAAC and the Members, respectively hereunder that are not
based upon claims asserted by third parties.
 
(e) Calculation of Amount of Claims and Losses. The amount of any claims or
losses subject to indemnification under Section 9.2(b) shall be calculated net
of any amounts recovered by FAAC or its Affiliates (including the Companies
after the Closing) under applicable insurance policies held by FAAC or its
Affiliates, and FAAC agrees to make or cause to be made all reasonable claims
for insurance under such policies that may be applicable to the matter giving
rise to the indemnification claim hereunder. The amount of any claims or losses
subject to indemnification under Section 9.2(b) shall be calculated net of the
present value of any Tax benefits to FAAC or its Affiliates (including the
Companies after the Closing) resulting from the matter giving rise to the
indemnification claim hereunder (computed at the highest effective marginal tax
rates at which FAAC is then paying Taxes and limited to the extent that the Tax
Benefits can be utilized by FAAC).
 

78

--------------------------------------------------------------------------------





 
(f) Limitations on Rights of FAAC Indemnitees.
 
(i) Subject to the provisions of Section 9.2(f)(ii) below the rights of FAAC
Indemnitees to indemnification by the Members for breaches of representations
and warranties hereunder shall be subject to the limitations:
 
(A) The FAAC Indemnitees shall not be entitled to indemnification with respect
to a claim or claims of breach of representation and warranty by the Members or
the Companies unless (1) the particular claim exceeds Eight Thousand Dollars
($8,000) and (2) the aggregate amount of all such claims made thereunder exceed
One Hundred Seventy Five Thousand Dollars ($175,000), in which event the
indemnity provided for in this Section 9.2 shall be effective with respect to
the total amount of such damages in excess of $175,000; and
 
(B) the Members’ aggregate maximum liability to FAAC Indemnitees under this
ARTICLE IX shall not exceed and be limited to the General Indemnity Escrow;
 
(ii) The limitation in Section 9.2(f)(i)(A) above shall not apply to the
“Uncapped Non-Threshold Indemnifications” as hereinafter defined and the Members
shall be jointly and severally liable for Uncapped Non-Threshold
Indemnifications up to an aggregate amount of Five Million Dollars ($5,000,000)
separate and apart from the General Indemnity. Notwithstanding the previous
sentence, the limitation in Section 9.2(f)(i)(B) shall in all events apply. For
purposes of this Agreement, the term “Uncapped Non-Threshold Indemnifications”
shall mean and refer collectively to indemnification liabilities of the Members
pursuant to claims based (A) on the breach of Sections 2.4(e), 5.7, 5.8,
5.11(b), 5.11(c), 5.14, 5.16, 5.18, or 5.20; or (B) the representations and
warranties of the Members and the Companies pursuant to Section 3.11 (Title),
Section 3.28 (ERISA), Section 3.29 (Taxes), D & O Indemnification Claims (but
only the D & O Indemnification Claims) pursuant to Section 3.25 or clause (C) of
Section 9.2(b)(i); or (C) claims based on fraud, intentional misrepresentation
or criminal acts on the part of the Members and the Companies and their
respective officers, directors, agents, representative and trustees.
 
(iii) The rights of the FAAC Indemnitees to indemnification by the Members for
Disclosure Schedule Update Losses shall be subject to the limitations of Section
9.2(f)(i) and (ii) above.
 
(g) Limitations on Rights of Members Indemnitees. The rights of Members
Indemnitees to indemnification by FAAC for breaches of representations and
warranties hereunder shall be subject to the limitation that Members Indemnitees
shall not be entitled to indemnification with respect to a claim or claims for a
breach of representation and warranty by FAAC unless the aggregate of damages
with respect to all such claims exceeds $100,000, in which event the indemnity
provided for in this Section 9.2 shall be effective with respect to the amount
of such damages. The aforementioned limitations shall not apply to the
indemnification liabilities of FAAC with respect to claims based on fraud,
intentional misrepresentation, or criminal acts on the part of FAAC.
 

79

--------------------------------------------------------------------------------





 
(h) Limitation on Rights of Members. Notwithstanding anything to the contrary,
the Members each acknowledge and agree that that they shall have no right to
make a claim against the Companies pursuant to any indemnity provision or
agreement or otherwise in respect of Claims of FAAC Indemnitees pursuant to
Section 9.2(b).
 
(i) Limitations on Remedies. No party hereto shall be liable to the other for
indirect, special, incidental, consequential or punitive damages claimed by such
other party resulting from such first party’s breach of its obligations,
agreements, representations or warranties hereunder, provided that nothing
hereunder shall preclude any recovery by an Indemnitee against an Indemnitor for
third party claims.
 
9.3 General Indemnity Escrow Account.
 
(a) Pursuant to Section 2 and the General Indemnity Escrow Agreement, at the
Closing, FAAC shall deliver to the Escrow Agent the General Indemnity Escrow
Property and the Escrow Agent shall set up an escrow account pursuant to the
terms of the General Indemnity Escrow Agreement to secure the Members’
indemnification obligations under this ARTICLE IX. The remaining property of the
General Indemnity Escrow, if any, less the sum of the total of all then
outstanding indemnity claims by FAAC Indemnitees (including amounts offset
pursuant to Section 9.4 that have not been resolved) shall be delivered by the
Escrow Agent to the Members’ Representative within five (5) Business Days after
the Survival Date the accounts designated by the Members’ Representative in
accordance with the terms of the General Indemnity Escrow Agreement. The
Members’ Representative shall be responsible for directing the distribution of
the General Indemnity Escrow (60% to Rosato and 40% to Gallagher (after taking
into consideration any FAAC common stock forfeited by Rosato or Gallagher
pursuant to Section 2.2(d)(v)) and the Escrow Agent shall be entitled to fully
rely on such directions. Each of the parties hereto agrees that they shall
promptly sign joint instructions authorizing the Escrow Agent to release funds
subject to outstanding claims (including funds held as a result of offsets under
Section 9.4) as those claims are resolved pursuant to Section 11.11.
 
(b) Any earnings on the General Indemnity Escrow Property, net of escrow
expenses and taxes, shall be paid, pro rata, to the parties receiving
distributions from General Indemnity Escrow Account.
 
9.4 Effect of Investigation. 
 
The right to indemnification or other remedies based on any representation,
warranty, covenant or obligation of the Members or the Companies contained in or
made pursuant to this Agreement or the Transaction Documents shall not be
affected by any investigation conducted with respect to, or any knowledge
acquired (or capable of being acquired) at any time, whether before or after the
execution and delivery of this Agreement or the Closing Date occurs, with
respect to the accuracy or inaccuracy of or compliance with, any such
representation, warranty, covenant or obligation. The waiver of any condition to
the obligation of FAAC to consummate the Contemplated Transactions, where such
condition is based on the accuracy of any representation or warranty, or on the
performance of or compliance with any covenant or obligation, shall not affect
the right to indemnification or other remedies based on such representation,
warranty, covenant or obligation.
 

80

--------------------------------------------------------------------------------





 
ARTICLE X
Termination
 
10.1 Termination.
 
This Agreement may be terminated and the transactions contemplated hereby may be
abandoned:
 
(a) at any time, by mutual written agreement of the Members and FAAC;
 
(b) at any time after January 13, 2007, by either the Members or FAAC upon five
(5) business days’ prior written notice to the other party, if the Closing shall
not have occurred for any reason other than a breach of this Agreement by the
terminating party;
 
(c) by FAAC, if there has been a material violation or breach by the Members of
any agreement, representation or warranty contained in the Agreement, that has
rendered the satisfaction of any condition to the obligations of FAAC impossible
and such violation or breach has not been waived by FAAC;
 
(d) by the Members, if there has been a material violation or breach by FAAC of
any agreement, representation or warranty contained in the Agreement, that has
rendered the satisfaction of any condition to the obligations of the Members
impossible and such violation or breach has not been waived by the Members; or
 
(e) by either FAAC or the Members if a court of competent jurisdiction shall
have issued an order permanently restraining or prohibiting the transactions
contemplated by the Agreement, and such order shall have become final and
nonappealable.
 
10.2 Procedure and Effect of Termination.
 
In the event of the termination of this Agreement and the abandonment of the
transactions contemplated hereby, written notice thereof shall be given by a
terminating party to the other parties and this Agreement shall terminate and
the transactions contemplated hereby shall be abandoned without further action
by the Members or FAAC. If this Agreement is terminated pursuant to Section
10.1:
 
(a) FAAC shall upon written request from the Members return all documents, work
papers and other materials (and all copies thereof) obtained from the Members or
the Companies relating to the transactions contemplated hereby, whether so
obtained before or after the execution hereof, to the party furnishing the same,
and all confidential information received by FAAC with respect to the Companies
shall be treated in accordance with Section 5.2 and the Confidentiality
Agreement referred to in such Section;
 

81

--------------------------------------------------------------------------------





 
(b) At the option of the Members, all filings, applications and other
submissions made pursuant to Sections 5.3 and 5.4 shall, to the extent
practicable, be withdrawn from the agency or other Person to which made;
 
(c) The obligations provided for in this Section 10.2, Sections 5.2 and 5.7, and
in the Confidentiality Agreement shall survive any such termination of this
Agreement; and
 
(d) Notwithstanding anything in this Agreement to the contrary, the termination
of this Agreement shall not relieve any party from liability for willful breach
of this Agreement.
 
ARTICLE XI
Miscellaneous
 
11.1 Further Assurances.
 
At any time and from time to time after the Closing Date, the Members, the
Members’ Representative, and the Companies will, upon the request of FAAC, and
FAAC will, upon the request of the Members or the Members’ Representative
perform, execute, acknowledge and deliver all such further acts, deeds,
assignments, transfers, conveyances, powers of attorney and assurances as may be
reasonably required by any of them, to effect or evidence the Contemplated
Transactions.
 
11.2 Notices.
 
All necessary notices, demands and requests required or permitted to be given
hereunder shall be in writing and addressed as follows:
 



 
If to Members’
Thomas P. Rosato
 
Representative
11850 Baltimore Avenue
   
Beltsville, Maryland 20705
   
Fax:
       
With a copy to:
William M. Davidow, Esquire
   
210 West Pennsylvania Avenue
   
Suite 400
   
Towson, Maryland 21204-4515
   
Fax: (410) 832-2015
       
If to FAAC:
Fortress America Acquisition Corporation
   
Attn: Harvey L. Weiss, Chairman of the Board
   
4100 North Fairfax Drive
   
Suite 1150
   
Arlington, Virginia 22203
       
With a copy to:
James J. Maiwurm
   
Squire, Sanders & Dempsey L.L.P.
   
8000 Towers Crescent Drive, Suite 1400
   
Tysons Corner, VA 22182-2700
   
Fax: (703) 720-7801



82

--------------------------------------------------------------------------------


Notices shall be delivered by a recognized courier service or by facsimile
transmission and shall be effective upon receipt, provided that notices shall be
presumed to have been received:
 
(a) if given by courier service, on the second Business Day following delivery
of the notice to a recognized courier service before the deadline for delivery
on or before the second Business Day following delivery to such service,
delivery costs prepaid, addressed as aforesaid; and
 
(b) if given by facsimile transmission, on the next Business Day, provided that
the facsimile transmission is confirmed by answer back, written evidence of
electronic confirmation of delivery, or oral or written acknowledgment of
receipt thereof by the addressee.
 
From time to time, either party may designate a new address or facsimile number
for the purpose of notice hereunder by notice to the other party in accordance
with the provisions of this Section 11.2.
 
11.3 Governing Law.
 
This Agreement shall in all respects be governed by, and construed in accordance
with, the laws (excluding conflict of laws rules and principles) of the State of
Maryland applicable to agreements made and to be performed entirely within the
State of Maryland, including all matters of construction, validity and
performance.
 
11.4 Entire Agreement.
 
This Agreement, together with the Exhibits and Schedules hereto and the other
Transaction Documents, constitutes the entire agreement of the parties relating
to the subject matter hereof and supersedes all prior contracts or agreements,
whether oral or written. There are no representations, agreements, arrangements
or understandings, oral or written, between or among the parties relating to the
subject matter of this Agreement that are not fully expressed in this Agreement.
 
11.5 Severability.
 
Should any provision of this Agreement or the application thereof to any person
or circumstance be held invalid or unenforceable to any extent: (a) such
provision shall be ineffective to the extent, and only to the extent, of such
unenforceability or prohibition and shall be enforced to the greatest extent
permitted by Law; (b) such unenforceability or prohibition in any jurisdiction
shall not invalidate or render unenforceable such provision as applied (i) to
other persons or circumstances or (ii) in any other jurisdiction; and (c) such
unenforceability or prohibition shall not affect or invalidate any other
provision of this Agreement.
 

83

--------------------------------------------------------------------------------





 
11.6 Amendment.
 
Neither this Agreement nor any of the terms hereof may be terminated, amended,
supplemented or modified orally, but only by an instrument in writing signed by
the party against which the enforcement of the termination, amendment,
supplement, or modification shall be sought.
 
11.7 Effect of Waiver or Consent.
 
No waiver or consent, express or implied, by any person to or of any breach or
default by any party in the performance by such party of its obligations
hereunder shall be deemed or construed to be a consent or waiver to or of any
other breach or default in the performance by such party of the same or any
other obligations of such party hereunder. No single or partial exercise of any
right or power, or any abandonment or discontinuance of steps to enforce any
right or power, shall preclude any other or further exercise thereof or the
exercise of any other right or power. Failure on the part of a party to complain
of any act of any party or to declare any party in default, irrespective of how
long such failure continues, shall not constitute a waiver by such person of its
rights hereunder until the applicable statute of limitation period has run.
 
11.8 Rights and Remedies Cumulative.
 
Except where other remedies are expressly provided herein, indemnifications
under ARTICLE IX shall constitute the sole remedy for Losses identifiable
pursuant to Sections 9.2(a)(i), 9.2(b)(i), or 9.2(b)(iii) except with respect to
fraud or intentional misconduct by a party. To the extent this Agreement
provides for other remedies in addition to the indemnifications under ARTICLE
IX, then such other remedies together with indemnifications under ARTICLE IX
shall be remedies.
 
11.9 Parties in Interest; Limitation on Rights of Others.
 
The terms of this Agreement shall be binding upon, and inure to the benefit of,
the parties hereto and their respective legal representatives, successors and
assigns. Nothing in this Agreement, whether express or implied, shall be
construed to give any person (other than the parties hereto and their respective
legal representatives, successors and assigns and as expressly provided herein
and to the extent provided in ARTICLE IX, the Indemnified Parties) any legal or
equitable right, remedy or claim under or in respect of this Agreement or any
covenants, conditions or provisions contained herein, as a third party
beneficiary or otherwise.
 
11.10 Assignability.
 
This Agreement shall not be assigned by any party hereto without the prior
written consent of the other party hereto, provided, however, that the prior
written consent of the Members’ Representative shall not be required with
respect to (a) any assignment by FAAC of its rights and obligations under this
Agreement to an Affiliate of FAAC so long as such assignment does not relieve
FAAC of its obligations hereunder; or (b) any collateral assignment of FAAC’s
rights and remedies under this Agreement to any lender under credit and
collateral agreements, as such agreements may be amended, modified or replaced
from time to time, so long as such lender does not have the right to exercise
any of FAAC’s rights and remedies under this Agreement in the absence a default
by FAAC under the applicable credit and collateral documents. Each of the
Members hereby agrees to execute and deliver (and authorize the Members’
Representative to execute and deliver) such documents, instruments and
agreements as such lender may reasonably require to confirm, reaffirm or perfect
such collateral assignment. This Agreement shall be binding upon and shall inure
to the benefit of the parties hereto and their respective successors and
permitted assigns.
 

84

--------------------------------------------------------------------------------





 
11.11 Dispute Resolution and Arbitration.
 
In the event that any dispute arises among the parties pertaining to the subject
matter of this Agreement, and the parties, through the senior management of FAAC
and the Members’ Representative, are unable to resolve such dispute within a
reasonable time through negotiations and mediation efforts, such dispute shall
be resolved as set forth in this Section 11.11.
 
(a) The procedures of this Section 11.11 may be initiated by a written notice
(“Dispute Notice”) given by one party (“Claimant”) to the other, but not before
thirty (30) days have passed during which the parties have been unable to reach
a resolution as described (unless any party would be materially prejudiced by
such delay). The Dispute Notice shall be accompanied by (i) a statement of the
Claimant describing the dispute in reasonable detail and (ii) documentation, if
any, supporting the Claimant’s position on the dispute. Within twenty (20) days
after the other party’s (“Respondent”) receipt of the Dispute Notice and
accompanying materials, the parties shall submit the dispute to mediation in the
Washington, D.C. area under the rules of the American Arbitration Association.
All negotiations and mediation procedures pursuant to this paragraph (a) shall
be confidential and treated as compromise and settlement negotiations and shall
not be admissible in any arbitration or other proceeding.
 
(b) If the dispute is not resolved as provided in paragraph (a) within sixty
(60) days after the Respondent’s receipt of the Dispute Notice, the dispute
shall be resolved by binding arbitration. Within the sixty-day period referred
to in the immediately preceding sentence, the parties shall agree on a single
arbitrator to resolve the dispute. If the parties fail to agree on the
designation of an arbitrator within said sixty-day period, the American
Arbitration Association in the Washington, D.C. area shall be requested to
designate the single arbitrator. If the arbitrator becomes disabled, resigns or
is otherwise unable to discharge the arbitrator’s duties, the arbitrator’s
successor shall be appointed in the same manner as the arbitrator was appointed.
 
(c) Except as otherwise provided in this Section 11.11, the arbitration shall be
conducted in accordance with the Commercial Rules of the American Arbitration
Association, which shall be governed by the United States Arbitration Act.
 
(d) Any resolution reached through mediation and any award arising out of
arbitration (i) shall be binding and conclusive upon the parties; (ii) shall be
limited to a holding for or against a party, and affording such monetary remedy
as is deemed equitable, just and within the scope of this Agreement; (iii) may
not include special, incidental, consequential or punitive damages; (iv) may in
appropriate circumstances include injunctive relief; and (v) may be entered in
court in accordance with the United States Arbitration Act.
 

85

--------------------------------------------------------------------------------





 
(e) Arbitration shall not be deemed a waiver of any right of termination under
this Agreement, and the arbitrator is not empowered to act or make any award
other than based solely on the rights and obligations of the parties prior to
termination in accordance with this Agreement.
 
(f) The arbitrator may not limit, expand, or otherwise modify the terms of this
Agreement.
 
(g) The laws of the State of Maryland shall apply to any mediation, arbitration,
or litigation arising under this Agreement.
 
(h) Each party shall bear its own expenses incurred in any mediation,
arbitration or litigation, but any expenses related to the compensation and the
costs of any mediator or arbitrator shall be borne equally by the parties to the
dispute.
 
(i) A request by a party to a court for interim measures necessary to preserve a
party’s rights and remedies for resolution pursuant to this Section 11.11 shall
not be deemed a waiver of the obligation to mediate or of the agreement to
arbitrate.
 
(j) The parties, their representatives, other participants and the mediator or
arbitrator shall hold the existence, content and result of mediation or
arbitration in confidence.
 
11.12 Jurisdiction; Court Proceedings; Waiver of Jury Trial.
 
Subject to the provisions of Section 11.11, any suit, action or proceeding
against any party to this Agreement arising out of or relating to this Agreement
shall be brought in any Federal or state court located in the Commonwealth of
Virginia and each of the parties hereby submits to the exclusive jurisdiction of
such courts for the purpose of any such suit, action or proceeding. A final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by Law. To the extent that service of process by mail is permitted by
applicable Law, each party irrevocably consents to the service of process in any
such suit, action or proceeding in such courts by the mailing of such process by
registered or certified mail, postage prepaid, at its address for notices
provided for herein. Each party irrevocably agrees not to assert (a) any
objection that it may ever have to the laying of venue of any such suit, action
or proceeding in any Federal or state court located in the Commonwealth of
Virginia and (b) any claim that any such suit, action or proceeding brought in
any such court has been brought in an inconvenient forum. Each party waives any
right to a trial by jury, to the extent lawful.
 
11.13 No Other Duties.
 
The only duties and obligations of the parties are as specifically set forth in
this Agreement, and no other duties or obligations shall be implied in fact, law
or equity, or under any principle of fiduciary obligation.
 

86

--------------------------------------------------------------------------------





 
11.14 Reliance on Counsel and Other Advisors.
 
Each party has consulted such legal, financial, technical or other expert as it
deems necessary or desirable before entering into this Agreement. Each party
represents and warrants that it has read, knows, understands and agrees with the
terms and conditions of this Agreement.
 
11.15 Waiver of Rights Against Company’s Trust Fund. 
 
The Companies and each of the Members acknowledges that they have read FAAC’s
Final Prospectus, dated July 13, 2005 (“Prospectus”) and understands that FAAC
has established a trust fund for the benefit of FAAC’s public shareholders and
that FAAC may disburse monies from the trust fund only (a) to FAAC’s public
shareholders in the event such shareholders elect to convert their shares, (b)
to FAAC’s public shareholders upon its liquidation if FAAC fails to consummate a
business combination or (c) after or concurrently with the consummation of a
business combination.  Each of the Companies and each of the Members (i) hereby
agrees that from the period commencing from the Effective Date through the
Closing he, she or it do not have any right, title, interest or claim of any
kind in or to any monies in the trust fund for so long as they have not been
distributed or required to be distributed and (ii) will not seek recourse
against monies in the trust fund consistent with clause (i) of this sentence.
This Section shall survive the termination of this Agreement but shall terminate
and be of no further force and effect upon Closing.
 
11.16 Counterparts.
 
This Agreement may be executed in several counterparts, all of which taken
together shall be deemed one and constitute a single instrument. Any manual
signature upon this Agreement that is faxed, scanned or photocopied shall for
all purposes have the same validity effect and admissibility in evidence as an
original signature and the parties hereby waive any objection to the contrary.
 


 
[Signatures on Following Page]
 


 

87

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
duly executed and delivered in its name and on its behalf, all as of the day and
year first above written.
 

 
FORTRESS AMERICA
 
ACQUISITION CORPORATION,
 
a Delaware corporation
 
By: /s/ Harvey L. Weiss
 
Name: Harvey L. Weiss
 
Title: Chief Executive Officer
 
VTC, L.L.C.,
 
a Maryland limited liability company
 
By: /s/ Thomas P. Rosato
 
Name: Thomas P. Rosato
 
Title: Managing Member
     
VORTECH, LLC,
 
a Maryland limited liability company
 
By: /s/ Thomas P. Rosato
 
Name: Thomas P. Rosato
 
Title: Managing Member
         
MEMBERS:
          /s/ Thomas P. Rosato  
Thomas P. Rosato
         
/s/ Gerard J. Gallagher
 
Gerard J. Gallagher
     
MEMBERS’ REPRESENTATIVE:
  /s/ Thomas P. Rosato  
Name: Thomas P. Rosato





--------------------------------------------------------------------------------



 